EXECUTION

SALE AND SERVICING

AGREEMENT

among

GEHL RECEIVABLES LLC, as Seller,

GEHL FUNDING LLC, as
Purchaser,

GEHL COMPANY, as

Servicer and Originator,

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Trustee,

and

SYSTEMS AND SERVICES TECHNOLOGIES, INC.,
as Backup Servicer and Custodian

Dated as of
February 24, 2005

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page
ARTICLE I DEFINITIONS 1 
     Section 1.1    Definitions 1       Section 1.2    Other Definitional
Provisions 1       Section 1.3    Calculations 2       Section 1.4    Material
Adverse Effect 2 
ARTICLE II CONVEYANCE OF RECEIVABLES 3 
     Section 2.1    Conveyance of Receivables 3       Section 2.2    Transfers
Intended as Sales 6       Section 2.3    Further Encumbrance of Receivables and
Other Conveyed Property 7 
ARTICLE III THE RECEIVABLES 7 
     Section 3.1    Representations and Warranties of Seller 7       Section 3.2
   Receivables Characteristics 7       Section 3.3    Repurchase Upon Breach 13 
     Section 3.4    Custody of Receivable Files 14       Section 3.5
   Acceptance of Receivable Files by Custodian 14       Section 3.6    Access to
Receivable Files 15       Section 3.7    Custodian to Obtain Fidelity Insurance
16       Section 3.8    Custodian to Maintain Secure Facilities 16 
ARTICLE IV ADMINISTRATION AND SERVICING OF RECEIVABLES 16 
     Section 4.1    Duties of the Servicer 16       Section 4.2    Collection of
Receivable Payments; Modifications of Receivables;      Lockbox Agreements 17 
     Section 4.3    Realization Upon Receivables 19       Section 4.4
   Insurance 20       Section 4.5    Maintenance of Security Interests in
Financed Equipment 20       Section 4.6    Additional Covenants of Servicer 21 
     Section 4.7    Purchase of Receivables Upon Breach of Covenant 22 
     Section 4.8    Servicing Fee and Expenses 22       Section 4.9
   Servicer's Certificate 23       Section 4.10    Annual Statement as to
Compliance, Notice of Servicer Termination      Event 23       Section 4.11
   Independent Accountants' Reports 23       Section 4.12    Backup Servicer's
Accountants' Reports 24       Section 4.13    Access to Certain Documentation
and Information Regarding      Receivables 24       Section 4.14    Backup
Servicer's Duties 25       Section 4.15    Retention and Termination of Servicer
28       Section 4.16    Fidelity Bond 28       Section 4.17    Lien Searches;
Opinions as to Transfers and Security Interests 28 

i

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(CONTINUED)

Page
ARTICLE V ACCOUNTS; DISTRIBUTIONS; STATEMENTS TO THE NOTEHOLDER  29 
     Section 5.1    Establishment of Pledged Accounts 29       Section 5.2
   Certain Reimbursements to the Servicer 31       Section 5.3    Application of
Collections 32       Section 5.4    Reserve Account 32       Section 5.5
   Additional Deposits 33       Section 5.6    Distributions 33       Section
5.7    Note Distribution Account 36       Section 5.8    Statements to the
Noteholder 37       Section 5.9    Ineligible Receivables 39       Section 5.10
   Confidentiality 39 
ARTICLE VI THE PURCHASER 40 
     Section 6.1    Representations of Purchaser 40 
ARTICLE VII THE SELLER 42 
     Section 7.1    Representations of Seller 42       Section 7.2    Additional
Covenants of the Seller and Originator 46       Section 7.3    Separate
Existence of the Seller 47       Section 7.4    Amendment of Seller's
Organizational Documents 47       Section 7.5    Other Agreements 47 
     Section 7.6    Change of Control 47       Section 7.7    Liability of
Originator; Indemnities 47       Section 7.8    Merger or Consolidation of, or
Assumption of the Obligations of, Seller 49       Section 7.9    Limitation on
Liability of Seller and Others 50 
ARTICLE VIII THE SERVICER 50 
     Section 8.1    Representations of Servicer 50       Section 8.2
   Liability of Servicer; Indemnities 53       Section 8.3    Merger or
Consolidation of, or Assumption of the Obligations of the      Servicer or
Backup Servicer 55       Section 8.4    Appointment of Subservicers 56 
     Section 8.5    Servicer and Backup Servicer Not to Resign 56       Section
8.6    Reporting Requirements 57 
ARTICLE IX DEFAULT 57 
     Section 9.1    Servicer Termination Events 57       Section 9.2
   Consequences of a Servicer Termination Event 59       Section 9.3
   Appointment of Successor 60       Section 9.4    Notification to the
Noteholder 61       Section 9.5    Waiver of Past Defaults 61       Section 9.6
   Action Upon Certain Failures of the Servicer 62 

ii

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page
ARTICLE X MISCELLANEOUS PROVISIONS 62 
     Section 10.1    Amendment 62       Section 10.2    Protection of Title to
Property 63       Section 10.3    Notices 64       Section 10.4    Assignment
65       Section 10.5    Limitations on Rights of Others 65       Section 10.6
   Severability 65       Section 10.7    Separate Counterparts 65       Section
10.8    Headings 65       Section 10.9    Governing Law 65       Section 10.10
   Assignment to Trustee 65       Section 10.11    Nonpetition Covenants 66 
     Section 10.12    Limitation of Liability of Trustee 66       Section 10.13
   Independence of the Servicer 66       Section 10.14    No Joint Venture 66 
     Section 10.15    Intention of Parties Regarding Delaware Securitization Act
66       Section 10.16    Special Supplemental Agreement 67       Section 10.17
   Limited Recourse 67       Section 10.18    Acknowledgement of Roles 68 
     Section 10.19    Termination 68       Section 10.20    Submission to
Jurisdiction 68       Section 10.21    Waiver of Trial by Jury 68       Section
10.22    Process Agent 69       Section 10.23    No Set-Off 69       Section
10.24    No Waiver; Cumulative Remedies 69       Section 10.25    Merger and
Integration 69       Section 10.26    Survival of Representations and Warranties
69 

iii



--------------------------------------------------------------------------------

ANNEXES    
Annex A - Defined Terms
SCHEDULES
Schedule A - Schedule of Receivables
Schedule B - Location for Delivery of Receivable Files
Schedule C - Agreed Upon Procedures
EXHIBITS
Exhibit A - Form of Custodial Receipt
Exhibit B - Form of Release Request
Exhibit C - Form of Assignment
Exhibit D - Form of Addition Notice
Exhibit E - Forms of Contracts
Exhibit F - Forms of Dealer Agreements
Exhibit G - Form of Servicer's Certificate

iv

--------------------------------------------------------------------------------

        SALE AND SERVICING AGREEMENT (this “Agreement”) dated as of February 24,
2005, among GEHL FUNDING LLC, a Delaware limited liability company (the
“Purchaser”), GEHL RECEIVABLES LLC, a Delaware limited liability company (the
“Seller”), GEHL COMPANY, a Wisconsin corporation (as the “Originator” and the
“Servicer”), JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking
association (the “Trustee”), and SYSTEMS AND SERVICES TECHNOLOGIES, INC., a
Delaware company (the “Backup Servicer” and “Custodian”).

        WHEREAS, the Purchaser desires to purchase, from time to time from the
Seller, receivables arising in connection with equipment installment sale
contracts acquired by the Seller from the Originator pursuant to that certain
Purchase and Sale Agreement, dated as of February 24, 2005 between the
Originator and the Seller;

        WHEREAS, the Purchaser intends to finance such purchases by issuing the
Note, secured by the Receivables and the Other Conveyed Property, pursuant to
the Indenture (as defined below);

        WHEREAS, the Seller is willing to sell such Receivables and the Other
Conveyed Property to the Purchaser from time to time; and

        WHEREAS, the Servicer is willing to service all such Receivables.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

        Section 1.1.     Definitions. Capitalized terms used in this Agreement
and not otherwise defined in this Agreement, shall have the meanings set forth
in Annex A attached hereto. In the event of any conflict or inconsistency
between any of the terms defined herein and the definitions set forth in Annex
A, the definitions set forth in Annex A shall control.

        Section 1.2.     Other Definitional Provisions.

          (a) All terms defined in this Agreement shall have the defined
meanings when used in any instrument governed hereby and in any certificate or
other document made or delivered pursuant hereto unless otherwise defined
therein.


          (b) Accounting terms used but not defined or partly defined in this
Agreement, in any instrument governed hereby or in any certificate or other
document made or delivered pursuant hereto, to the extent not defined, shall
have the respective meanings given to them under GAAP or any such instrument,
certificate or other document, as applicable. To the extent that the definitions
of accounting terms in this Agreement or in any such instrument, certificate or
other document are inconsistent with the meanings of such terms under GAAP, the
definitions contained in this Agreement or in any such instrument, certificate
or other document shall control.


--------------------------------------------------------------------------------

          (c) The words “hereof,” “herein,” “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.


          (d) Section, Schedule, Exhibit and Annex references contained in this
Agreement are references to Sections, Schedules, Exhibits and Annexes in or to
this Agreement.


          (e) Unless otherwise specified, the term “including” shall mean
“including without limitation.”


          (f) The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.


          (g) Any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as the same may from time to time be amended,
modified or supplemented and includes (in the case of agreements or instruments)
references to all attachments and instruments associated therewith; all
references to a Person include its permitted successors and assigns.


          (h) Except as otherwise specified herein, any action hereunder or
under the Notes or any other Basic Documents requiring the consent, approval or
acceptance of, or any direction by, the Noteholders shall require consent or
direction, as applicable, of the Holder(s) of at least a majority of the
Outstanding Amount of the Notes (collectively, the “Majority Noteholder”).


        Section 1.3.     Calculations. Other than as expressly set forth herein
or in any of the other Basic Documents, all calculations of the amount of the
Servicing Fee, Backup Servicing Fee and the Trustee Fee shall be made on the
basis of a 360-day year consisting of twelve 30-day months. All calculations of
the Unused Facility Fee and the Noteholder’s Monthly Interest Distributable
Amount shall be made on the basis of the actual number of days in the Accrual
Period and 360 days in the calendar year. All references to the Principal
Balance of a Receivable as of the last day of an Accrual Period shall refer to
the close of business on such day.

        Section 1.4.     Material Adverse Effect. Whenever a determination is to
be made under any of the Basic Documents whether (i) any act or failure to act
(including, without limitation, any breach or failure of a representation,
warranty or covenant) by the Servicer under any Basic Document has, or could
reasonably be expected to have, a material adverse effect (or any similar or
analogous determination), such determination shall be made by the Majority
Noteholder with reference to whether the act or failure to act results in a
“Material Adverse Change”; and (ii) any act or failure to act (including,
without limitation, any breach or failure of a representation, warranty or
covenant) by any party (other than the Servicer) under any Basic Document has,
or could reasonably be expected to have, a material adverse effect (or any
similar or analogous determination) with respect to the Receivables, the Other
Conveyed Property, the Collateral, or the Note, as applicable, such
determination shall be made by the Majority Noteholder in its reasonable
discretion.

2

--------------------------------------------------------------------------------

ARTICLE II

CONVEYANCE OF RECEIVABLES

        Section 2.1.     Conveyance of Receivables.

          (a) The Seller does hereby sell, transfer, assign, set over and
otherwise convey to the Purchaser, without recourse (subject to the obligations
set forth herein) all right, title and interest of the Seller, whether now
existing or hereafter arising, in, to and under:


          (i)     the Receivables listed in the Schedule of Receivables from
time to time;


          (ii)     all monies received under the Receivables on and after the
related Cutoff Date, including without limitation all Net Liquidation Proceeds
received with respect to the Receivables;


          (iii)     the security interests in the Financed Equipment granted by
Obligors and the Originator pursuant to the related Contracts and any other
interest of the Seller in such Financed Equipment;


          (iv)     any proceeds from claims on any Receivables Insurance
Policies or certificates relating to the Financed Equipment or the Obligors
thereunder;


          (v)     all proceeds from Dealer Recourse with respect to the
Receivables;


          (vi)     refunds for the costs of, and other amounts received in
connection with, extended warranty contracts with respect to Financed Equipment
securing the Receivables;


          (vii)     the Receivable File related to each Receivable and all other
documents that the Originator or the Servicer may keep on file in accordance
with their customary procedures for originating or servicing the Receivables for
Obligors of the Financed Equipment;


          (viii)     all amounts and property from time to time held in or
credited to the Collection Account and the Lockbox Account with respect to the
Receivables (it being understood that title to the Lockbox Account is not
conveyed hereunder);


          (ix)     all property (including the right to receive future Net
Liquidation Proceeds) that secures a Receivable that has been acquired by or on
behalf of the Purchaser pursuant to a liquidation of such Receivable; and


          (x)     all present and future claims, demands, causes and choses in
action in respect of any or all of the foregoing and all payments on or under
and all proceeds of every kind and nature whatsoever in respect of any or all of
the foregoing, including all proceeds of the conversion, voluntary or
involuntary, into cash or other liquid property, all cash proceeds, accounts,
accounts receivable, notes, drafts, acceptances, chattel paper, checks, deposit
accounts, insurance proceeds, rights to payment of any and every kind and other
forms of obligations and receivables, instruments and other property which at
any time constitute all or part of, or are included in the proceeds of, any of
the foregoing.


3

--------------------------------------------------------------------------------

          (b) With respect to each Funding Date (including the Closing Date),
the Seller shall transfer to the Purchaser the Receivables, the Other Conveyed
Property and all other rights related thereto described in paragraph (a) above
only upon the satisfaction of each of the conditions set forth below on or prior
to the related Funding Date. The following shall also be conditions precedent to
any Advance on any Funding Date (including the Closing Date) under the terms of
the Note Purchase Agreement:


          (i)     on the Closing Date, the Seller shall have provided to the
Purchaser a certificate of the secretary or assistant secretary of Seller, dated
as of the Closing Date, attaching certified copies of Seller’s certificate of
formation, limited liability company operating agreement and resolutions
approving the execution and delivery and performance of this Agreement and the
other Basic Documents to which it is a party and the transactions hereunder and
thereunder (either specifically or by general resolution) and all documents
evidencing other necessary limited liability company or similar action or
governmental approvals as may be required in connection with the sale of the
Receivables;


          (ii)     on the Closing Date, the Seller shall have provided to the
Purchaser an incumbency certificate of the secretary or assistant secretary or
similar officer of the Seller, certifying the names, true signatures and titles
of the representatives duly authorized to request transactions hereunder and to
execute the Basic Documents;


          (iii)     on the Closing Date, the Seller shall have provided to the
Purchaser a certified copy of a good standing certificate of Seller, dated no
earlier than the date which occurs fifteen (15) days prior to the Closing Date;


          (iv)     the Seller shall have provided the Purchaser, Trustee and the
Noteholder with an Addition Notice substantially in the form of Exhibit D hereto
(which shall include supplements to the Schedule of Receivables) not later than
three (3) Business Days prior to such Funding Date and shall have provided any
information reasonably requested by any of the foregoing with respect to the
Related Receivables;


          (v)     the Seller shall have deposited in the Collection Account all
collections received after the Cutoff Date in respect of the Related Receivables
to be purchased on such Funding Date;


          (vi)     as of each Funding Date, (A) the Seller shall not be
insolvent and shall not become insolvent as a result of the transfer of Related
Receivables on such Funding Date, (B) the Seller shall not have incurred debts
for borrowed money (other than as permitted under the Seller’s organizational
documents), (C) the transfer of the Related Receivables and Other Conveyed
Property shall not have been made with intent to hinder, delay or defraud any
Person and (D) after the transfer of the Receivables on such date, the remaining
assets of the Seller shall not constitute unreasonably small capital to carry
out its business as then conducted;


4

--------------------------------------------------------------------------------

          (vii)     the Facility Termination Date shall not have occurred;


          (viii)     the Servicer shall have established a Lockbox Account
acceptable to the Noteholder;


          (ix)     the Seller shall have delivered to the Purchaser an Officer’s
Certificate, which certifies that each of the representations and warranties
made by the Seller pursuant to Section 3.1 and in the other Basic Documents with
respect to the Related Receivables to be purchased on such Funding Date shall be
true and correct as of such Funding Date with the same force and effect as if
made on such date (or, if any such representation or warranty is expressly
stated to be made as of a specific date, as of such specific date) and the
Seller shall have performed all obligations to be performed by it hereunder and
in any Assignment on or prior to such Funding Date;


          (x)     the Seller shall, at its own expense, on or prior to the
Funding Date, indicate in its computer files that the Related Receivables to be
purchased on such Funding Date have been sold to the Purchaser pursuant to this
Agreement or an Assignment, as applicable;


          (xi)     the Seller shall have taken any action required to maintain
(i) the first priority perfected ownership interest of the Purchaser in the
Related Receivables and the Other Conveyed Property and (ii) the first priority
perfected security interest of the Trustee in the Collateral;


          (xii)     no selection procedures adverse to the interests of the
Noteholder shall have been utilized in selecting the Related Receivables to be
sold on such Funding Date;


          (xiii)     no Funding Termination Event, Servicer Termination Event,
or any event that, with the giving of notice or the passage of time, would
constitute a Funding Termination Event or Servicer Termination Event, shall have
occurred and be continuing;


          (xiv)     the Custodian shall have confirmed receipt of the related
Receivable File for each Related Receivable to be purchased on such Funding Date
and shall have delivered a copy to the Noteholder of a Custodial Receipt with
respect to the Receivable File for the Related Receivables to be purchased on
such Funding Date;


          (xv)     the Seller shall have filed or caused to be filed all
necessary UCC-l financing statements (or amendments thereto) necessary to
maintain (in each case assuming for purposes of this clause (xv) that such
perfection may be achieved by making the appropriate UCC or similar filings), or
taken any other steps necessary to maintain, (1) the first priority perfected
ownership interest of Purchaser and (2) the first priority, perfected security
interest of the Trustee, with respect to (y) the Related Receivables and Other
Conveyed Property and (z) the Collateral, respectively to be transferred on such
Funding Date;


5

--------------------------------------------------------------------------------

          (xvi)     the Seller shall have executed and delivered an Assignment
in the form of Exhibit C;


          (xvii)     each of the conditions precedent to such Advance set forth
in the Indenture and the Note Purchase Agreement shall have been satisfied; and


          (xviii)     the Seller shall have delivered to the Majority Noteholder
and the Trustee an Officer’s Certificate confirming the satisfaction of each
condition precedent specified in this paragraph (b).


        Unless waived by the Noteholder in writing, the Seller covenants that in
the event any of the foregoing conditions precedent are not satisfied on the
date required as specified above with respect to the Related Receivables to be
sold to the Purchaser hereunder, the Seller will immediately repurchase such
Related Receivables from the Purchaser, at a price equal to the Purchase Amount
thereof, in the manner specified in Section 4.7. The Trustee may rely on the
accuracy of the Officer’s Certificate delivered pursuant to item (xviii) above
without independent inquiry or verification.

          (c) Payment of Purchase Price. In consideration for the sale of the
Related Receivables and Other Conveyed Property described in Section 2.1(a) or
the related Assignment, the Purchaser shall, on each Funding Date on which
Related Receivables are sold hereunder, pay to, or upon the order of, the
Seller, the applicable Purchase Price for the Related Receivables in cash in an
amount equal to the amount of the Advance received by the Purchaser under the
Note on such Funding Date. On any Funding Date on which funds are on deposit in
the Funding Account (as established by the Purchaser under the Note Purchase
Agreement), the Purchaser may direct the Trustee to withdraw therefrom an amount
equal to the Purchase Price to be paid to the Seller for Related Receivables and
Other Conveyed Property to be conveyed to the Purchaser and pledged to the
Trustee on such Funding Date (or a portion thereof) and, subject to the
satisfaction of the conditions set forth in Section 2.1(b) after giving effect
to such withdrawal, pay such amount to or upon the order of the Seller in
consideration for the sale of the Related Receivables and Other Conveyed
Property on such Funding Date.


        Section 2.2.     Transfers Intended as Sales. It is the intention of the
Seller that each transfer and assignment of Related Receivables and Other
Conveyed Property contemplated by this Agreement and each Assignment executed in
connection herewith shall constitute a sale of the Related Receivables and Other
Conveyed Property from the Seller to the Purchaser, conveying good title
thereto, free and clear of all liens and rights of others and it is intended
that the beneficial interest in and title to the Related Receivables and Other
Conveyed Property shall not be part of the Seller’s estate in the event of the
filing of a bankruptcy petition by or against the Seller under any bankruptcy
law. In the event that, notwithstanding the intent of the Seller, the transfer
and assignment contemplated hereby or by any Assignment is held not to be a
sale, the parties intend (i) that the Seller shall have granted to the
Purchaser, and the Seller hereby grants to the Purchaser, a first priority,
perfected security interest in all of its right title and interest in and to the
property referred to in Section 2.1 which security interest has been pledged to
the Trustee, on behalf of the Noteholder and (ii) that this Agreement and any
related Assignment shall constitute a security agreement under applicable law.

6

--------------------------------------------------------------------------------

        Section 2.3.     Further Encumbrance of Receivables and Other Conveyed
Property.

          (a) Immediately upon the conveyance to the Purchaser by the Seller of
the Related Receivables and any item of the related Other Conveyed Property
pursuant to Section 2.1 and the related Assignment, all right, title and
interest of the Seller in and to such Related Receivables and Other Conveyed
Property shall terminate, and all such right, title and interest shall vest in
the Purchaser.


          (b) Immediately upon the vesting of any Related Receivables and the
related Other Conveyed Property in the Purchaser, the Purchaser shall have the
sole right to pledge or otherwise encumber such Related Receivables and the
related Other Conveyed Property. Pursuant to the Indenture, the Purchaser shall
grant a security interest in the Collateral to secure the repayment of the Note.


          (c) The Trustee shall, at such time as (i) the Facility Termination
Date has occurred and it has been notified in writing thereof by the Majority
Noteholder, (ii) there is no Note outstanding and all obligations in respect
thereof have been paid in full and (iii) all sums due to the Backup Servicer and
the Secured Parties pursuant to the Basic Documents have been paid, release any
remaining portion of the Receivables and the Other Conveyed Property to the
Purchaser to such account as the Purchaser may direct in writing.


ARTICLE III

THE RECEIVABLES

        Section 3.1.     Representations and Warranties of Seller.

          The Seller makes the representations and warranties set forth in
Section 3.2 below, to the Purchaser and to the Trustee for the benefit of the
Noteholder as of the Closing Date as to the Receivables and with respect to each
Advance, as of the Funding Date; provided that such representations and
warranties relate to the Receivables conveyed on any Funding Date and are made
solely with respect to the Receivables transferred on such Funding Date, such
representations and warranties are made as of the related Funding Date, and
shall in each case survive the sale, transfer and assignment of the Receivables
to the Purchaser and the pledge of the Receivables by the Purchaser to the
Trustee for the benefit of the Noteholder pursuant to the Indenture;
providedfurther that the Seller acknowledges that the Noteholder will rely upon
the accuracy of the following representations and warranties in purchasing the
Note and paying the Advance Amounts to the Purchaser; providedfurtherhowever
that with respect to representations and warranties made to the Seller’s
knowledge, the term “knowledge” shall be deemed to include the knowledge of any
Executive Officer of the Originator or the Seller.


        Section 3.2.     Receivables Characteristics.

          (i)     Eligible Receivables. As of the related Funding Date, as
applicable, each Related Receivable is an Eligible Receivable.


7

--------------------------------------------------------------------------------

          (ii)     Schedule of Receivables. The information with respect to the
Related Receivables set forth in Schedule A to the related Assignment is true
and correct in all material respects as of the close of business on the related
Cutoff Date, and no selection procedures adverse to the Noteholder have been
utilized in selecting the Related Receivables to be sold hereunder from all
Eligible Receivables owned by the Seller.


          (iii)     Compliance with Law. Each Related Receivable, the sale of
the Financed Equipment and the sale of any physical damage insurance, and any
extended warranty or service contracts complied at the time the Related
Receivable was originated or made and at the execution of the applicable
Assignment complies in all respects with all material requirements of applicable
Federal, State, and local laws, rules and regulations.


          (iv)     Security Interest in Financed Equipment. Immediately prior to
the sale, assignment and transfer thereof to the Purchaser, each Related
Receivable and the Other Conveyed Property was secured by a validly perfected
first priority security interest in the Financed Equipment in favor of the
Seller as secured party or all necessary and appropriate action had been taken
to perfect a first priority security interest in the Financed Equipment in favor
of the Seller as secured party, which security interest is assignable and upon
the consummation of the transactions described herein, will be validly assigned
to the Purchaser, and such assigned security interest will be prior to all other
liens upon, and security interests in such Financed Equipment which now exist or
may hereafter arise or be created (except, as to priority, for any tax liens,
mechanics’ liens or Liens which attach by operation of law).


          (v)     Receivables in Force. No Related Receivable has been
satisfied, subordinated or rescinded, nor has any related Financed Equipment
been released from the lien granted with respect to the Related Receivable in
whole or in part.


          (vi)     No Waiver. Except as permitted under Section 4.2 and clause
(vii) below, no provision of a Related Receivable has been waived, altered or
modified in any respect since its origination.


          (vii)     No Amendments. Except as permitted under Section 4.2, no
Related Receivable has been amended, modified, waived or refinanced except
pursuant to instruments included in the Receivable File and no such amendment or
modification has caused such Related Receivable to fail to satisfy all of the
representations and warranties of the Seller set forth herein with respect
thereto or to fail to meet all of the conditions as set forth herein.


          (viii)     No Defenses. No right of rescission, setoff, counterclaim
and, to the Seller’s knowledge, no defense exists or has been asserted or
threatened with respect to any Related Receivable. The operation of the terms of
any Related Receivable or the exercise of any right thereunder will not render
such Related Receivable unenforceable in whole or in part.


8

--------------------------------------------------------------------------------

          (ix)     No Liens. As of the related Cutoff Date, (a) there are no
liens or claims existing or which have been filed for work, labor, storage or
materials relating to Financed Equipment under any of the Related Receivables
that are liens prior or equal to, the security interest in the Financed
Equipment granted by the Related Receivable and (b) there is no lien filed
against any Financed Equipment under a Related Receivable for delinquent taxes.


          (x)     No Default; Repossession. Except for payment delinquencies
continuing for a period of not more than 60 days as of the related Cutoff Date,
no default, breach, violation or event permitting acceleration under the terms
of any Related Receivable has occurred; and to the Seller’s knowledge, no
continuing condition that with notice or the lapse of time would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Related Receivable has arisen; and neither the Servicer nor the Seller has
waived any of the foregoing (except in a manner consistent with Section 4.2) and
no Financed Equipment financed under a Related Receivable shall have been
repossessed.


          (xi)     Insurance; Other. (A) With respect to each Receivable, the
related Obligor is required to have obtained an insurance policy covering the
Financed Equipment as of the date such Related Receivable was initially
financed. All such policies are required to insure against loss and damage due
to fire, theft, transportation, collision and other risks generally covered by
comprehensive and collision coverage. The Originator and its successors and
assigns are named the loss payee or as additional insureds on each such
insurance policy. Each such insurance policy is in an amount at least equal to
the remaining Principal Balance of the Related Receivable and each Related
Receivable requires the Obligor to obtain and maintain such insurance naming the
Originator and its successors and assigns as loss payee or an additional insured
and (B) as to each Related Receivable that finances the cost of an extended
service contract, the respective Financed Equipment which secures the Related
Receivable is covered by an extended service contract. As of the related Cutoff
Date, no Financed Equipment is or had previously been insured under a policy of
forced-placed insurance.


          (xii)     Title. It is the intention of the Seller that each transfer
and assignment herein contemplated constitutes a sale of the Related Receivables
and the related Other Conveyed Property from the Seller to the Purchaser and
that the beneficial interest in and title to such Related Receivables and
related Other Conveyed Property not be part of the Seller’s estate in the event
of the filing of a bankruptcy petition by or against the Seller under any
bankruptcy law. No Related Receivable or related Other Conveyed Property has
been sold, transferred, assigned, or pledged by the Seller to any Person other
than the Purchaser and by the Purchaser to any Person other than the Trustee.
Immediately prior to each transfer and assignment herein contemplated, the
Seller had good and marketable title to each Related Receivable and related
Other Conveyed Property and was the sole owner thereof, free and clear of all
liens, claims, encumbrances, security interests, and rights of others, and,
immediately upon the transfer thereof to the Purchaser and the concurrent pledge
to the Trustee under the Indenture, the Trustee for the benefit of the
Noteholder shall have a valid and enforceable security interest in the
Collateral, free and clear of all liens, encumbrances, security interests, and
rights of others, and such transfer has been perfected under the UCC. No Dealer
has the right to repurchase any Receivable or has a participation in, or other
right to receive, proceeds of any Receivable.


9

--------------------------------------------------------------------------------

          (xiii)     Lawful Assignment. No Related Receivable has been
originated in, or is subject to the laws of, any jurisdiction under which the
sale, transfer, and assignment of such Related Receivable under this Agreement
or the pledge of the Related Receivables under the Indenture to the Trustee for
the benefit of the Noteholder, or any transfers of the Note shall be unlawful,
void, or voidable. The Seller has not entered into any agreement with any
account debtor that prohibits, restricts or conditions the assignment of any
portion of the Related Receivables.


          (xiv)     All Filings Made. All filings (including, without
limitation, UCC filings or other actions) necessary in any jurisdiction to give:
(a) the Purchaser a first priority perfected ownership interest in the
Receivables and the Other Conveyed Property, including, without limitation, the
proceeds of the Receivables (to the extent that the Purchaser can obtain such
first priority perfected security interest pursuant to one or more UCC filings)
and (b) the Trustee, for the benefit of the Noteholder, a first priority
perfected security interest in the Collateral have been made, taken or performed
(to the extent that the Purchaser can obtain such first priority perfected
security interest pursuant to one or more UCC filings).


          (xv)     Receivable File; One Original. The Seller has delivered to
the Custodian, at the location specified in Schedule B hereto, a complete
Receivable File with respect to each Related Receivable, and the Custodian has
delivered to the Purchaser and the Noteholder a copy of the Custodial Receipt
therefor. There is only one original executed copy of all instruments, notes
and/or chattel paper related to the origination of each Receivable.


          (xvi)     Chattel Paper. Each Related Receivable constitutes “tangible
chattel paper” under the UCC.


          (xvii)     Filings. If the Related Receivable was originated in a
State in which the filing of a financing statement under the UCC is required to
perfect a security interest in the Financed Equipment, such filings or
recordings have been duly made and show the Originator named as the original
secured party under the Related Receivable, the sale of the Related Receivable
to the Seller and pledge to the Trustee, and in either case, the Trustee has the
same rights as such secured party has or would have (if such secured party were
still the owner of the Receivable) against all parties claiming an interest in
such Financed Equipment.


          (xviii)     Valid and Binding Obligation of Obligor. Each Related
Receivable is the legal, valid and binding obligation in writing of the Obligor
thereunder and is enforceable in accordance with its terms, except only as such
enforcement may be limited by bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally, and all parties to such contract
had full legal capacity to execute and deliver all documents related thereto and
to grant the security interest purported to be granted thereby. Each Related
Receivable is not subject to any right of set-off by the Obligor.


10

--------------------------------------------------------------------------------

          (xix)     Characteristics of Obligors. As of the date of each
Obligor’s application for the loan from which the Related Receivable arises, no
Obligor (a) was the subject of any federal, state or other bankruptcy,
insolvency or similar proceeding pending on the date of application, (b) had not
been the subject of more than one federal, state or other bankruptcy, insolvency
or similar proceeding within the ten (10) years immediately preceding the
origination of the Related Receivable or (c) was domiciled outside the United
States.


          (xx)     Casualty. To the Seller’s knowledge, no Financed Equipment
which is part of any Related Receivable has been the subject of a Casualty.


          (xxi)     No Agreement to Lend. The Obligor with respect to each
Related Receivable does not have any option under the Receivable to borrow from
any person any funds secured by the Financed Equipment.


          (xxii)     Obligation to Dealers or Others. The Purchaser and its
assignees will assume no obligation to Dealers, the Gehl Equipment Sellers or
other originators or holders of the Related Receivables (including, but not
limited to Dealer Reserve Amounts) as a result of its purchase of the Related
Receivables.


          (xxiii)     No Impairment. Neither Seller nor the Purchaser has done
anything to convey any right to any Person that would result in such Person
having a right to payments due under any Related Receivables or otherwise to
impair the rights of the Purchaser, the Trustee or the Noteholder in any Related
Receivable or the proceeds thereof.


          (xxiv)     Receivables Not Assumable. No Related Receivable is
assumable by another Person in a manner which would release the Obligor thereof
from such Obligor’s obligations to the Originator, Purchaser or Seller with
respect to such Related Receivable.


          (xxv)     Servicing. The servicing of each Related Receivable and the
collection practices relating thereto have been lawful and in accordance with
the standards set forth in this Agreement; and other than the Servicer and the
Backup Servicer pursuant to the Basic Documents, no other person has the right
to service the Receivables; provided, however, that the Servicer may from time
to time use Subservicers to assist it in certain collection efforts in
accordance with Section 8.4 hereof.


          (xxvi)     Creation of Security Interest. This Agreement creates a
valid and continuing security interest (as defined in the UCC) in the
Receivables and the Other Conveyed Property in favor of the Purchaser, which
security interest in the Receivables is prior to all other Liens and is
enforceable as such as against creditors of and purchasers from the Seller or
the Originator.


          (xxvii)     Perfection of Security Interest in Trust Estate. The
Seller has caused (or will have caused within ten (10) days of the sale of the
Financed Equipment to the Obligor), the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Receivables and
the Other Conveyed Property (to the extent perfection can be obtained through
filing) granted to the Purchaser hereunder pursuant to Section 2.1 and the
related Assignment.


11

--------------------------------------------------------------------------------

          (xxviii)     No Other Security Interests. Other than the security
interest granted to the Purchaser pursuant to Section 2.1 and the related
Assignment, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables or the Other Conveyed
Property, other than such security interests as were released at or before the
conveyance thereof. The Seller has not authorized the filing of and is not aware
of any financing statements filed against the Seller that include a description
of collateral covering any portion of the Receivables and the Other Conveyed
Property other than any financing statement relating to the security interest
granted to the Purchaser hereunder or that has been terminated or released as to
the Receivables and the Other Conveyed Property. There are no judgments or tax
lien filings against the Seller.


          (xxix)     Notations on Contracts; Financing Statement Disclosure. The
Servicer has in its possession copies of all Contracts that constitute or
evidence the Receivables. The Contracts that constitute or evidence the
Receivables do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Purchaser
and/or the Trustee for the benefit of the Noteholder. All financing statements
filed or to be filed against the Seller in favor of the Purchaser in connection
herewith describing the Trust Estate contain a statement to the following
effect: “A purchase of or security interest in any collateral described in this
financing statement will violate the rights of the secured party.”


          (xxx)     Records. On or prior to each Funding Date, the Seller will
have caused its records (including electronic ledgers) relating to each Related
Receivable to be conveyed by it on such Funding Date to be clearly and
unambiguously marked to reflect that such Related Receivable was conveyed by it
to the Purchaser.


          (xxxi)     Computer Information. The computer diskette, computer tape
or other electronic transmission made available by the Seller to the Purchaser
on each Funding Date is, as of the related Cutoff Date, complete and accurate
and includes a description of the Receivables described in Schedule A to the
related Assignment.


          (xxxii)     No Titling Requirement. None of the states in which the
Receivables are originated require that a certificate or other evidence of title
be issued or obtained with respect to the sale, transfer or financing of any
Financed Equipment which is part of any Receivable sold hereunder.


          (xxxiii)     Cross Collateralization. Each Cross Collateralized
Contract which has been sold by the Originator to any third party has been sold
subject to an enforceable agreement which provides that (i) such purchaser
disclaims any right, title or interest in or to any Financed Equipment related
to any Receivables sold hereunder or under the Purchase and Sale Agreement, (ii)
to the extent such purchaser is deemed to have any interest in any such Financed
Equipment, such purchaser shall have agreed to subordinate its interest in such
Financed Equipment to the claims or rights of the Company or any holder or
pledgee of the Company and the Trustee on behalf of the Noteholder with respect
to such Financed Equipment and (iii) any agreement governing a subsequent sale
of such Cross Collateralized Contract by such purchaser shall contain a
provision requiring all subsequent purchasers to provide a disclaimer
acknowledgement and a subordination agreement substantially similar to those set
forth in subclauses (i) and (ii) hereof.


12

--------------------------------------------------------------------------------

          (xxxiv)     Contracts. Receivables were originated using Contracts and
other documents which at the time of execution complied in all material respects
with all applicable provisions of state law.


        Section 3.3.     Repurchase Upon Breach.

          (a) The Seller, the Servicer, the Noteholder, the Custodian or the
Trustee, as the case may be, shall inform the other parties to this Agreement
promptly, in writing, upon the discovery of any breach of the Seller’s
representations and warranties made pursuant to Section 3.2 (without regard to
any limitations therein as to the Seller’s knowledge), including without
limitation, any failure of any Receivable to constitute an “Eligible Receivable”
at the time of purchase hereunder, and upon receipt by the Seller of notice of
such breach, the Seller shall repurchase any Receivable if (A) the value of such
Receivable is materially and adversely affected by the breach or (B) the
Noteholder’s interest in such Receivable was materially and adversely affected
by the breach, in each case as determined by the Noteholder in its reasonable
discretion (such Receivables, “Defective Receivables”), providedhowever, that
the Purchaser shall not be required to demonstrate satisfaction of the
conditions set forth in subclauses (A) or (B) above in making its determination
that any Receivable was not an Eligible Receivable at the time of purchase
hereunder. The obligation of the Seller to repurchase the Receivables under this
Section 3.3 shall not be dependent on the actual knowledge of the Seller of any
breached representation or warranty. The repurchase shall occur as of the last
day of the Accrual Period immediately following receipt by the Seller of notice
of such breach (or at the Noteholder’s option, the last day of the first Accrual
Period following such discovery). In consideration of the repurchase of any
Receivable, the Seller shall remit the Purchase Amount to the Purchaser, in
immediately available funds, within five (5) Business Days following discovery
of the Defective Receivables. The sole remedy of the Purchaser, the Trustee or
the Noteholder with respect to a breach of representations and warranties
pursuant to Section 3.2 shall be to enforce the Seller’s obligation to purchase
such Defective Receivables; provided, however, that the Seller shall indemnify
the Trustee, the Custodian, the Backup Servicer, the Purchaser and the
Noteholder against all Losses, which may be asserted against or incurred by any
of them as a result of third party claims arising out of the events or facts
giving rise to such breach, including without limitation, any Losses related to
any breach of subclauses (b) or (c) of the definition of Eligible Receivables.
Upon receipt of the Purchase Amount in respect of any Defective Receivables and
written instructions from the Servicer, the Custodian shall release to the
Seller or its designee the related Receivable File and Other Conveyed Property
and the Trustee shall execute and deliver all reasonable instruments of transfer
or assignment, without recourse, as are prepared by the Seller and delivered to
the Trustee and necessary or desirable to vest in the Seller or such designee
title to such Defective Receivables.


13

--------------------------------------------------------------------------------

          (b) If the Insolvency Event related to a 341 Hearing has not been
discharged by the bankruptcy court or other similar court presiding over such
Insolvency Event within 90 days of the conveyance of the Related Receivable by
the Seller to the Purchaser pursuant to Section 2.1(a), the Seller shall
repurchase such Receivable as of the last day of such next Accrual Period for an
amount equal to the Purchase Amount.


        Section 3.4.     Custody of Receivable Files.

          (a) In connection with each sale, transfer and assignment of
Receivables and related Other Conveyed Property to the Purchaser pursuant to
this Agreement and each Assignment, and each pledge thereof by the Purchaser to
the Trustee pursuant to the Indenture, the Custodian shall act as custodian of
the following documents or instruments in its possession which shall be
delivered to the Custodian on or before the Closing Date or the related Funding
Date in accordance with Section 3.5 (with respect to each Receivable):


          (i)     The fully executed original of the Contract evidencing the
Receivable (together with any agreements modifying or assigning the Receivable,
including without limitation any extension agreements); and


          (ii)     The original note or chattel paper (or other evidence of a
security interest and a promise of payment) in the name of the Obligor with any
required notations evidencing Seller’s security interest in the related
Receivables and all related documents that the Seller shall keep on file in
accordance with its customary procedures and which evidence the Obligor’s
payment agreement as well as a security interest in the Financed Equipment
(including each UCC filing required under Section 3.2(xvii)) or, if not yet
received, a copy of such note, chattel paper or other documents.


          (b) Upon payment in full of any Receivable, the Servicer will notify
the Custodian pursuant to a certificate of a Servicing Officer in the form of
Exhibit B and shall request delivery of the Receivable, Other Conveyed Property
and the Receivable File to the Servicer.


14

--------------------------------------------------------------------------------

        Section 3.5.     Acceptance of Receivable Files by Custodian. In
connection with any Funding Date, the Seller shall cause to be delivered to the
Custodian the Receivable Files for the Related Receivables to be purchased not
less than four Business Days prior to the related Funding Date. The Custodian
declares that it will hold and will continue to hold such files and any
amendments, replacements or supplements thereto and all Other Conveyed Property
(to the extent received) as custodian, agent and bailee in trust for the use and
benefit of the Noteholder. The Custodian shall within three (3) Business Days
after receipt of such files, execute and deliver to the Noteholder, a receipt
substantially in the form of Exhibit A hereto (a “Custodial Receipt”) for the
Receivable Files received by the Custodian. By its delivery of a Custodial
Receipt, the Custodian shall be deemed to have (a) acknowledged receipt of the
files (or the Receivables) which the Seller has represented are and contain the
Receivable Files for the Related Receivables purchased by the Purchaser on the
related Funding Date, (b) reviewed such files or Receivables and (c) determined
that it has received the items referred to in Section 3.4(a)(i) and Section
3.4(a)(ii) for each Related Receivable identified in Schedule A to the related
Assignment. If in its examination of the files delivered to it by the Seller
pursuant to this Section 3.5, the Custodian finds that a file for a Receivable
has not been received, or that a file is unrelated to the Receivables identified
in Schedule A to the related Assignment or that any of the documents referred to
in Section 3.4(a)(i) or Section 3.4(a)(ii) are not contained in a Receivable
File, the Custodian shall inform the Purchaser, the Seller and the Noteholder
pursuant to an exception report attached to the Custodial Receipt as Schedule I
of the failure to receive a file with respect to such Receivable (or the failure
of any of the aforementioned documents to be included in the Receivable File) or
shall return to the Purchaser, as the Seller’s designee, any file unrelated to a
Receivable identified in Schedule A to the related Assignment (it being
understood that the Custodian’s obligation to review the contents of any
Receivable File shall be limited as set forth in the preceding sentence). Unless
such defect with respect to such Receivable File shall have been cured by the
last day of the next Accrual Period following discovery thereof by the
Custodian, the Seller shall repurchase any such Receivable as of such last day.
In consideration of the purchase of the Receivable, the Seller shall remit the
Purchase Amount for such Receivable, in the manner specified in Section 5.6. The
sole remedy of the Custodian, the Purchaser and the Noteholder with respect to a
breach pursuant to this Section 3.5 shall be to require the Seller to purchase
the applicable Receivables pursuant to this Section 3.5; provided, however, that
the Seller shall indemnify the Custodian, the Backup Servicer, the Purchaser and
the Noteholder against all costs, expenses, losses, damages, claims and
liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such breach. Upon receipt of
the Purchase Amount for a Receivable and written instructions from the Servicer,
the Custodian shall release to the Seller or its designee the related Receivable
File and Other Conveyed Property and the Trustee shall execute and deliver all
reasonable instruments of transfer or assignment, without recourse, as are
prepared by the Seller and delivered to the Custodian and as are necessary or
desirable to vest in the Seller or such designee title to the Receivable.

        Section 3.6.     Access to Receivable Files. Upon prior written request,
the Custodian shall permit the Servicer, the Trustee and Noteholder access to
the Receivable Files at all reasonable times during the Custodian’s normal
business hours. The Custodian shall, within two Business Days of the request of
the Servicer or the Noteholder, execute such documents and instruments as are
prepared by the Servicer or the Noteholder and delivered to the Custodian, as
the Servicer or the Noteholder deems necessary to permit the Servicer, in
accordance with its customary servicing procedures, to enforce the Receivable on
behalf of the Purchaser and any related insurance policies covering the Obligor,
the Receivable or Financed Equipment so long as such execution in the
Custodian’s sole discretion does not conflict with this Agreement or the Other
Basic Documents and will not cause it undue risk or liability. The Custodian
shall not be obligated to release any document from any Receivable File unless
it receives a release request signed by a Servicing Officer in the form of
Exhibit B hereto (the “Release Request”). Such Release Request shall obligate
the Servicer or the Noteholder, as applicable, to return such document(s) to the
Custodian when the need therefor no longer exists unless the Receivable shall be
liquidated, in which case, the Servicer shall certify in the Release Request
that all amounts required to be deposited in the Collection Account with respect
to such Receivable have been so deposited.

15

--------------------------------------------------------------------------------

        Section 3.7.     Custodian to Obtain Fidelity Insurance. The Custodian
shall maintain a fidelity bond in the form and amount as is customary for
entities acting as trustee of funds and documents in respect of retail
installment contracts on behalf of institutional investors.

        Section 3.8.     Custodian to Maintain Secure Facilities. The Custodian
shall maintain or cause to be maintained continuous custody of the Receivable
Files held by it in secure and fire resistant facilities in accordance with
customary standards in the industry for such custody.

ARTICLE IV

ADMINISTRATION AND SERVICING OF RECEIVABLES

        Section 4.1.     Duties of the Servicer. The Servicer, as agent for the
Purchaser and the Noteholder shall manage, service, administer and make
collections on the Receivables with reasonable care, using that degree of skill
and attention customary and usual for institutions which service retail
installment sale contracts for agricultural and construction equipment similar
to the Financed Equipment, and, to the extent more exacting, that degree of
skill and attention the Servicer exercises with respect to all comparable
equipment receivables that it services for itself or others. In performing such
duties, the Servicer shall comply with its current servicing practices and
procedures. So long as the Originator is the Servicer, in the event the
Servicer’s servicing practices and procedures as used on the date hereof are
subsequently reduced to writing or are materially modified in a manner which, in
the Noteholder’s reasonable discretion, may reasonably be expected to adversely
impact the value, enforceability or collectability of the Receivables, any such
written embodiment of the Servicer’s practices and procedures or any material
modification of the Servicer’s current practices and procedures which may
reasonably be expected to have an adverse impact on the value, enforceability or
collectability of the Receivables will require the prior written consent of the
Majority Noteholder. Notice of proposed written servicing policies and
procedures and of any material change to the initial Servicer’s practices and
procedures shall be given to the Noteholder prior to the effectiveness thereof
and thereafter, from time to time but at least semi-annually. The Servicer’s
duties shall include collection and posting of all payments, responding to
inquiries of Obligors or of federal, state or local governmental authorities
with respect to the Receivables, investigating delinquencies, sending payment
statements to Obligors, reporting tax information to Obligors, accounting for
collections, furnishing monthly statements to the Trustee and the Noteholder
with respect to distributions. Without limiting the generality of the foregoing,
and subject to the servicing standards set forth in this Agreement including,
without limitation, the restrictions set forth in Section 4.6, the Servicer is
authorized and empowered by the Purchaser to execute and deliver, on behalf of
itself, the Purchaser or the Noteholder, any and all instruments of satisfaction
or cancellation, or partial or full release or discharge, and all other
comparable instruments, with respect to such Receivables or to the Financed
Equipment securing such Receivables. If the Servicer shall commence a legal
proceeding to enforce a Receivable, the Purchaser shall thereupon be deemed to
have automatically assigned, solely for the purpose of collection, such
Receivables and, to the extent required, the Other Conveyed Property, to the
Servicer to the extent required to pursue such action. If in any enforcement
suit or legal proceeding it shall be held that the Servicer may not enforce a
Receivable on the ground that it shall not be a real party in interest or a
holder entitled to enforce such Receivable, the Purchaser shall, at the
Servicer’s expense and direction, take steps to enforce such Receivable,
including bringing suit in its name or in the name of the Noteholder, as
appropriate. The Servicer shall prepare and furnish, and the Trustee upon
written direction shall execute, any powers of attorney and other documents
reasonably necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties hereunder.

16

--------------------------------------------------------------------------------

        Section 4.2.     Collection of Receivable Payments; Modifications of
Receivables; Lockbox Agreements.

          (a) Consistent with the standards, policies and procedures required by
this Agreement, the Servicer shall make reasonable efforts to collect, or
arrange through Subservicers, in accordance with Section 8.4 for the collection
of, all payments called for under the terms and provisions of the Receivables as
and when the same shall become due and shall follow such collection procedures
as it follows with respect to all comparable receivables that it services for
itself or others and that are consistent with prudent industry standards. The
Servicer will provide each Obligor with a statement or statements in order to
notify such Obligors to make payments directly to the Lockbox Account. The
Servicer shall allocate collections between principal and interest in accordance
with the customary servicing procedures it follows with respect to all
comparable receivables that it services for itself or others and in accordance
with the terms of this Agreement. Except as provided below, the Servicer, for as
long as the Originator is the Servicer, may in accordance with its customary
servicing practices and procedures grant extensions on and otherwise modify any
Receivable, provided, that the Servicer shall not, without the prior written
consent of the Majority Noteholder, (i) reschedule the due date of any Scheduled
Receivable Payment to a date more than 30 days from the original due date of
such Scheduled Receivable Payment, (ii) reduce the annual percentage rate of, or
extend the maturity of any Receivable or change any material term of a
Receivable, except as provided by the terms of the Receivable or this Agreement
or as required by law or court order or (iii) adjust the amount of any Scheduled
Receivable Payment, provided that in the event the Servicer grants more than one
payment extension to any Obligor or grants a payment extension with respect to a
Receivable which exceeds 90 days, the related Receivable shall automatically be
deemed an Ineligible Receivable and the Seller shall, within two (2) Business
Days of the date such Receivable became an Ineligible Receivable, repurchase
such Receivable for an amount equal to the Purchase Amount; providedfurtherthat
in the event the Servicer receives a prepayment on a Receivable, it may
reamortize the Receivable over its remaining term. In no event shall the
principal balance of a Receivable be reduced, except in connection with a
settlement in the event the Receivable becomes a Defaulted Receivable nor shall
the maturity of any Receivable be extended beyond the Accrual Period immediately
preceding the Final Distribution Date. The Servicer may in its discretion waive
any prepayment charge, late payment charge or any other similar fees that may be
collected in the ordinary course of servicing a Receivable.


17

--------------------------------------------------------------------------------

          (b) On or prior to the Closing Date, the Servicer shall have
established the Lockbox Account with the Lockbox Bank and shall instruct all
Obligors on Receivables to be sold to the Purchaser on each Advance Date to
deposit all payments due on or after the related Cutoff Date directly with the
Lockbox Bank. The Servicer shall direct the prompt transfer to the Collection
Account (but not to any other account) of all amounts deposited into the Lockbox
Account with respect to the Receivables and no other Person, except the Servicer
and the Collateral Agent has authority to direct disposition of funds on deposit
in the Lockbox Account; it being understood that amounts not constituting
collections in respect of the Receivables are deposited into the Lockbox Account
for the benefit of other Persons. Notwithstanding the foregoing, the Lockbox
Agreement shall provide that the Lockbox Bank will comply with instructions
originated by the Collateral Agent relating to the disposition of the funds in
the Lockbox Account related to the Receivables without further consent by the
Originator, the Seller, the Servicer or the Purchaser. The Lockbox Account shall
at all times be subject to the Intercreditor Agreement pursuant to which the
Trustee shall be entitled to direct the Collateral Agent to establish a
segregated account in the event of the occurrence of an Event of Default. The
Trustee shall have no liability or responsibility with respect to the Servicer’s
directions or activities as set forth in the preceding sentence. The Lockbox
Account shall not be changed without the prior written consent of the
Noteholder, which consent shall not be unreasonably withheld or delayed, unless
the replacement lockbox account is subject to either (i) a lockbox agreement or
intercreditor agreement acceptable to the Noteholder or (ii) a lockbox agreement
or intercreditor agreement in a form substantially similar to that of the
existing Intercreditor Agreement.


          (c) Notwithstanding any Lockbox Agreement, or any of the provisions of
this Agreement relating to the Lockbox Agreement, the Servicer shall remain
obligated and liable to the Purchaser, the Trustee and the Noteholder for
servicing and administering the Receivables and the Other Conveyed Property in
accordance with the provisions of this Agreement without diminution of such
obligation or liability by virtue thereof.


          (d) In the event the Originator shall for any reason no longer be
acting as the Servicer hereunder, the Backup Servicer or a successor Servicer
shall thereupon assume all of the rights and obligations of the outgoing
Servicer under the Lockbox Agreement. In such event, the Backup Servicer or a
successor Servicer shall be deemed to have assumed all of the outgoing
Servicer’s interest therein and to have replaced the outgoing Servicer as a
party to the Lockbox Agreement to the same extent as if such Lockbox Agreement
had been assigned to the Backup Servicer or a successor Servicer, except that
the outgoing Servicer shall not thereby be relieved of any liability or
obligations on the part of the outgoing Servicer to the Lockbox Bank under such
Lockbox Agreement. The outgoing Servicer shall, upon request of the Trustee, but
at the expense of the outgoing Servicer, deliver to the Backup Servicer or a
successor Servicer all documents and records relating to the Lockbox Agreement
and an accounting of amounts collected and held by the Lockbox Bank and
otherwise use its best efforts to effect the orderly and efficient assignment of
any Lockbox Agreement to the Backup Servicer or a successor Servicer. In the
event that the Noteholder shall elect to change the identity of the Lockbox
Bank, the initial Servicer, at its expense, shall cause the Lockbox Bank to
deliver, at the direction of the Noteholder, to the Trustee or a successor
Lockbox Bank, all documents and records relating to the Receivables and all
amounts held (or thereafter received) by the Lockbox Bank (together with an
accounting of such amounts) and shall otherwise use its best efforts to effect
the orderly and efficient transfer of the Lockbox arrangements. In the event the
Note Purchaser or the Backup Servicer (with the consent of the Noteholder not to
be unreasonably withheld or delayed) elects to change the identity of the
Lockbox Bank, the Note Purchaser shall pay all costs associated with such
change.


18

--------------------------------------------------------------------------------

          (e) On each Business Day, the Servicer will cause the Lockbox Bank to
transfer any payments in respect of the Receivables from Obligors received in
the Lockbox Account. On the first Business Day on which such funds clear, the
Servicer shall cause the Lockbox Bank to transfer cleared funds in respect of
the Receivables from the Lockbox Account to the Collection Account. In addition,
the Servicer shall remit (or cause the Originator to remit) all payments by or
on behalf of the Obligors received by the Servicer or the Originator with
respect to the Receivables (other than Purchased Receivables), all Net
Liquidation Proceeds and any amounts remitted to the Servicer or the Issuer no
later than two (2) Business Days following receipt directly (without deposit
into any intervening account) into the Collection Account. The Servicer shall
not commingle its assets and funds with those on deposit in the Collection
Account.


        Section 4.3.     Realization Upon Receivables. On behalf of the
Purchaser and the Noteholder, the Servicer shall use commercially reasonable
efforts, consistent with the servicing standard described in Section 4.1 hereof,
to repossess or otherwise convert the ownership of any Financed Equipment
securing any Receivable as to which the Servicer shall have determined, in
accordance with its customary servicing procedures, that eventual payment in
full is unlikely. The Servicer shall, in any event, commence efforts to
repossess or otherwise convert the ownership of Financed Equipment on or prior
to the date that an Obligor has failed to make any portion of a Scheduled
Receivable Payment in excess of $200.00 for 180 days or more; provided, however,
that the Servicer may elect not to commence such efforts within such time period
if in its good faith judgment it determines either that it would be
impracticable to do so or that the proceeds ultimately recoverable with respect
to such Receivable would be increased by forbearance. The Net Liquidation
Proceeds realized in connection with the repossession of any Financed Equipment
shall be deposited by the Servicer in the Collection Account and shall be
applied to reduce the Principal Balance of the Related Receivable. The Servicer
shall follow such customary and usual practices and procedures as it shall deem
necessary or advisable in its servicing of equipment receivables, consistent
with the standards of care set forth in Section 4.1, which may include, without
limitation, using reasonable efforts to realize upon any amounts held by the
Company as Dealer Recourse and selling the Financed Equipment at public or
private sale. The foregoing shall be subject to the provision that, in any case
in which the Financed Equipment shall have suffered damage, the Servicer shall
not expend funds in connection with the repair or the repossession of such
Financed Equipment unless it shall determine in its discretion that such repair
and/or repossession will increase the proceeds ultimately recoverable with
respect to such Receivable by an amount greater than the amount of such
expenses. The Servicer shall identify such repossessed Financed Equipment to the
Trustee in the Servicer’s Certificate not later than the Determination Date
following the related Accrual Period in which the Servicer shall have made the
determination to repossess such Financed Equipment.

19

--------------------------------------------------------------------------------

        Section 4.4.     Insurance.

          (a) The initial Servicer, in accordance with the servicing procedures
and standards set forth herein, shall require that (i) each Obligor shall have
obtained insurance covering Financed Equipment as of the date of the origination
of the Receivable, insuring against loss and damage due to fire, theft,
transportation, collision and other risks generally covered by comprehensive and
collision coverage and each Receivable requires the Obligor to maintain such
physical loss and damage insurance naming Originator and its successors and
assigns as additional insureds and (ii) as to each Receivable that includes the
cost of an extended service contract, the respective Financed Equipment which
secures the Receivable is covered by an extended service contract. The initial
Servicer shall enforce its rights under the Receivables to require the Obligors
to maintain aforementioned insurance coverage in accordance with the Servicer’s
customary practices and procedures.


          (b) To the extent applicable, the initial Servicer shall not take any
action which would result in noncoverage under any Receivables Insurance Policy
which, but for the actions of the Servicer, would have been covered thereunder.
The initial Servicer, on behalf of the Purchaser, shall take such reasonable
action as shall be necessary to facilitate recovery under each Receivables
Insurance Policy. Any amounts collected by the initial Servicer under any
Receivables Insurance Policy, including, without limitation, proceeds thereof,
shall be deposited in the Collection Account within two (2) Business Days of
receipt by the Servicer.


        Section 4.5.     Maintenance of Security Interests in Financed
Equipment.

          (a) Consistent with the terms of this Agreement and consistent with
the servicing standard described in Section 4.1 hereof, the Servicer shall take
such steps on behalf of the Purchaser as are necessary to maintain perfection of
the security interest in the Financed Equipment which secures the corresponding
Related Receivable, including but not limited to, obtaining the authorization of
the Obligors and the recording, registering, filing, re-recording,
re-registering and refiling of all security agreements, financing statements and
continuation statements or instruments as are necessary to maintain the security
interest granted by the Obligors with respect to the Related Receivables. The
Trustee hereby authorizes the Servicer, and the Servicer agrees to take any and
all steps necessary to re-perfect or continue the perfection of such security
interest on behalf of the Purchaser and the Noteholder as necessary, including
without limitation, the filing of financing statements and continuation
statements as necessary because of the relocation of any Obligor or any Financed
Equipment or for any other reason. In the event that the assignment of a
Receivable to the Purchaser, and the pledge thereof by the Purchaser to the
Trustee is insufficient without fulfilling any additional administrative
requirements under the laws of the state in which the Financed Equipment is
located, to perfect a security interest in the related Financed Equipment in
favor of the Trustee, each of the Trustee and the Seller hereby agrees that the
Seller’s designation as the secured party on the filed UCC statements is in
respect of the Seller’s capacity as agent of the Trustee for the benefit of the
Noteholder.


20

--------------------------------------------------------------------------------

          (b) Upon the occurrence of a Servicer Termination Event, the successor
Servicer shall take or cause to be taken such action as may be necessary to
perfect or re-perfect the security interests in the Financed Equipment securing
the Receivables in the name of the Trustee on behalf of the Noteholder by
amending the UCC statements filed with respect to such Financed Equipment or by
such other reasonable means as may, in the opinion of counsel to the Trustee,
which opinion shall not be an expense of the Trustee, be necessary or prudent.
The Seller hereby agrees to pay all expenses related to such perfection or
re-perfection and to take all action necessary therefor. In addition, the
Noteholder may instruct the successor Servicer to take or cause to be taken such
action as may, in the opinion of counsel to the Noteholder, be necessary to
perfect or re-perfect the security interest in the Financed Equipment underlying
the Receivables in the name of the Trustee on behalf of the Noteholder,
including by amending the UCC statements filed with respect to such Financed
Equipment or by such other reasonable means as may, in the opinion of counsel to
the Noteholder, be necessary or prudent.


          (c) Upon transfer of servicing, the predecessor servicer shall
cooperate with the successor Servicer and will provide all relevant information
(books, records, schedules) relating to then-current status of all UCC filings
as well as the names of each vendor retained in connection therewith. The
successor Servicer shall be entitled to recover its costs thereby expended.


        Section 4.6.     Additional Covenants of Servicer. The Servicer hereby
makes the following covenants to the Purchaser and the Trustee and the Servicer
acknowledges that the Custodian shall rely on these covenants in accepting the
Receivables in trust and the Trustee shall rely thereon in authenticating the
Note:

          (a) The Servicer shall not release the Financed Equipment securing
each Receivable from the security interest granted by such Receivable in whole
or in part except in the event of payment in full by the Obligor thereunder or
repossession or other liquidation of the Financed Equipment related to the
released Receivable, nor shall the Servicer impair the rights of the Noteholder
in such Receivables, nor shall the Servicer amend or otherwise modify a
Receivable, except as permitted in accordance with Section 4.2.


          (b) The Servicer shall obtain and/or maintain all necessary licenses,
approvals, authorizations, orders or other actions of any person, corporation or
other organization, or of any court, governmental agency or body or official,
required in connection with the execution, delivery and performance by the
Servicer of its obligations under this Agreement and the other Basic Documents.


          (c) In accordance with Section 4.1, the Servicer shall not adopt
written policies and procedures governing its servicing practices or make any
material changes to its collection practices and procedures which could
reasonably be expected to adversely affect the enforceability or collectability
of any of the Receivables, unless the Noteholder expressly consents in writing
prior to the adoption of such written policies or implementation of such
material changes (which consent shall not be unreasonably withheld or delayed).


21

--------------------------------------------------------------------------------

          (d) So long as the Originator is acting as Servicer hereunder, the
Servicer shall provide written notice to the Majority Noteholder of any default,
event of default or servicer termination event that has occurred under any other
warehouse financing facility or securitization transaction which has a maximum
principal amount of $500,000 or greater and which default, event of default or
Servicer termination shall not have been waived or otherwise cured within the
applicable cure period.


        Section 4.7.     Purchase of Receivables Upon Breach of Covenant. Upon
discovery by any Executive Officer of the Seller, the Servicer, the Purchaser,
the Custodian or the Trustee of a breach of any of the covenants or agreements
of the Servicer set forth in Section 2.1(b), Section 4.2(a), Section 4.4 or
Section 4.5, the party discovering such breach shall give prompt written notice
to the others; provided, however, that the failure to give any such notice shall
not affect any obligation of the Servicer under this Section 4.7. Unless the
breach shall have been cured on or prior to the date which occurs sixty (60)
days following the date of discovery of such breach, the initial Servicer shall
purchase any Receivable materially and adversely affected by such breach. In
consideration of the purchase of such Receivable, the initial Servicer shall
remit the Purchase Amount for such Receivable in the manner specified in Section
5.5. The sole remedy of the Trustee, the Purchaser or the Noteholder with
respect to a breach of Section 4.2(a), Section 4.4 or Section 4.5 shall be to
require the initial Servicer to repurchase Receivables pursuant to this Section
4.7; provided, however, that the initial Servicer shall indemnify the Trustee,
the Backup Servicer, the Purchaser and the Noteholder against all Losses which
may be asserted against, or incurred by any of them as a result of third party
claims arising out of the events or facts giving rise to such breach. Upon
receipt of the Purchase Amount in respect of any Defective Receivables as
described herein and written instructions from the Servicer, the Trustee shall
release to the Seller or its designee the related Receivable File and Other
Conveyed Property and shall execute and deliver all reasonable instruments of
transfer or assignment, without recourse, as are prepared by the Seller and
delivered to the Trustee and necessary or desirable to vest in the Seller or
such designee title to such Defective Receivables.

        Section 4.8.     Servicing Fee and Expenses. The “Servicing Fee” for
each Payment Date shall be equal to the product of (x) one twelfth and (y) the
product of (i) the Servicing Fee Percentage and (ii) the average of the
Aggregate Principal Balance (plus accrued and unpaid interest) of the
Receivables, as measured on the first day of the related Accrual Period and on
the last day of such Accrual Period. The Servicing Fee shall also include all
late fees, prepayment charges including in the case of a Rule 78‘s Receivable
that is prepaid in full, to the extent not required by law to be remitted to the
related Obligor, the difference between the Principal Balance of such Rule of
78‘s Receivable (plus accrued interest to the date of prepayment) and the
principal balance of such Receivable computed according to the “Rule of 78‘s,”
and other administrative fees or similar charges allowed by applicable law with
respect to Receivables, collected (from whatever source) on the Receivables. If
the Backup Servicer becomes the successor Servicer, the “Servicing Fee” payable
to the Backup Servicer as successor Servicer shall be as described in the Backup
Servicer Fee Letter. The Servicer and any successor Servicer shall be required
to pay from its own account all expenses incurred by it in connection with its
activities hereunder (including fees and disbursements of counsel and
independent accountants, and expenses incurred in connection with distributions,
reports to the Noteholder and taxes imposed on the Servicer) except expenses
reimbursable to the Backup Servicer pursuant to the Backup Servicer Fee Letter.

22

--------------------------------------------------------------------------------

        Section 4.9.     Servicer’s Certificate. No later than 12:00 noon New
York City time on each Determination Date, the Servicer shall deliver
(electronic or facsimile delivery being acceptable) to the Trustee, the Rating
Agencies, the Back-up Servicer, the Noteholder and the Purchaser, a certificate
substantially in the form of Exhibit G hereto (a “Servicer’s Certificate”) for
the Accrual Period immediately preceding such Determination Date, which
Servicer’s Certificate shall contain among other things, (i) all information
necessary to enable the Trustee to make any withdrawal and deposit required
under Section 5.4 and to make the distributions required by Section 5.6, (ii)
all information necessary for the Trustee to send statements to the Noteholder
pursuant to Section 5.7(b) and Section 5.8, (iii) a listing of all Receivables
purchased during the related Accrual Period, which identifies the Receivables so
purchased as well as all Purchased Receivables acquired by the Servicer or
Seller during such Accrual Period, (iv) the calculation of the Borrowing Base
and the Borrowing Base Deficiency, if any, (v) all information necessary to
enable the Backup Servicer to verify the information specified in Section
4.14(a) and (b) and (vi) amounts due or owing under any Hedge Agreement. The
Servicer shall in addition deliver to the Rating Agencies any information, to
the extent it is available to the Servicer, that the Rating Agencies reasonably
request in order to monitor the Receivables. Subsequent to the Closing Date, the
form of Servicer’s Certificate may be revised or modified to cure any
ambiguities or inconsistencies with this Agreement; provided, however, that no
material information shall be deleted from the form of Servicer’s Certificate
without the prior written consent of the Majority Noteholder. In the event that
the form of Servicer’s Certificate is revised or modified in accordance with the
preceding sentence, a copy thereof, as so revised or modified, shall be provided
to the Trustee, the Back-up Servicer and each Rating Agency.

        Section 4.10.     Annual Statement as to Compliance, Notice of Servicer
Termination Event.

          (a) The Servicer shall deliver to the Purchaser, to the Trustee for
delivery to the Noteholder, the Backup Servicer and each Rating Agency, on or
before February 28 of each year beginning February 28, 2006, an Officer’s
Certificate, dated as of December 31 of the preceding year, stating that (i) a
review of the activities of the Servicer during the preceding 12-month period
(or, in the case of the first such certificate, the period from the initial
Cutoff Date to December 31, 2005) and of its performance under this Agreement
has been made under such officer’s supervision and (ii) to the best of such
officer’s knowledge, based on such review, the Servicer has fulfilled all its
obligations under this Agreement throughout such year (or, in the case of the
first such certificate, such shorter period), or, if there has been a default in
the fulfillment of any such obligation, specifying each such default known to
such officer and the nature and status thereof.


          (b) The Servicer shall deliver to the Trustee, the Noteholder, the
Backup Servicer and each Rating Agency, promptly after an Executive Officer of
the Servicer has obtained knowledge thereof, but in no event later than two (2)
Business Days thereafter, written notice in an Officer’s Certificate of any
event which with the giving of notice or lapse of time, or both, would become a
Servicer Termination Event under Section 9.1.


23

--------------------------------------------------------------------------------

        Section 4.11.     Independent Accountants’ Reports. The Servicer shall
cause a firm of nationally recognized independent certified public accountants
(the “Independent Accountants”), who may also render other services to the
Servicer or to the Purchaser, to deliver to the Trustee, the Backup Servicer,
the Noteholder and each Rating Agency, on or before March 31 of each year
beginning March 31, 2006, a report dated as of December 31 of the preceding year
in form and substance reasonably acceptable to the Noteholder (the “Accountants’
Report”) and reviewing the Servicer’s activities during the preceding 12-month
period (or, in the case of the first such report, the period from the initial
Cutoff Date with respect to Receivables transferred to the Purchaser on the
Closing Date to December 31, 2005), addressed to the Board of Directors of the
Servicer, to the Trustee, the Backup Servicer and to the Noteholder, to the
effect that such firm has examined the financial statements of the Servicer and
the Servicer’s records relating to the Receivables and that such examinations
(1) were made in accordance with generally accepted auditing standards, and
accordingly included such tests of the accounting records and such other
auditing procedures as such firm considered necessary in the circumstances; (2)
included tests relevant to equipment receivables serviced for others in
accordance with prevailing industry standards for servicing similar equipment
receivables; (3) included an examination of the delinquency and loss statistics
relating to the Servicer’s portfolio of equipment installment sale contracts;
and (4) except as described in the report, such examinations disclosed no
exceptions or errors in the records relating to equipment receivables serviced
for others that, in the firm’s opinion are required to be reported based on
GAAP. The Accountant’s Report shall further state that (1) a review in
accordance with agreed upon procedures (as set forth in Schedule C hereto) was
made of three randomly selected Servicer’s Certificates; (2) except as disclosed
in the report, no exceptions or errors in the Servicer’s Certificates were
found; and (3) the delinquency and loss information relating to the Receivables
and the stated amount of Liquidated Receivables, if any, contained in the
Servicer’s Certificates were found to be accurate. The Report will also indicate
that the firm is independent of the Servicer within the meaning of the Code of
Professional Ethics of the American Institute of Certified Public Accountants.

        Section 4.12.     Backup Servicer's Accountants' Reports.

          (a) In the event the Secured Parties are receiving payments pursuant
to 5.6(c) hereof and the Cash Reserve Amount is insufficient to pay the amounts
payable in connection with the preparation of the Accountant’s Report, the
Backup Servicer shall instead prepare a report which complies with the
requirements of Section 4.12 (b) below.


          (b) The Backup Servicer shall cause Independent Accountants who may
also render other services to the Backup Servicer or to its affiliates, to
deliver to the Trustee, the Noteholder and each Rating Agency within 120 days
after the end of each fiscal year, an Accountants’ Report dated as of December
31 of the preceding year (commencing after the Backup Servicer has become a
successor servicer hereunder) (i) an opinion by such Independent Accountants on
the financial position of the Backup Servicer at the end of the relevant fiscal
year and the results of operations and changes in financial position of the
Backup Servicer for such year then ended on the basis of an examination
conducted in accordance with GAAP, and (ii) a report from such Independent
Accountants to the effect that based on an examination of certain specified
documents and records relating to the servicing of the Backup Servicer’s loan
portfolio conducted substantially in compliance with SAS 70 (the “Applicable
Accounting Standards”), such firm is of the opinion that such servicing has been
conducted in compliance with the Applicable Accounting Standards except for (a)
such exceptions as such firm shall believe to be immaterial and (b) such other
exceptions as shall be set forth in such statement.


24

--------------------------------------------------------------------------------

        Section 4.13.     Access to Certain Documentation and Information
Regarding Receivables. The Servicer shall provide to representatives of the
Trustee, the Backup Servicer and the Majority Noteholder reasonable access to
the documentation regarding the Receivables. Prior to the occurrence and
continuance of an Event of Default, such access shall be afforded to the
Majority Noteholder once annually without charge, upon reasonable notice and
during normal business hours. During the continuance of an Event of Default, the
Majority Noteholder shall have reasonable access to documentation regarding the
Receivables at any time during normal business hours upon reasonable notice.
Nothing in this Section shall affect the obligation of the Servicer to observe
all applicable laws prohibiting disclosure of information regarding the
Obligors, and the failure of the Servicer to provide access as provided in this
Section as a result of such obligation shall not constitute a breach of this
Section.

        Section 4.14.     Backup Servicer’s Duties. Concurrently with the
delivery by the Servicer of the Servicer’s Certificate each month, the Servicer
will deliver to the Backup Servicer a computer diskette (or other electronic
transmission) in a format acceptable to the Backup Servicer containing
information with respect to the Receivables as of the close of business on the
last day of the preceding Interest Period which information is necessary for
preparation of the Servicer’s Certificate (the “Monthly Verification File”). The
Backup Servicer shall use such Monthly Verification File to verify certain
information specified in Section 4.14(b) contained in the Servicer’s Certificate
delivered by the Servicer, and the Backup Servicer shall notify the Servicer and
the Noteholder of any discrepancies on or before the third Business Day
following the receipt of the Servicer’s Certificate and the Monthly Verification
File and in no event later than the Business Day immediately preceding the
related Payment Date. In the event that the Backup Servicer reports any
discrepancies, the Servicer shall attempt to reconcile such discrepancies by the
related Payment Date, but in the absence of a reconciliation, the Servicer’s
Certificate shall control for the purpose of calculations and distributions with
respect to the related Payment Date. In the event that the Servicer is unable to
reconcile discrepancies with respect to a Servicer’s Certificate by the related
Payment Date, the Backup Servicer shall notify the Noteholder thereof in writing
and the Servicer shall cause a firm of independent certified public accountants,
at the Servicer’s expense, to audit the Servicer’s Certificate and, prior to the
fifth day of the following calendar month, reconcile such discrepancies. The
effect, if any, of such reconciliation shall be reflected in the Servicer’s
Certificate for such next succeeding Determination Date. Other than the duties
specifically set forth in this Agreement, the Backup Servicer shall have no
obligations hereunder, including, without limitation, to supervise, verify,
monitor or administer the performance of the Servicer. The Backup Servicer shall
have no liability for any actions taken or omitted by the Servicer.

          (a) The Backup Servicer shall review each Servicer’s Certificate
delivered pursuant to Section 4.14 and shall:


          (i)     confirm that such Servicer’s Certificate is complete on its
face; and


          (ii)     confirm that Available Funds, the Noteholder’s Principal
Distributable Amount, the Noteholder’s Monthly Cap Distributable Amount, the
Noteholder’s Interest Distributable Amount, the Servicing Fee, the Backup
Servicing Fee, the Trustee Fee, Loss Ratio and Delinquency Ratio (as well as all
calculations related to delinquency, aging, default and aggregate principal
balance) in the Servicer’s Certificate are accurate based solely on the
recalculation of the Servicer’s Certificate and the Monthly Verification File.


25

--------------------------------------------------------------------------------

          (b) The Backup Servicer will work with the Servicer’s personnel to
obtain systems data information from the servicing systems used by the Servicer
(the “Data File Layouts and Definitions”) in servicing the Receivables. The
Servicer shall provide to the Backup Servicer a test data file, which shall
include the loan master file, the transaction history file and all other files
necessary to carryout the service-related activities (the “Test Data File”), in
a format acceptable to the Backup Servicer. Using this information, the Backup
Servicer will map the data from the Servicer’s system to the Backup Servicer’s
data structure (“Data Mapping”). The Backup Servicer shall confirm in writing to
the Servicer and the Majority Noteholder that it has completed the data mapping
matrix, and received and verified the completeness of the Test Data File within
90 days of receipt of the Data File Layouts and Definitions and the Test Data
File. On or before the fifth calendar day of each month, the Servicer will
provide to the Backup Servicer a monthly file consistent with the Test Data File
(the “Monthly Servicing File”) and the Backup Servicer shall verify that the
records and data contained in the Monthly Servicing File are in a readable
format; and store the file in a secure location. For avoidance of doubt, this
file will not be used in the verification duties and will not be checked monthly
for accuracy. The Backup Servicer’s verification duties are conditioned upon
timely receipt of any information reports or data required in order to complete
its verification duties.


          (c) The Backup Servicer shall undertake to perform only such duties
and obligations as are specifically set forth in this Agreement, it being
expressly understood by all parties hereto that there are no implied duties or
obligations of the Backup Servicer hereunder. Without limiting the generality of
the foregoing, the Backup Servicer, except as expressly set forth herein, shall
have no obligation to supervise, verify, monitor or administer the performance
of the Servicer. The Backup Servicer may act through its agents, attorneys and
custodians in performing any of its duties hereunder. Notwithstanding anything
to the contrary in the Basic Documents, the Backup Servicer shall have no
liability for any actions taken or omitted by the Servicer or its agents or the
inaccuracy of any data provided, produced or supplied by the Servicer or its
agents. The Backup Servicer may accept and reasonably rely on all accounting and
servicing records and other documentation provided to the Backup Servicer by or
at the direction of the Servicer, including documents prepared or maintained by
any party providing services related to the Receivables. In the event the Backup
Servicer becomes aware of errors and/or continuing errors which, in the opinion
of the Backup Servicer, impair its ability to perform its services hereunder,
the Backup Servicer shall promptly notify the other parties hereto of such
errors and/or continuing errors. The Backup Servicer may undertake to
reconstruct any data or records appropriate to correct such errors and/or
continuing errors and to prevent future continuing errors. The Backup Servicer
shall be entitled to recover its costs thereby expended with written consent of
the Majority Noteholder. Neither the Backup Servicer nor any of the directors or
officers or employees or agents of the Backup Servicer shall be under any
liability to the other parties hereto except as provided in this Agreement for
any action taken or for refraining from the taking of any action in good faith
pursuant to this Agreement, provided, however, that this provision shall not
protect the Backup Servicer or any such person against any liability that would
otherwise be imposed by reason of willful misfeasance, bad faith or negligence
in the performance of duties, by reason of reckless disregard of obligations and
duties under this Agreement or any violation of law by the Backup Servicer or
such Person, as the case may be.


26

--------------------------------------------------------------------------------

          (d) The Servicer agrees to indemnify and hold harmless the Backup
Servicer and its respective officers and employees against any and all claims,
losses, penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments, and any other reasonable costs, fees and expenses that the Backup
Servicer may sustain in any way related to the negligence or willful misconduct
of any third party (other than the Backup Servicer and its agents, attorneys,
representatives and contractors) with respect to the Receivables. The Backup
Servicer shall have no duty, responsibility, obligation or liability
(collectively, “liability”) for the acts or omissions of any such third party
(other than the Backup Servicer and its agents, attorneys, representatives and
contractors). If any error, inaccuracy or omission (collectively, “error”)
exists in any information provided to the Backup Servicer by the Servicer and
such errors cause or materially contribute to the Backup Servicer making or
continuing any error (collectively, “continuing errors”), the Backup Servicer
shall have no liability for such continuing errors; provided, however, that this
provision shall not protect the Backup Servicer against any liability which
would otherwise be imposed by reason of (i) willful misconduct or negligence in
discovering or correcting any error or (ii) any breach of this Agreement.


          (e) The Backup Servicer shall have no responsibility and shall not be
in default hereunder or incur any liability for any failure, error, malfunction
or any delay in carrying out any of its duties under this Agreement if such
failure or delay in carrying out any of its duties under this Agreement results
from the Backup Servicer acting in accordance with information prepared or
supplied by a Person other than the Backup Servicer (or its agents, attorneys,
representatives and contractors) or the failure of any such other Person to
prepare or provide such information, so long as such failure is not caused
directly or indirectly by the Backup Servicer, its agents, attorneys,
representatives or contractors. The Backup Servicer shall have no
responsibility, shall not be in default and shall incur no liability for (i) any
act or failure to act of any third party (other than the Backup Servicer or its
agents, attorneys, representatives and contractors), including the Servicer,
(ii) any inaccuracy or omission in a notice or communication received by the
Backup Servicer from any third party (other than the Backup Servicer and its
agents, attorneys, representatives and contractors), (iii) the invalidity or
unenforceability of any Receivable under applicable law, (iv) the breach or
inaccuracy of any representation or warranty made with respect to any Receivable
or Financed Equipment or (v) the acts or omissions of any successor standby
servicer.


          (f) The Backup Servicer and any director, officer employee or agent of
the Backup Servicer may rely in good faith on the advice of counsel.


27

--------------------------------------------------------------------------------

        Section 4.15.     Retention and Termination of Servicer. The Servicer
hereby covenants and agrees to act as Servicer under this Agreement with respect
to the Receivables for an initial term commencing on the Closing Date and ending
on March 31, 2005, which term will automatically be extended by the Majority
Noteholder for successive quarterly terms ending on each successive June 30,
September 30, December 31, and March 31, provided, however, that the automatic
quarterly renewal of the initial Servicer hereunder shall only terminate (which
termination shall be automatic) upon the occurrence of a Servicer Financial
Threshold Event or upon the payment of the Note in full (each such notice,
including each notice pursuant to standing instructions, which shall be deemed
delivered at the end of successive terms for so long as such instructions are in
effect, a “Servicer Extension Notice”). The Servicer hereby agrees that, upon
its receipt (or deemed receipt) of a Servicer Extension Notice, the Servicer
shall become bound, for the duration of the term covered by such Servicer
Extension Notice, to continue as the Servicer subject to, and in accordance
with, the other provisions of this Agreement. The Servicer and the Majority
Noteholder agree to promptly notify in writing the Trustee and the Backup
Servicer upon the occurrence of a Servicer Financial Threshold Event. In the
event the Backup Servicer is terminated in its capacity as the Servicer under
this Section 4.15, the Majority Noteholder agrees to give the Backup Servicer
sixty (60) days advance notice of such termination and shall pay to the Backup
Servicer an amount equal to the Backup Servicing Fees for one Interest Accrual
Period on the final day of its tenure as servicer hereunder.

        Section 4.16.     Fidelity Bond. The Servicer shall maintain a fidelity
bond in such form and amount as is customary for entities acting as custodian of
funds and documents in respect of retail installment contracts on behalf of
institutional investors.

        Section 4.17.     Lien Searches; Opinions as to Transfers and Security
Interests. The initial Servicer shall, on the Closing Date and thereafter
annually on or before each anniversary of the Closing Date, deliver (or cause to
be delivered) to the Trustee and the Majority Noteholder an Opinion of Counsel,
in form and substance satisfactory to the Majority Noteholder which provides
that (a) all financing statements and continuation statements have been
authorized and filed as are necessary to fully preserve and protect the
interests of the Purchaser, the Noteholder and the Trustee in the Receivables
and the Collateral, and reciting the details of such filings or referring to a
prior Opinion of Counsel in which such details are given, (b) the “backup
security interest” with respect to the transfers of Receivables and, to the
extent applicable, related Other Conveyed Property hereunder and under each
related Assignment is valid and enforceable, (c) the security interest in
connection with the pledge of Collateral to the Trustee under the Indenture is
valid and enforceable and (d) the perfection and first priority of the transfers
and pledges referred to in clauses (a), (b) and (c) above. To the extent each
such Opinion of Counsel is in any manner reliant on UCC lien searches, each such
UCC lien search shall be dated no earlier than thirty (30) days prior to the
date of each such related Opinion of Counsel, and shall be accompanied by
officer’s certificates from the appropriate parties certifying that no filings
subsequent to the dates of such lien searches have been made. Such Opinion of
Counsel shall state, among other things, that, in the opinion of such counsel,
either (A) all financing statements and continuation statements have been
authorized and filed that are necessary to perfect the interest of the
Purchaser, the Noteholder and the Trustee in the Collateral, and reciting the
details of such filings or referring to prior Opinions of Counsel in which such
details are given, or (B) no such action shall be necessary to preserve and
protect such interest. The Opinion of Counsel referred to in this Section 4.17
shall specify any action necessary (as of the date of such opinion) to be taken
to preserve and protect such interest.

28

--------------------------------------------------------------------------------

ARTICLE V

ACCOUNTS; DISTRIBUTIONS; STATEMENTS TO THE NOTEHOLDER

        Section 5.1.     Establishment of Pledged Accounts.

          (a) The Trustee, on behalf of the Noteholder, shall establish and
maintain a separately identifiable deposit account in its own name which account
shall be an Eligible Account (the “Collection Account”), bearing a designation
clearly indicating that the funds deposited therein are held by the Trustee for
the benefit of the Noteholder. The Collection Account shall at all times be
established with a Qualified Institution which shall initially be the Trustee.


          (b) The Trustee, on behalf of the Noteholder, shall establish and
maintain a separately identifiable deposit account in its own name which account
shall be an Eligible Account (the “Note Distribution Account”), bearing a
designation clearly indicating that the funds deposited therein are held by the
Trustee for the benefit of the Noteholder. The Note Distribution Account shall
at all times be established with a Qualified Institution which shall initially
be the Trustee.


          (c) The Trustee, on behalf of the Noteholder, shall establish and
maintain a separately identifiable deposit account in its own name which account
shall be an Eligible Account (the “Reserve Account”), bearing a designation
clearly indicating that the funds deposited therein are held by the Trustee for
the benefit of the Noteholder. The Reserve Account shall at all times be
established with a Qualified Institution which shall initially be the Trustee.


          (d) The Trustee, on behalf of the Noteholder, shall establish and
maintain a separately identifiable deposit account in its own name which account
shall be an Eligible Account (the “Cap Distribution Account”), bearing a
designation clearly indicating that the funds deposited therein are held by the
Trustee for the benefit of the Noteholder. The Cap Distribution Account shall at
all times be established with a Qualified Institution which shall initially be
the Trustee.


          (e) Should any depositary of a Pledged Account cease to be a Qualified
Institution, then the Trustee shall, with the Noteholder’s assistance as
necessary, cause such account to be moved, upon thirty (30) days notice to the
Servicer and the Noteholder, to a Qualified Institution, unless the Trustee
provides the Noteholder with a letter from the Rating Agencies to the effect
that the current ratings assigned to the Note by the Rating Agencies will not be
adversely affected by such depositary’s ceasing to be a Qualified Institution.


29

--------------------------------------------------------------------------------

          (f) Funds on deposit in the Collection Account, the Reserve Account,
the Note Distribution Account and the Cap Distribution Account (collectively,
the “Pledged Accounts”) shall be invested by the Trustee (or any custodian with
respect to funds on deposit in any such account) in Eligible Investments
selected in writing by the Servicer or, after the resignation or termination of
the Originator as Servicer, by the Noteholder (pursuant to standing instructions
or otherwise). All such Eligible Investments shall be held by or on behalf of
the Trustee for the benefit of the Noteholder. Unless the Rating Agency
Condition has been satisfied and the Noteholder consents thereto , funds on
deposit in any Pledged Account shall be invested in Eligible Investments that
will mature so that such funds will be available at the close of business on the
Business Day immediately preceding the following Payment Date. Funds deposited
in a Pledged Account on the day immediately preceding a Payment Date upon the
maturity of any Eligible Investments are not required to be invested overnight.
All Eligible Investments will be held to maturity.


          (g) All investment earnings on amounts on deposit in the Pledged
Accounts shall be deposited (or caused to be deposited) by the Trustee in the
Collection Account for distribution pursuant to Section 5.6, and any loss
resulting from such investments shall be charged to such account. The Originator
as Servicer will not direct the Trustee to make any investment of any funds held
in any of the Pledged Accounts unless the security interest granted and
perfected in such account will continue to be perfected in such investment, in
either case without any further action by any Person, and, in connection with
any direction to the Trustee to make any such investment, if requested by the
Trustee, the Originator as Servicer shall deliver to the Trustee an Opinion of
Counsel, acceptable to the Trustee, to such effect.


          (h) The Trustee shall not in any way be held liable by reason of any
insufficiency in any of the Pledged Accounts resulting from any loss on any
Eligible Investment included therein except for losses attributable to the
Trustee’s negligence or bad faith or its failure to make payments on such
Eligible Investments issued by the Trustee, in its commercial capacity as
principal obligor and not as trustee, in accordance with their terms.


          (i) If (i) the Originator as Servicer or the Noteholder, as
applicable, shall have failed to give investment directions for any funds on
deposit in the Pledged Accounts to the Trustee by 1:00 p.m. Eastern Time (or
such other time as may be agreed by the Purchaser and Trustee) on any Business
Day; or (ii) an Event of Default shall have occurred and be continuing with
respect to the Note but the Note shall not have been declared due and payable,
or (iii) if the Note shall have been declared due and payable following an Event
of Default and amounts collected or receivable from the Receivables and the
Other Conveyed Property are being applied as if there had not been such a
declaration; then the Trustee shall, to the fullest extent practicable, invest
and reinvest funds in the Pledged Accounts in an Eligible Investment in
accordance with the written direction of the Noteholder or in the case of (i)
above, in the Eligible Investments of its election.


30

--------------------------------------------------------------------------------

          (j) The Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Pledged Accounts and in all proceeds
thereof (including all Investment Earnings on the Pledged Accounts) and all such
funds, investments, proceeds and income shall be part of the Other Conveyed
Property. Except as otherwise provided herein, the Pledged Accounts shall be
under the sole dominion and control of the Trustee for the benefit of the
Noteholder. If at any time any of the Pledged Accounts ceases to be an Eligible
Account, the Originator as Servicer with the consent of the Noteholder shall
within five Business Days establish a new Pledged Account as an Eligible Account
and shall transfer any cash and/or any investments to such new Pledged Account.
The Servicer shall promptly notify the Rating Agencies, the Trustee and the
Noteholder of any change in the location of any of the Pledged Accounts. In
connection with the foregoing, the Originator as Servicer agrees that, in the
event that any of the Pledged Accounts are not accounts with the Trustee, the
Originator as Servicer shall notify the Trustee and the Noteholder in writing
promptly upon any of such Pledged Accounts ceasing to be an Eligible Account.


          (k) Notwithstanding anything to the contrary herein or in any other
document relating to a Trust Account, the “securities intermediary’s
jurisdiction” (within the meaning of Section 8-110 of the UCC) or the “bank’s
jurisdiction” (with the meaning of 9-304 of the UCC) as applicable, with respect
to each Pledged Account shall be the State of New York.


          (l) With respect to the Pledged Account Property, the Trustee agrees
that:


          (i)     any Pledged Account Property that is held in deposit accounts
shall be held solely in an Eligible Account; and, except as otherwise provided
herein, each such Eligible Account shall be subject to the exclusive custody and
control of the Trustee and the Trustee shall have sole signature authority with
respect thereto;


          (ii)     any Pledged Account Property shall be delivered to the
Trustee in accordance with the definition of “Delivery”; and


          (iii)     the Servicer shall have the power, revocable by the Majority
Noteholder, to instruct the Trustee to make withdrawals and payments from the
Pledged Accounts for the purpose of permitting the Servicer and the Trustee to
carry out their respective duties hereunder.


        Section 5.2.     Certain Reimbursements to the Servicer. The Servicer
will be entitled to be reimbursed from amounts on deposit in the Collection
Account with respect to each Accrual Period for amounts previously deposited in
the Collection Account but later determined by the Servicer to have resulted
from mistaken deposits or postings. The Collection Account shall also be debited
for any checks returned for insufficient funds. The amount to be reimbursed
hereunder shall be returned to the Servicer on the related Payment Date pursuant
to Section 5.6 upon certification by the Servicer of such amounts and the
provision of such information to the Trustee and the Majority Noteholder as may
be reasonably necessary in the opinion of the Noteholder to verify the accuracy
of such certification; provided, however, that the Servicer must provide such
certification within three (3) months of it becoming aware of such mistaken
deposit or posting. In the event that the Majority Noteholder has not received
evidence reasonably satisfactory to it of the Servicer’s entitlement to
reimbursement pursuant to this Section, the Majority Noteholder shall give the
Trustee notice to such effect, following receipt of which the Trustee shall not
make a distribution to the Servicer in respect of such amount pursuant to
Section 5.6, or if prior thereto the Servicer has been reimbursed pursuant to
Section 5.6, the Trustee shall withhold such amounts from amounts otherwise
distributable to the Servicer on the next succeeding Payment Date. In the event
the Servicer collects evidence satisfactory to the Majority Noteholder of its
entitlement to a reimbursement hereunder after the termination of the three (3)
month period referenced above, the Servicer may reapply to the Trustee for
reimbursement of such funds, provided however that the Servicer acknowledges
that no interest shall accrue on such amounts during the period such amounts are
held by the Trustee.

31

--------------------------------------------------------------------------------

        Section 5.3.     Application of Collections. All collections for each
Accrual Period shall be applied by the Servicer as follows:

          With respect to each Receivable, payments by or on behalf of the
Obligor shall be applied, in the case of a Rule of 78‘s Receivable, first, to
the Scheduled Receivable Payment of such Rule of 78‘s Receivable and, second, to
any late fees accrued with respect to such Rule of 78‘s Receivable and, in the
case of a Simple Interest Receivable, first, to interest and principal in
accordance with the Simple Interest Method, and, second, to any late fees
accrued with respect to such Simple Interest Receivable.


        Section 5.4.     Reserve Account.

          (a) The Reserve Account will be held by the Trustee for the benefit of
the Noteholder. On or prior to the Closing Date, the Purchaser shall deposit or
cause to be deposited into the Reserve Account an amount equal to the Required
Reserve Account Amount. On each Funding Date, the Purchaser shall deposit, to
the extent necessary, a portion of the related Advance into the Reserve Account
so that the amount on deposit in the Reserve Account equals the Required Reserve
Account Amount.


          (b) In the event that the Servicer’s Certificate with respect to any
Determination Date shall state that the amounts described in subclauses (i)
through (viii) inclusive, of the “Available Funds” definition with respect to
the related Payment Date are insufficient to make any portion of the payments
required to be made on the related Payment Date pursuant to Section 5.6(b)(i),
Section 5.6(b)(ii), Section 5.6(b)(iii), Section 5.6(b)(iv), and Section
5.6(b)(v) inclusive (the amount of such deficiency being a “Deficiency Claim
Amount”), then on the Business Day immediately preceding the related Payment
Date (the “Deficiency Claim Date”), the Trustee shall deliver to the Majority
Noteholder and the Servicer, by hand delivery, electronic or facsimile
transmission, a written notice (a “Deficiency Notice”) specifying the Deficiency
Claim Amount for such Payment Date which identifies the portion of the
Deficiency Claim Amount allocable to each item in subclauses (i), (ii), (iii),
(iv) and (v) of Section 5.6(b). The Trustee shall withdraw an amount equal to
such Deficiency Claim Amount from the Reserve Account (to the extent of funds on
deposit therein), for deposit in the Collection Account on the related Payment
Date; provided that in applying amounts withdrawn from the Reserve Account, the
Trustee shall apply the portion of the Reserve Account consisting of subclause
(i) of the Cash Reserve Amount solely to the payment of all reasonable and
documented out of pocket expenses (including accountants fees incurred in
connection with delivering the Accountant’s Report hereunder and any Backup
Servicer Fees payable to the Backup Servicer in the event of a termination in
accordance with Section 4.15 hereof), indemnities and transition costs
(including reasonable attorney’s fees and expenses) incurred by the Trustee or
the Backup Servicer.


32

--------------------------------------------------------------------------------

          (c) Any Deficiency Notice shall be delivered by 10:00 a.m., New York
City time, on the Deficiency Claim Date. The amounts distributed to the Trustee
pursuant to a Deficiency Notice shall be deposited by the Trustee into the
Collection Account pursuant to Section 5.5 and 5.6.


          (d) Following the Facility Termination Date, all amounts, or any
portion thereof, on deposit in the Reserve Account will be deposited into the
Collection Account for distribution pursuant to Section 5.6.


          (e) On any Payment Date prior to the Facility Termination Date on
which, after all distributions required to be made on such Payment Date pursuant
to Section 5.6(b) have been made, the amount on deposit in the Reserve Account
exceeds the Required Reserve Account Amount, the Trustee shall withdraw such
excess and distribute the same to the Purchaser or its designee in accordance
with Section 5.6(b)(xv).


        Section 5.5.     Additional Deposits. On each Funding Date, the
Purchaser shall deposit or cause to be deposited in the Collection Account the
aggregate Purchase Price with respect to Purchased Receivables. All such
deposits shall be made, in immediately available funds, on the Business Day
preceding the related Determination Date. On the Deficiency Claim Date, the
Trustee shall deposit in the Collection Account any amounts withdrawn from the
Reserve Account pursuant to Section 5.4.

        Section 5.6.     Distributions.

          (a) On each Determination Date, the Hedge Counterparty shall deposit
into the Cap Distribution Account the amount, if any, required to be paid by it
in accordance with the terms of the Hedge Agreement. On each Payment Date, the
Trustee shall withdraw from the Cap Distribution Account and pay to the
Noteholder an amount equal to the Noteholder’s Monthly Cap Distributable Amount.
After making the payment to the Noteholder as described in the immediately
preceding sentence, the Trustee shall deposit in the Collection Account any
balance remaining in the Cap Distribution Account after giving effect to such
payment.


          (b) On each Payment Date prior to (x) the Facility Termination Date,
(y) the occurrence and continuance of an Event of Default, or (z) the first date
on which the Invested Amount of the Note is equal to or less than the product of
(A) 20% and (B) the aggregate amount of Advances made under the Note (which
shall not exceed $150,000,000) since the Closing Date, the Trustee (based on the
information contained in the Servicer’s Certificate delivered on the related
Determination Date) shall make the following deposits and distributions in the
following order of priority from Available Funds on deposit in the Collection
Account (inclusive of any amounts deposited in the Collection Account in
accordance with Section 5.4(c)):


33

--------------------------------------------------------------------------------

          (i)     to the payment of any taxes and filing or registration fees
owed by the Purchaser, if any; provided that the amounts paid pursuant to this
clause (i) on any Payment Date shall not exceed $1,000;


          (ii)     to the Backup Servicer and the Trustee, prorata, (A) to the
Backup Servicer, the Backup Servicing Fee and any due and unpaid Backup
Servicing Fees from prior Accrual Periods; and (B) to the Trustee, the Trustee
Fees and any due and unpaid Trustee Fees from prior Accrual Periods;


          (iii)     to the Hedge Counterparty, amounts scheduled to be paid to
such Hedge Counterparty in accordance with the terms of the Hedge Agreements,
exclusive of any Hedge Counterparty Termination Fees;


          (iv)     to the Servicer (A) the Servicing Fee, (B) unpaid Servicing
Fees from prior Accrual Periods, (C) reimbursements which the Servicer is
entitled to receive pursuant to Section 5.2 and the Backup Servicer Fee Letter,
(D) reimbursements which the Servicer is entitled to receive in an amount not to
exceed $4,000 for costs incurred in connection with the repossession or repair
of Financed Equipment in accordance with Section 4.3 hereof, and (E) all fees,
expenses and other amounts paid by Obligors on the Receivables other than
Scheduled Receivable Payments and other payments in respect of interest or
principal on Receivables;


          (v)     to the Note Distribution Account, the Noteholder’s Interest
Distributable Amount for such Accrual Period;


          (vi)     to the Note Distribution Account, the Noteholder’s Principal
Distributable Amount for such Accrual Period;


          (vii)     to the Trustee, for deposit in the Reserve Account, an
amount equal to the excess of (A) the Required Reserve Account Amount for such
Payment Date over (B) the amount on deposit in the Reserve Account;


          (viii)     to the Noteholder, the Unused Facility Fee for such Payment
Date;


          (ix)     to the Note Distribution Account, amounts payable to the
Noteholder as increased costs and expenses pursuant to the Note Purchase
Agreement, including without limitation, amounts due pursuant to Sections 3.03,
3.04 and 3.05 of the Note Purchase Agreement;


          (x)     to the Hedge Counterparty, an amount equal to any Hedge
Counterparty Termination Fees payable to the Hedge Counterparty for such Accrual
Period;


          (xi)     to any successor Servicer, any servicing fees in excess of
the Servicing Fee, any expenses not paid pursuant to (iv) above and, to the
extent not previously paid by the predecessor Servicer pursuant to this
Agreement or pursuant to Section 5.6(b)(iv) above, reasonable transition
expenses incurred in becoming the successor Servicer;


34

--------------------------------------------------------------------------------

          (xii)     to the payment of any taxes and filing or registration fees
to the extent not paid in clause (i) above;


          (xiii)     to the Backup Servicer and the Trustee, prorata, reasonable
and documented out-of-pocket expenses (including counsel fees and expenses) for
the current Accrual Period and prior Accrual Periods, to the extent not paid
from the Cash Reserve Amount;


          (xiv)     to the Servicer, amounts expended pursuant to Section 4.3 in
connection with the repossession or repair of Financed Equipment to the extent
not paid pursuant to Section 5.6(b)(iv)(D) above; and


          (xv)     to the Purchaser, any remaining Available Funds or if
directed by the Purchaser, to the payment of principal on the Note.


          (c) On each Payment Date following (x) the Facility Termination Date,
(y) the occurrence and continuance of an Event of Default, or (z) the first date
on which the Invested Amount of the Note is equal to or less than the product of
(A) 20% and (B) the aggregate amount of Advances made under the Note (which
shall not exceed $150,000,000) since the Closing Date, the Trustee (based upon
the information contained in the Servicer’s Certificate delivered on the related
Determination Date), shall make the following deposits and distributions, in the
following order of priority from Available Funds on deposit in the Collection
Account:


          (i)     to the payment of any taxes and filing or registration fees
owed by the Purchaser, if any, provided that the amounts paid pursuant to this
clause (i) on any Payment Date shall not exceed $1,000;


          (ii)     to the Backup Servicer and the Trustee, prorata, (A) to the
Backup Servicer the Backup Servicing Fee, and any due and unpaid Backup
Servicing Fees from prior Accrual Periods; and (B) to the Trustee, the Trustee
Fees and any due and unpaid Trustee Fees from prior Accrual Periods ;


          (iii)     to the Hedge Counterparty, amounts scheduled to be paid to
such Hedge Counterparty in accordance with the terms of the Hedge Agreements,
exclusive of Hedge Counterparty Termination Fees;


          (iv)     to the Servicer, (A) the Servicing Fee, (B) unpaid Servicing
Fees from prior Accrual Periods, (C) reimbursements which the Servicer is
entitled to receive pursuant to Section 5.2 and the Backup Servicer Fee Letter,
(D) reimbursements which the Servicer is entitled to receive in an amount not to
exceed $4,000 for costs incurred in connection with the repossession or repair
of Financed Equipment in accordance with Section 4.3 hereof and (E) all fees,
expenses and other amounts paid by Obligors on the Receivables other than (i)
Scheduled Receivable Payments and other payments in respect of interest or
principal on Receivables and (ii) any fees or expenses related to any extension
of the maturity of any Receivable;


35

--------------------------------------------------------------------------------

          (v)     to the Note Distribution Account, the Noteholder’s Interest
Distributable Amount for such Accrual Period (other than that portion of the
Noteholder’s Interest Distributable Amount allocable to the Default Applicable
Margin);


          (vi)     to the Note Distribution Account, the Noteholder’s Principal
Distributable Amount for such Accrual Period;


          (vii)     to the Note Distribution Account, the portion of the
Noteholder’s Interest Distributable Amount for such Interest Accrual Period
allocable to the Default Applicable Margin;


          (viii)     to the Note Distribution Account, amounts payable to the
Noteholder as increased costs and expenses pursuant to of the Note Purchase
Agreement, including without limitation amounts due pursuant to Sections 3.03,
3.04 and 3.05 of the Note Purchase Agreement;


          (ix)     to the Hedge Counterparty, an amount equal to any Hedge
Counterparty Termination Fees payable to the Hedge Counterparty for such Accrual
Period;


          (x)     to any successor Servicer, any servicing fees in excess of the
Servicing Fee, any expenses not paid pursuant to Section 5.6(c)(iv) above and,
to the extent not previously paid by the predecessor Servicer pursuant to this
Agreement, reasonable transition expenses or pursuant to (iv) above incurred in
becoming the successor Servicer;


          (xi)     to the payment of any taxes and filing or registration fees
to the extent not paid in clause (i) above;


          (xii)     to the Backup Servicer and the Trustee, prorata, reasonable
and documented out-of-pocket expenses (including counsel fees and expenses) for
the current Accrual Period and prior Accrual Periods, to the extent not paid
from the Cash Reserve Amount;


          (xiii)     to the Servicer, amounts expended pursuant to Section 4.3
in connection with the repossession or repair of Financed Equipment to the
extent not paid pursuant to Section 5.6(c)(iv)(D) above; and


          (xiv)     to the Purchaser, any remaining Available Funds or if
directed by the Purchaser, to the payment of principal on the Note.


          (d) In the event that the Collection Account is maintained with a
Qualified Institution other than the Trustee, the Servicer shall instruct and
cause such institution to make all deposits and distributions pursuant to
Section 5.6 on the related Payment Date.


        Section 5.7.     Note Distribution Account.

          (a) On each Payment Date (based solely on the information contained in
the Servicer’s Certificate), the Trustee shall distribute all amounts on deposit
in the Note Distribution Account to the Noteholder in respect of the Note to the
extent of amounts due and unpaid on the Note for principal and interest in the
following amounts and in the following order of priority:


36

--------------------------------------------------------------------------------

          (i)     to the Noteholder, the Noteholder’s Interest Distributable
Amount; provided that if there are not sufficient funds in the Note Distribution
Account to pay the entire amount of interest then due on the Note, the amount in
the Note Distribution Account shall be applied to the payment of such interest
pro rata among the Holders of the Note;


          (ii)     to the Noteholder, in reduction of the Invested Amount, the
Noteholder’s Principal Distributable Amount to pay principal on the Note until
the outstanding principal amount of the Note has been reduced to zero;


          (iii)     to the Noteholder, increased costs and expenses due pursuant
to Section 3.03, 3.04 and 3.05 of the Note Purchase Agreement; and


          (iv)     to the Noteholder, any other amounts then due the Noteholder
pursuant to the Basic Documents.


          (b) On each Payment Date, the Trustee shall provide or make available
electronically at its website “www.jpmorgan.com/sfr” (or, upon written request,
by first class mail or facsimile) to the Noteholder the statement or statements
provided to the Trustee by the Servicer pursuant to Section 5.8 hereof on such
Payment Date; provided, however, the Trustee shall have no obligation to provide
such information described in this Section 5.7(b) until it has received the
requisite information from the Servicer.


        Section 5.8.     Statements to the Noteholder.

          (a) On the Determination Date (in accordance with Section 4.9), the
Servicer shall provide to the Trustee, the Rating Agencies and the Majority
Noteholder, a copy of the Servicer’s Certificate setting forth at least the
following information with respect to the related Accrual Period:


          (i)     the amount of such distribution allocable to principal on the
Note;


          (ii)     the amount of such distribution allocable to interest on the
Note;


          (iii)     the amount, if any, of such distribution payable from
amounts withdrawn from the Reserve Account, with an indication of the amount
deducted from the Cash Reserve Amount;


          (iv)     the Aggregate Principal Balance of the Receivables as of the
close of business on the last day of the preceding Accrual Period;


          (v)     the aggregate outstanding principal amount of the Note after
giving effect to the payments to be made on the Note on the related Payment
Date;


37

--------------------------------------------------------------------------------

          (vi)     (A) the Discounted Eligible Receivable Balance, (B) the
Aggregate Concentration Adjustment Amount, (C) the Aggregate Principal Balance
of Defaulted Receivables and (D) the LTV Adjustment Amount, each as of the last
day of the preceding Accrual Period;


          (vii)     the amount of the Servicing Fee to be paid to the Servicer
with respect to the related Accrual Period, and the amount of any unpaid
Servicing Fees and the change in such amount from the prior Payment Date;


          (viii)     the amount of the Backup Servicing Fee and the Trustee Fee
paid to the Backup Servicer and the Trustee, respectively, with respect to the
related Accrual Period, and the amount of any unpaid Backup Servicing Fees and
Trustee Fees and the change in such amounts from the prior Payment Date;


          (ix)     the Noteholder’s Interest Carryover Shortfall and the
Noteholder’s Principal Carryover Shortfall, if any;


          (x)     the number of Receivables and the aggregate delinquent amounts
thereon, including unearned finance and other charges, with respect to which the
related Obligors are delinquent in making Scheduled Receivable Payments for (A)
1 to 30 days, (B) 31 to 60 days, and (C) 61 to 90 days, in each case as of the
last day of the related Accrual Period;


          (xi)     the amount of aggregate Realized Losses, if any, for the
related Accrual Period;


          (xii)     the number of, and the aggregate Purchase Amounts for,
Receivables, if any, that were repurchased during the related Accrual Period and
summary information as to losses and delinquencies with respect to the
Receivables as of the end of the related Accrual Period; and


          (xiii)     the cumulative amount of Realized Losses from the initial
Cutoff Date to the last day of the related Accrual Period.


          (b) Within 60 days after the end of each calendar year, commencing
February 28, 2006, the Servicer shall deliver to the Trustee, and the Trustee
shall, provided it has received the necessary information from the Servicer,
promptly thereafter furnish to the Noteholder (a) a report (prepared by the
Servicer) as to the aggregate of the amounts reported pursuant to subclauses
(i), (ii), (iv), (vi), (vii)(vii), (ix), (x), (xi), (xii) and (xiii) of Section
5.8(a) for such preceding calendar year, and (b) such information as may be
reasonably requested by the Noteholder or required by the Code and regulations
thereunder, to enable the Noteholder to prepare its Federal and State income tax
returns. The obligation of the Trustee set forth in this paragraph shall be
deemed to have been satisfied to the extent that substantially comparable
information shall be provided by the Servicer to the Noteholder pursuant to any
requirements of the Code.


38

--------------------------------------------------------------------------------

          (c) The Trustee may make available to the Noteholder and the Rating
Agencies through the Trustee’s internet website, all statements described herein
and, with the consent or at the direction of the Seller, such other information
regarding the Note and/or the Receivables as the Trustee may have in its
possession, but such information shall only be accessible with the use of a
password provided by the Trustee. The Trustee will make no representation or
warranties as to the accuracy or completeness of such documents and will assume
no responsibility therefor. The Trustee’s internet website shall be initially
located at www.jpmorgan.com/sfr.com or at such other address as shall be
specified by the Trustee from time to time in writing to the Majority
Noteholder. In connection with providing access to the Trustee’s internet
website, the Trustee may require registration and the acceptance of a reasonable
disclaimer. The Trustee shall not be liable for the dissemination of information
in accordance with this Agreement.


        Section 5.9.     Ineligible Receivables. The Seller may at any time
repurchase Ineligible Receivables and Receivables in excess of the Aggregate
Concentration Adjustment Amount from the Purchaser at a price equal to the
discounted value of the remaining payments on such Receivables using the
Portfolio Discount Rate (the “Repurchase Price”) provided that no Borrowing Base
Deficiency shall exist after giving effect to any such repurchase. Upon receipt
of the Repurchase Price in respect of any Receivable to be repurchased hereunder
and written instructions from the Servicer, the Custodian shall release to the
Seller or its designee the related Receivable File and Other Conveyed Property
and shall execute and deliver all instruments of transfer or assignment, without
recourse, as are prepared by the Seller and delivered to the Custodian and
necessary or desirable to vest in the Seller or such designee title to such
Receivables.

        Section 5.10.     Confidentiality. The Trustee, the Note Purchaser, the
Collateral Agent, the Custodian and the Back-Up Servicer shall maintain the
confidentiality of the Information (as defined below) and shall not use the
Information except for purposes relating directly to the Basic Documents and the
transactions contemplated hereby, except that Information may be disclosed by
such parties (a) to the other parties to the Basic Documents to the extent
described in the Basic Documents, (b) to their Affiliates’ directors, officers,
employees, auditors and agents including accountants, rating agencies, credit
enhancers, legal counsel and other advisors whom they determine need to know
such Information in connection with matters relating directly to the performance
of their duties under the Basic Documents and the transactions contemplated
hereby and thereby (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
shall be instructed to keep such Information confidential in accordance with the
restrictions set forth in this Section 5.10 and the Trustee, the Note Purchaser,
the Collateral Agent, the Custodian and the Backup Servicer as applicable shall
be responsible for breach of this Section 5.10 by any of them), (c) to the
extent required by applicable law or regulation or upon order of any court,
administrative agency of competent jurisdiction or regulatory authority
(including any self-regulatory authority) to the extent required by such order
and not effectively stayed on appeal or otherwise, or as otherwise required by
law; provided, prior to any disclosure under this clause (c), the recipient of
the request for such disclosure shall (unless otherwise required by applicable
law) give the Originator and the Majority Noteholder not less than five (5)
Business Days’ prior notice (or such shorter period as may, in the good faith
discretion of the recipient, be reasonable under the circumstances or may be
required by any court or agency under the circumstances), specifying the
Information involved and stating such recipient’s intention to disclose such
Information (including the manner and extent of such disclosure) in order to
allow the Originator and the Majority Noteholder an opportunity to seek an
appropriate protective order, (d) in connection with the exercise of any
remedies hereunder or under any other Basic Document or any action or proceeding
relating to this Agreement or any other Basic Document or the enforcement of
rights hereunder or thereunder, (e) subject to an agreement in writing to be
bound by the provisions of this Section 5.10, to any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Originator or the Note Purchaser and their obligations under this Agreement
or any other Basic Document, (f) with the written consent of an affected Gehl
Party or an Obligor, as applicable, referencing this Section 5.10, or (g) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 5.10 or (y) becomes available to the Trustee on a
nonconfidential basis from a source other than an Obligor, any Gehl Party, the
Note Purchaser or any other party to a Basic Document. For purposes of this
Section 5.10, “Information” means all information received from or on behalf of
an Obligor, the Servicer or any Gehl Party relating to an Obligor, Servicer or
any Gehl Party or any of their respective businesses, financial condition or
prospects, other than any such information that is available on a
nonconfidential basis prior to disclosure by an Obligor, the Servicer, or any
Gehl Party from a source which is not, to the knowledge of the recipient,
prohibited from disclosing such information by a confidentiality agreement or
other legal or fiduciary obligation to an Obligor, Servicer or any Gehl Party.
Any Person required to maintain the confidentiality of Information as provided
in this Section 5.10 shall be considered to have complied with its obligation to
do so if such Person has taken normal and reasonable precautions and exercised
due care to maintain the confidentiality of such Information.

39

--------------------------------------------------------------------------------

ARTICLE VI

THE PURCHASER

        Section 6.1.     Representations of Purchaser. The Purchaser makes the
following representations to the Seller, the Trustee and the Note Purchaser on
which the Note Purchaser shall be deemed to have relied in purchasing the Note.
The representations speak as of the execution and delivery of this Agreement and
as of each Funding Date, and shall survive the sale of the Receivables to the
Purchaser and the pledge thereof to the Trustee pursuant to the Indenture.

          (a) Organization and Good Standing. The Purchaser has been duly formed
and is validly existing as a limited liability company solely under the laws of
the State of Delaware and is in good standing under the laws of the State of
Delaware.


          (b) Due Qualification. The Purchaser is duly qualified to do business
as a foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its business shall require such
qualifications or where failure to be so qualified may have an adverse affect on
the Purchaser, any of the Receivables or the Noteholder.


          (c) Power and Authority. The Purchaser has the power (limited
liability and other) and authority to execute and deliver this Agreement and the
other Basic Documents to which it is a party and to carry out its terms and
their terms, respectively; the Purchaser has full power and authority to acquire
own and pledge the Collateral to be pledged to the Trustee by it pursuant to the
Indenture and has duly authorized such pledge to the Trustee by all necessary
limited liability company action; and has the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted, and the execution, delivery and
performance of this Agreement and the Basic Documents to which the Purchaser is
a party has been duly authorized by the Purchaser by all necessary action.


40

--------------------------------------------------------------------------------

          (d) Binding Obligations. This Agreement and the other Basic Documents
to which the Purchaser is a party, when duly executed and delivered by each
party hereto and thereto, shall constitute legal, valid and binding obligations
of the Purchaser enforceable in accordance with their respective terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganization or
other similar laws affecting the enforcement of creditors’ rights generally and
by equitable limitations on the availability of specific remedies, regardless of
whether such enforceability is considered in a proceeding in equity or at law.


          (e) No Violation. The consummation of the transactions contemplated by
this Agreement and the other Basic Documents and the fulfillment of the terms of
this Agreement and the other Basic Documents shall not conflict with, result in
any breach of any of the terms and provisions of or constitute (with or without
notice, lapse of time or both) a default under the certificate of formation or
the limited liability company agreement of the Purchaser, or any indenture,
agreement, mortgage, deed of trust or other instrument to which the Purchaser is
a party or by which it is bound, or result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than the Basic
Documents, or violate any applicable law, order, rule or regulation of any court
or of any federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Purchaser or any of
its properties.


          (f) No Proceedings. There are no proceedings or investigations pending
or, to the Purchaser’s knowledge, threatened against the Purchaser, before any
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Purchaser or its properties (A)
asserting the invalidity of this Agreement, the Note or any of the Basic
Documents, (B) seeking to prevent the issuance of the Note or the consummation
of any of the transactions contemplated by this Agreement or any of the Basic
Documents, (C) seeking any determination or ruling that could reasonably be
expected to materially and adversely affect the performance by the Purchaser of
its obligations under, or the validity or enforceability of, this Agreement or
any of the Basic Documents, or (D) relating to the Purchaser and which could
reasonably be expected to adversely affect the federal or state income, excise,
franchise or similar tax attributes of the Note.


          (g) No Consents. No consent, approval, authorization or order of or
declaration or filing with any governmental authority is required to be made or
obtained by the Purchaser in connection with the issuance or sale of the Note or
the consummation of the other transactions contemplated by this Agreement,
except such as have been duly made or obtained or as may be required by the
Basic Documents.


41

--------------------------------------------------------------------------------

          (h) Tax Returns. The Purchaser has filed when due all federal and
state tax returns which are required to be filed and paid all taxes, including
any assessments received by it, to the extent that such taxes have become due.
Any taxes, fees and other governmental charges payable by the Purchaser in
connection with consummation of the transactions contemplated by this Agreement
and the other Basic Documents to which the Purchaser is a party and the
fulfillment of the terms of this Agreement and the other Basic Documents to
which the Purchaser is a party have been, or will be, paid when due.


          (i) No Broker. Purchaser has not dealt with any broker, investment
banker, agent, or other Person who may be entitled to any commission or
compensation in connection with the sale of Receivables.


          (j) Investment Company. Purchaser is not an “investment company”, or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended, that is required to be registered as
such under such Act.


          (k) Litigation. There is no action, proceeding or investigation
pending with respect to which Purchaser has received service of process and to
the best knowledge of Purchaser, there is no such action, suit, proceeding or
investigation threatened in writing against Purchaser or its assets the outcome
of which, in Purchaser’s good faith judgment, could reasonably be expected to
have a material adverse effect on the validity of any of the Basic Documents or
any material action taken or to be taken in connection with the obligations of
Purchaser under any of the Basic Documents.


ARTICLE VII

THE SELLER

        Section 7.1.     Representations of Seller. The Seller makes the
following representations on which the Purchaser is deemed to have relied in
acquiring the Receivables and on which the Note Purchaser are deemed to have
relied in purchasing the Note. The representations speak as of the execution and
delivery of this Agreement, as of the Closing Date and as of each Funding Date,
and shall survive the sale of the Receivables to the Purchaser and the pledge
thereof by the Purchaser to the Trustee pursuant to the Indenture.

          (a) Organization and Good Standing. The Seller has been duly organized
and is validly existing as a limited liability company solely under the laws of
the State of Delaware and is in good standing under the laws of the State of
Delaware.


          (b) Due Qualification. The Seller is duly qualified to do business as
a foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership of
property or the conduct of its business (including the sale of the Receivables
as required by this Agreement) shall require such qualification or where the
failure to be so qualified could reasonably be expected to have a material
adverse affect on the Purchaser, the Noteholder or the Receivables.


42

--------------------------------------------------------------------------------

          (c) Power and Authority. The Seller has the power (limited liability
company and other) and authority to execute and deliver this Agreement and the
other Basic Documents to which it is a party and to carry out its terms and
their terms, respectively; the Seller has full power and authority to acquire,
own, sell and assign the Receivables and the Other Conveyed Property to be sold
and assigned to and deposited with the Purchaser by it and has duly authorized
such sale and assignment to the Purchaser by all necessary limited liability
company action; and has the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted; and the execution, delivery and performance of this
Agreement and the Basic Documents to which the Seller is a party have been duly
authorized by the Seller by all necessary corporate or limited liability company
action.


          (d) Valid Sale; Binding Obligations. This Agreement effects a valid
sale, transfer and assignment of the Receivables and the Other Conveyed Property
to the Purchaser, enforceable against the Seller and creditors of and purchasers
from the Seller; and this Agreement and the Basic Documents to which the Seller
is a party, when duly executed and delivered by each party hereto and thereto,
shall constitute legal, valid and binding obligations of the Seller enforceable
in accordance with their respective terms, except as enforceability may be
limited, by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law.


          (e) No Violation. The consummation of the transactions contemplated by
this Agreement and the Basic Documents and the fulfillment of the terms of this
Agreement and the Basic Documents does not conflict with, result in any breach
of any of the terms and provisions of or constitute (with or without notice,
lapse of time or both) a default under the certificate of formation or limited
liability company agreement of the Seller, or any indenture, agreement,
mortgage, deed of trust or other instrument to which the Seller is a party or by
which it is bound, or result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument, other than the Basic Documents, or
violate any applicable law, order, rule or regulation of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Seller or any of its properties.


          (f) No Proceedings. There are no suits, actions, proceedings or
investigations pending or, to the Seller’s knowledge, threatened against the
Seller, before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality having jurisdiction over the Seller or
its properties (A) asserting the invalidity of this Agreement, the Note or any
of the Basic Documents, (B) seeking to prevent the issuance of the Note or the
consummation of any of the transactions contemplated by this Agreement or any of
the Basic Documents, (C) seeking any determination or ruling that could
reasonably be expected to materially and adversely affect (x) the performance by
the Seller of its obligations under, or the validity or enforceability of, the
Receivables or the Conveyed Property, this Agreement, the Note or any of the
other Basic Documents or (y) any action to be taken in connection with the
obligations of the Seller under any of the Basic Documents, or (D) relating to
the Seller and which could reasonably be expected to adversely affect the
federal or state income, excise, franchise or similar tax attributes of the
Note.


43

--------------------------------------------------------------------------------

          (g) No Consents. No consent, approval, authorization or order of or
declaration or filing with any governmental authority is required to be made or
obtained by the Seller in connection with the issuance or sale of the Note or
the consummation of the other transactions contemplated by this Agreement and
the Basic Documents, except such as have been duly made or obtained.


          (h) Financial Condition. The Seller has a positive net worth and is
able to and does pay its liabilities as they mature. The Seller is not in
default under any obligation to pay money to any Person except for matters being
disputed in good faith which do not involve an obligation of the Seller on a
promissory note. The Seller will not use the proceeds from the transactions
contemplated by the Basic Documents to give any preference to any creditor or
class of creditors, and this transaction will not leave the Seller with
remaining assets which are unreasonably small compared to its ongoing
operations.


          (i) Solvency; Fraudulent Conveyance. Both before and after giving
effect thereto, Seller is solvent and will not be rendered insolvent as the
result of entering into any transaction contemplated by this Agreement or any of
the Basic Documents to which it is a party and, after giving effect to the
transactions contemplated hereby and thereby will not be left with an
unreasonably small amount of capital with which to engage in its business.
Seller does not intend to incur, nor does it believe that it has incurred, debts
beyond its ability to pay such debts as they mature and is not contemplating the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of Seller or any of its assets. The amount of consideration
being received by Seller upon the sale of the Receivables to Purchaser
constitutes reasonably equivalent value and fair consideration for such
Receivables. Seller is not transferring any Receivables with any intent to
hinder, delay or defraud any of its creditors.


          (j) Certificate, Statements and Reports. The officer’s certificates,
statements, reports and other documents prepared by Seller and furnished by
Seller to the Purchaser, the Trustee or the Noteholder pursuant to this
Agreement or any other Basic Document to which it is a party, and in connection
with the transactions contemplated hereby or thereby, when taken as a whole, do
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained herein or therein not
misleading.


          (k) Legal Counsel, etc. Seller consulted with its own legal counsel
and independent accountants (which may be counsel and accountants for the
Originator) to the extent it deems necessary regarding the tax, accounting and
regulatory consequences of the transactions contemplated hereby, Seller is not
participating in such transactions in reliance on any representations of any
other party, their affiliates or their counsel with respect to tax, accounting
and regulatory matters.


44

--------------------------------------------------------------------------------

          (l) No Default. The Seller is not in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in, and is not otherwise in default under (i) any law or statute
applicable to it, including, without limitation, any Consumer Law, (ii) any
judgment, decree, writ, injunction, order, award or other action of any court or
governmental authority or arbitrator or any order, rule or regulation of any
federal, state, county, municipal or other governmental or public authority or
agency having or asserting jurisdiction over it or any of its properties or
(iii) (x) any indebtedness or any instrument or agreement under or pursuant to
which any such indebtedness has been, or could be, issued or incurred or (y) any
other instrument or agreement to which it is a party or by which it is bound or
any of its properties is affected, including, without limitation, the Basic
Documents, which with respect to the foregoing either individually or in the
aggregate, (A) could reasonably be expected to result in a Material Adverse
Change with respect to the Seller, or in any impairment of the right or ability
of the Seller to carry on its business substantially as now conducted or (B)
could reasonably be expected to materially and adversely affect the Seller’s
performance of its obligations hereunder, or the validity or enforceability of
this Agreement or the Basic Documents.


          (m) No Broker. Seller has not dealt with any broker, investment
banker, agent, or other Person who may be entitled to any commission or
compensation in connection with the sale of Receivables.


          (n) Investment Company. Seller is not an “investment company”, or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended, that is required to be registered as
such under such Act.


          (o) Taxes. The Seller has filed when due all federal and state tax
returns which are required to be filed and paid all taxes, including any
assessments received by it, to the extent that such taxes have become due (other
than taxes, the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Seller). Any taxes,
fees and other governmental charges payable by the Seller in connection with
consummation of the transactions contemplated by this Agreement and the other
Basic Documents to which the Seller is a party and the fulfillment of the terms
of this Agreement and the other Basic Documents to which the Seller is a party
have been paid or will be paid when due.


          (p) Chief Executive Office. The Seller hereby represents and warrants
that the Seller’s principal place of business and chief executive office is 143
Water Street, West Bend, WI 53095 and shall not be moved without thirty (30)
days prior written notice to the Majority Noteholder. The initial Seller hereby
represents that its legal name is as set forth in the first paragraph of this
Agreement and its organizational identification number is 3904262.


45

--------------------------------------------------------------------------------

        Section 7.2.     Additional Covenants of the Seller and Originator.

          (a) Changes to Originator’s Underwriting Practices and Procedures. In
accordance with Section 4.1 hereof, the Originator covenants that it will not
consent to any material changes to the Originator’s Underwriting Practices and
Procedures, or its classification of Obligors unless (i) the Majority Noteholder
expressly consents in writing prior to any changes which may adversely affect
the enforceability, value or collectability of the Receivables (such consent not
to be unreasonably withheld) and (ii) prior to giving effect to any such
changes, the Rating Agency Condition is satisfied. If the Originator’s
Underwriting Practices and Procedures are reduced to writing after the date
hereof, Originator agrees to deliver a copy of the Originator’s Underwriting
Practices and Procedures to the Purchaser in draft form prior to publication
thereof and thereafter, not less than every 180 days. The Majority Noteholder
reserves the right to object to any proposed provision of the Originator’s
written Underwriting Practices and Procedures which the Majority Noteholder
believes to be materially at variance with the origination procedures previously
employed by the Originator and which the Majority Noteholder believes may
reasonably be expected to materially and adversely affect the enforceability,
value or collectability of the Receivables.


          (b) Application of Dealer Reserve Amounts. With respect to any
Financed Equipment which has been repossessed, the Servicer hereby covenants and
agrees that upon the remarketing and sale of such Financed Equipment, the
Servicer shall promptly deposit into the Collection Account an amount equal to
the lesser of (i) such amounts as would historically be applied by the
Originator as Dealer Reserve Amounts to reduce the loss in accordance with the
Servicer’s past practices and (ii) the aggregate amount of any losses,
delinquencies and other shortfalls incurred with respect to the related
Receivable and other credit losses sustained with respect to the related
Obligor.


          (c) Cross Collateralized Contracts. With respect to any series of
Contracts owned by the Originator or the Seller and executed by the same Obligor
(where one or more of such Contracts constitutes part of the Receivables and one
or more of which is retained by the Originator or the Seller) which contain one
or more “cross-collateralization” or similar provisions, the effect of which is
to provide that the equipment or other assets financed thereunder may serve as
security for any other obligation of such Obligor (such Contracts, the “Cross
Collateralized Contracts”) the Originator and the Seller hereby disclaim any
right, title or interest in or to any Financed Equipment related to Receivables
sold hereunder and under the Purchase and Sale Agreement, and, to the extent the
Originator or the Seller is deemed to have any interest in any such Financed
Equipment based on the operation of such provisions, the Originator and the
Seller, as applicable hereby subordinate any interest they may have in such
Financed Equipment to the claims or rights of the Issuer and the Trustee on
behalf of the Noteholder with respect to such Financed Equipment. In addition,
the Originator and the Seller agree not to sell any Contract owned by the
Originator or the Seller which is part of a series of Contracts executed by the
same obligor which contain one or more “cross-collateralization” or similar
provisions as described above, without first securing the written agreement (in
form and substance satisfactory to the Note Purchaser) of the party to whom such
Contract is to be sold which shall provide that: (i) such purchaser shall
disclaim any right, title or interest in or to any Financed Equipment related to
any Receivables sold hereunder or under the Purchase and Sale Agreement, (ii) to
the extent such purchaser is deemed to have any interest in any such Financed
Equipment, such purchaser shall have agreed to subordinate its interest in such
Financed Equipment to the claims or rights of the Issuer and the Trustee on
behalf of the Noteholder with respect to such Financed Equipment and (iii) such
purchaser shall further covenant that any agreement governing a subsequent sale
of such Contract shall contain a provision requiring all subsequent purchasers
to provide a disclaimer acknowledgement and a subordination agreement
substantially similar to those set forth in subclauses (i) and (ii) of this
paragraph.


46

--------------------------------------------------------------------------------

        Section 7.3.     Separate Existence of the Seller. During the term of
the Indenture, the Seller shall observe the applicable legal requirements for
the recognition of the Seller as a legal entity separate and apart from its
Affiliates, including as follows: (i) the Seller shall maintain business records
and books of account separate from those of its Affiliates; (ii) except as
otherwise provided in the Basic Documents, the Seller shall not commingle its
assets and funds with those of its Affiliates; (iii) the Seller shall at all
times hold itself out to the public under the Seller’s own name as a legal
entity separate and distinct from its Affiliates; (iv) all transactions and
dealings between the Seller and its Affiliates will be conducted on an
arm’s-length basis; and (v) the separateness requirements set forth in the legal
opinion delivered on the Closing Date by Foley & Lardner LLP with respect to
non-consolidation of the Seller and its Affiliates.

        Section 7.4.     Amendment of Seller’s Organizational Documents. The
Seller shall not amend its organizational documents except in accordance with
the provisions thereof and with the prior written consent of the Majority
Noteholder.

        Section 7.5.     Other Agreements. The Seller shall not enter into any
agreement that does not contain non-petition or limited recourse language with
respect to the Seller.

        Section 7.6.     Change of Control. The Company will and shall at all
times be the legal and beneficial owner of all of the issued and outstanding
membership interests of the Seller.

        Section 7.7.     Liability of Originator; Indemnities.

          (a) Subject to the limitation of remedies set forth in Section 3.3
hereof with respect to a breach of any representations and warranties contained
in Section 3.2 hereof, the Originator shall indemnify the Seller, Purchaser, the
Backup Servicer, the Trustee, the Note Purchaser, the Noteholders and their
respective officers, directors, agents and employees for any costs (including
reasonable fees and expenses of counsel), expenses, losses, damages, claims,
judgments, settlements and other liabilities (collectively “Losses”), arising
out of or resulting from the transactions contemplated by the Basic Documents or
the breach by the Originator or any Gehl Party of any provision of any Basic
Document, including without limitation, the representations, warranties and
covenants made by the Gehl Parties in the Basic Documents.


47

--------------------------------------------------------------------------------

          (b) The Originator shall indemnify, defend and hold harmless the
Seller, the Purchaser, the Backup Servicer, the Trustee, the Noteholder and
their respective officers, directors, agents and employees from and against any
and all Losses, arising out of or resulting from (i) the ownership by the
Seller, the Purchaser, or any of their agents or subcontractors, of any Financed
Equipment, (ii) the failure of the Seller, the Originator or any Dealer to
comply with any federal, state or local law (including any Consumer Law) which
governs the origination, servicing or sale of any Financed Equipment or which
imposes an obligation to obtain any license or complete any registration or
filing or satisfy any other administrative requirement in connection with the
origination, ownership, servicing or sale of any Financed Equipment, (iii) any
reduction in the proceeds of the Receivables available to the Purchaser caused
in whole or in part by the commingling of collections on the Receivables by any
Gehl Party at any time with other funds, and (iv) an uninsured loss resulting
from any Casualty with respect to Financed Equipment to the extent the Servicer
did not enforce the Obligor’s duty to obtain insurance coverage for such
Financed Equipment in accordance with the terms of the Contract.


          (c) The Originator shall indemnify, defend and hold harmless the
Seller, the Purchaser, the Backup Servicer, the Trustee, the Noteholder and
their respective officers, directors, agents and employees from and against any
taxes that may at any time be asserted against any such Person with respect to
the transactions contemplated in this Agreement and any of the Basic Documents
(except any income taxes or franchise taxes with respect to the Noteholder and
with respect to the Trustee and the Backup Servicer arising out of fees paid to
the Trustee and the Backup Servicer and except any taxes to which the Trustee
may otherwise be subject), including without limitation any sales, gross
receipts, general corporation, limited liability company, tangible personal
property, privilege or license taxes (but, in the case of the Purchaser, not
including any taxes asserted with respect to federal or other income taxes or
franchise taxes arising out of distributions on the Note or otherwise) and costs
and expenses arising out of or incurred in defending against the same.


          (d) The Originator shall indemnify, defend and hold harmless the
Seller, the Purchaser, the Backup Servicer, the Trustee, the Noteholder and
their respective officers, directors, agents and employees from and against any
Losses incurred by reason of (i) the Originator or the Servicer’s willful
malfeasance, bad faith or negligence in the performance of their duties under
any Basic Document, or by reason of reckless disregard of their obligations and
duties under any Basic Document and/or (ii) any violation of Federal or state
securities laws by the Purchaser in connection with the offering and sale of the
Note to the extent such violation arises from any information provided by the
Originator or the Servicer to the Purchaser for use in marketing the Notes.


          (e) The Originator shall indemnify, defend and hold harmless the
Trustee and the Backup Servicer and their officers, directors, employees and
agents from and against any and all Losses arising out of, or incurred in
connection with the acceptance or performance of the trusts and duties set forth
herein and in the Basic Documents, except to the extent that such cost,
expenses, loss, claim, damage or liability shall be due to the willful
malfeasance, bad faith or negligence (except for errors in judgment) of the
Trustee or the Backup Servicer.


48

--------------------------------------------------------------------------------

Indemnification under this Section shall survive the resignation or removal of
the Servicer or the Trustee (with respect to claims arising prior to the date of
such resignation or removal of the Servicer or Trustee) and the termination of
this Agreement or the Indenture, as applicable, and shall include reasonable
fees and expenses of counsel and other expenses of litigation. If the Originator
shall have made any indemnity payments pursuant to this Section and the Person
to or on behalf of whom such payments are made thereafter shall collect any of
such amounts from others, such Person shall promptly repay such amounts to the
Originator, without interest. Any party seeking indemnification under this
Section 7.7 (an “Originator Indemnified Party”) shall promptly notify the
Originator in writing of the assertion of any claim or the discovery of any fact
upon which the party seeking indemnification intends to base a claim for
indemnification hereunder. With respect to any claim made by a third party
against which an Originator Indemnified Party is seeking indemnification
hereunder, the Originator shall have the right, at its own expense, to
participate in or assume the defense thereof from the party seeking
indemnification, so long as the Originator acknowledges its indemnification
obligation to the applicable Originator Indemnified Party and such party shall
fully cooperate with the Originator subject to reimbursement for actual
out-of-pocket expenses incurred as a result of such request by the Originator;
provided, however, that the Originator may not, without the prior written
consent of the Majority Noteholder and the Purchaser, effect any settlement of
any pending or threatened proceeding in respect of which a Noteholder or the
Purchaser is or could have been a party or in respect of which indemnity could
have been sought by either the Majority Noteholder or the Purchaser hereunder.
The Originator may not, without the prior written consent of the Trustee or the
Backup Servicer as applicable, effect any settlement of any pending or
threatened proceeding in respect of which the Trustee or the Backup Servicer, as
the case may be, is or could have been a party and in respect of which indemnity
could have been sought by either the Trustee or the Backup Servicer hereunder,
as applicable. If the Originator does not elect to assume control or otherwise
participate in the defense of any third-party claim after receipt of notice
thereof from the Originator Indemnified Party, the Originator, in the absence of
gross negligence or willful misconduct on the part of the Originator Indemnified
Party shall be bound by the results obtained by the Originator Indemnified Party
with respect to such claim.

        Notwithstanding any provision of this Section 7.7 or any other provision
of this Agreement, nothing herein shall be construed as to require any Gehl
Party which provides indemnification hereunder to provide any indemnification
hereunder or under any other Basic Document for any Losses incurred in
connection with credit losses with respect to the Receivables or the Financed
Equipment.

        Section 7.8.     Merger or Consolidation of, or Assumption of the
Obligations of, Seller. Seller shall not merge or consolidate with any other
person, convey, transfer or lease substantially all its assets as an entirety to
another Person, or permit any other Person to become the successor to Seller’s
business unless, after the merger, consolidation, conveyance, transfer, lease or
succession, the successor or surviving entity shall be capable of fulfilling the
duties of Seller contained in this Agreement. Any corporation or other entity
(i) into which Seller may be merged or consolidated, (ii) resulting from any
merger or consolidation to which Seller shall be a party, (iii) which acquires
by conveyance, transfer, or lease substantially all of the assets of Seller, or
(iv) succeeding to the business of Seller, in any of the foregoing cases shall
execute an agreement of assumption to perform every obligation of Seller under
this Agreement and, whether or not such assumption agreement is executed, shall
be the successor to Seller under this Agreement without the execution or filing
of any paper or any further act on the part of any of the parties to this
Agreement, anything in this Agreement to the contrary notwithstanding; provided,
however, that nothing contained herein shall be deemed to release Seller from
any obligation. Seller shall provide notice of any merger, consolidation or
succession pursuant to this Section to the Trustee, the Noteholder and each
Rating Agency. Notwithstanding the foregoing, Seller shall not merge or
consolidate with any other Person or permit any other Person to become a
successor to Seller’s business, unless (x) immediately after giving effect to
such transaction, no representation or warranty made pursuant to Section 7.1
shall have been breached (for purposes hereof, such representations and
warranties shall be deemed made as of the date of the consummation of such
transaction) and no event that, after notice or lapse of time, or both, would
become an Event of Default shall have occurred and be continuing, (y) Seller
shall have delivered to the Trustee, the Rating Agencies and the Noteholder an
Officer’s Certificate and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
shall have delivered to the Trustee, the Rating Agencies and the Noteholder an
Opinion of Counsel, stating in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been authorized and filed that are necessary to preserve and protect the
interest of the Purchaser and the Trustee, respectively, in the Receivables and
the Other Conveyed Property and reciting the details of the filings or (B) no
such action shall be necessary to preserve and protect such interest.

49

--------------------------------------------------------------------------------

        Section 7.9.     Limitation on Liability of Seller and Others. The
Seller and any director or officer or employee or agent of the Seller may rely
in good faith on the advice of counsel or on any document of any kind, prima
facie properly executed and submitted by any Person respecting any matters
arising under any Basic Document. The Seller shall not be under any obligation
to appear in, prosecute or defend any legal action that shall not be incidental
to its obligations under this Agreement, and that in its opinion may involve it
in any expense or liability.

ARTICLE VIII

THE SERVICER

        Section 8.1.     Representations of Servicer. The Servicer makes the
following representations on which the Purchaser is deemed to have relied in
acquiring the Receivables and on which the Noteholder is deemed to have relied
in purchasing the Note. The representations are made as of the execution and
delivery of this Agreement and as of the Closing Date, in the case of
Receivables conveyed on the Closing Date, and as of the applicable Funding Date,
in the case of Receivables conveyed on such Funding Date, and shall survive the
sale of the Receivables to the Purchaser and the pledge thereof to the Trustee
pursuant to the Indenture.

          (a) Organization and Good Standing. The Servicer has been duly
organized and is validly existing as a corporation under the laws of the State
of Wisconsin.


          (b) Due Qualification. The Servicer is duly qualified to do business
as a foreign corporation in good standing and has obtained all necessary
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business (including the servicing of the
Receivables as required by this Agreement) requires or shall require such
qualification except where the failure to so qualify or obtain such licenses or
consents could not reasonably be expected to result in a material adverse effect
with respect to it or to the Receivables.


50

--------------------------------------------------------------------------------

          (c) Power and Authority. The Servicer has the power and authority to
execute and deliver this Agreement and the Basic Documents to which it is a
party and to carry out its terms and their terms, respectively, and the
execution, delivery and performance of this Agreement and the Basic Documents to
which it is a party have been duly authorized by the Servicer by all necessary
corporate action and the Servicer has the power, authority and legal right to
own its properties and to conduct its business as such properties are currently
owned and as such business is presently conducted, and had at all relevant
times, and shall have, the power, authority and legal right to acquire, own and
service the Receivables.


          (d) Binding Obligation. This Agreement and the Basic Documents to
which the Servicer is a party shall constitute legal, valid and binding
obligations of the Servicer enforceable in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally and by equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.


          (e) No Violation. The consummation of the transactions contemplated by
this Agreement and the Basic Documents to which to the Servicer is a party, and
the fulfillment of the terms of this Agreement and the Basic Documents to which
the Servicer is a party, shall not conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time) a default under, the articles of incorporation or bylaws of the Servicer,
or any indenture, material agreement, mortgage, deed of trust or other
instrument to which the Servicer is a party or by which it is bound or any of
its properties are subject, or result in the creation or imposition of any Lien
upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than the Basic
Documents, or violate any law, order, rule or regulation applicable to the
Servicer of any court or of any federal or state regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the
Servicer or any of its properties.


          (f) No Proceedings. There are no suits, actions, proceedings or
investigations pending or, to the Servicer’s knowledge, threatened against the
Servicer, before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality having jurisdiction over the Servicer
or its properties (A) asserting the invalidity of this Agreement or any of the
Basic Documents, (B) seeking to prevent the issuance of the Note or the
consummation of any of the transactions contemplated by this Agreement or any of
the Basic Documents, or (C) seeking any determination or ruling that could
reasonably be expected to materially and adversely affect (x) the performance by
the Servicer of its obligations under or the validity or enforceability of this
Agreement, the Receivables, the Note or any of the Basic Documents or (y) any
action to be taken by Servicer in connection with the obligations of the
Servicer under any of the Basic Documents or (D) relating to the Servicer and
which might reasonably be expected to adversely affect the federal or state
income, excise, franchise or similar tax attributes of the Note.


51

--------------------------------------------------------------------------------

          (g) No Consents. No consent, approval, authorization or order of or
declaration or filing (other than the Form 8-K to be filed by the Originator
with the Securities and Exchange Commission in connection with the transactions
contemplated by the Basic Documents) with any governmental authority is required
to be made or obtained by the Servicer in connection with the execution,
delivery and performance by the Servicer of this Agreement or the consummation
of the Servicer’s duties as contemplated by this Agreement, except such as have
been duly made or obtained or as may be required by the Basic Documents.


          (h) Taxes. The Servicer has filed when due all federal and state tax
returns which are required to be filed and paid all taxes, including any
assessments received by it, to the extent that such taxes have become due (other
than taxes, the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Servicer). Any
taxes, governmental fees and other governmental charges payable by the Servicer
in connection with consummation of the transactions contemplated by this
Agreement and the other Basic Documents to which the Servicer is a party and the
fulfillment of the terms of this Agreement and the other Basic Documents to
which the Servicer is a party have been paid, or will be paid, when due.


          (i) Chief Executive Office. The Servicer (so long as the Originator is
the Servicer) hereby represents and warrants to the Trustee that the Servicer’s
principal place of business and chief executive office is 143 Water Street, West
Bend, WI 53095 and shall not be moved without thirty (30) days written notice to
the Majority Noteholder. The initial Servicer hereby represents that its legal
name is as set forth in the first paragraph of this Agreement and its
organizational identification number is 1G01013.


          (j) No Default. The Servicer is not in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in, and is not otherwise in default under (i) any law or statute
applicable to its business as currently conducted, including, without
limitation, any Consumer Law, (ii) any judgment, decree, writ, injunction,
order, award or other action of any court or governmental authority or
arbitrator or any order, rule or regulation of any federal, state, county,
municipal or other governmental or public authority or agency having or
asserting jurisdiction over it or any of its properties or (iii) (x) any
indebtedness or any instrument or agreement under or pursuant to which any such
indebtedness has been, or could be, issued or incurred or (y) any other
instrument or agreement to which it is a party or by which it is bound or any of
its properties is affected, including, without limitation, the Basic Documents,
which either individually or in the aggregate, with respect to each of the
foregoing, could reasonably be expected to result in a Material Adverse Change
with respect to the Servicer, or in any impairment of the right or ability of
the Servicer to carry on its business substantially as now conducted or could
reasonably be expected to materially and adversely affect the validity or
enforceability of this Agreement or any of the other Basic Documents.


52

--------------------------------------------------------------------------------

        Section 8.2.     Liability of Servicer; Indemnities.

          (a) The Servicer shall defend, indemnify and hold harmless the
Purchaser, the Seller, the Trustee, the Backup Servicer, the Noteholder and
their respective officers, directors, agents and employees from and against any
and all Losses arising out of or resulting from the use, ownership, repossession
or operation by the Servicer or any Subservicer, agent or sub-contractor of the
Servicer of any Financed Equipment.


          (b) The Servicer shall indemnify, defend and hold harmless the Seller,
the Purchaser, the Backup Servicer, the Trustee, the Noteholder and their
respective officers, directors, agents and employees from and against any and
all Losses, arising out of or resulting from the failure of the Servicer to
comply with any federal, state or local law (including any Consumer Law) which
governs the servicing of any Financed Equipment or which impose an obligation to
obtain any license, complete any registration or filing or satisfy any other
administrative requirement in connection with the servicing or ownership of any
Financed Equipment.


          (c) The Servicer, so long as it is the Originator, shall indemnify,
defend and hold harmless the Purchaser, the Seller, the Trustee, the Backup
Servicer, the Noteholder, any successor servicer and their respective officers,
directors, agents and employees from and against any taxes that may at any time
be asserted against any of such parties with respect to the transactions
contemplated in this Agreement, including, without limitation, any sales, gross
receipts, general corporation, limited liability company, tangible personal
property, privilege or license taxes (but not including any federal or other
income or franchise taxes, including income or franchise taxes asserted with
respect to, and as of the date of, the sale of the Receivables and the Other
Conveyed Property to the Purchaser, the pledge thereof to the Trustee or the
issuance and original sale of the Note) and costs and expenses incurred in
defending against the same.


          (d) The Servicer shall indemnify, defend and hold harmless the
Purchaser, the Seller, the Trustee, the Backup Servicer, the Noteholder and
their respective officers, directors, agents and employees from and against any
and all Losses to the extent that such Losses arose out of, or were imposed upon
the Purchaser, the Seller, the Trustee, the Backup Servicer or the Noteholder as
a result of the negligence, willful malfeasance or bad faith of the Servicer in
the performance of its duties under this Agreement or by reason of reckless
disregard by the Servicer of its obligations and duties under this Agreement or
as a result of a breach of any representation, warranty, covenant or other
agreement made by the Servicer in this Agreement.


          (e) The Originator shall indemnify, defend, and hold harmless the
Trustee and the Backup Servicer from and against all Losses arising out of or
incurred in connection with the acceptance or performance of the trusts and
duties herein contained, except to the extent that such cost, expense, loss,
claim, damage or liability: (A) shall be due to the willful malfeasance, bad
faith, or negligence (except for errors in judgment) of the Trustee or the
Backup Servicer, as applicable or (B) relates to any tax other than the taxes
with respect to which the Servicer shall be required to indemnify the Trustee or
the Backup Servicer.


53

--------------------------------------------------------------------------------

          (f) Notwithstanding the foregoing, the Servicer shall not be obligated
to defend, indemnify, and hold harmless the Noteholder for any Losses incurred
by the Noteholder arising out of claims, complaints, actions and allegations
relating to Section 406 of ERISA or Section 4975 of the Code as a result of the
purchase or holding of Note by the Noteholder with the assets of a plan subject
to such provisions of ERISA or the Code.


          (g) For purposes of this Section 8.2, in the event of the termination
of the rights and obligations of the Servicer (or any successor thereto pursuant
to Section 8.3) pursuant to Section 9.1, or a resignation by such Servicer
pursuant to this Agreement, such Servicer shall be deemed to be the Servicer
pending appointment of a successor Servicer pursuant to Section 9.2. The
provisions of this Section 8.2(c) shall in no way affect the survival pursuant
to Section 8.2(g) of the indemnification by the Servicer provided by Section
8.2(a).


        Indemnification under this Section 8.2 shall survive the termination of
this Agreement and any resignation or removal of the Originator as Servicer or
any successor Servicer as Servicer (with respect to claims arising prior to the
date of such resignation of removal) and shall include reasonable fees and
expenses of counsel and expenses of litigation. If the Servicer shall have made
any indemnity payments pursuant to this Section and the recipient thereafter
collects any of such amounts from others, the recipient shall promptly repay
such amounts to the Servicer, without interest. Any party seeking
indemnification under this Section 8.2 (a “Servicer Indemnified Party”) shall
promptly notify the Servicer in writing of the assertion of any claim or the
discovery of any fact upon which the party seeking indemnification intends to
base a claim for indemnification hereunder. With respect to any claim made by a
third party against which a Servicer Indemnified Party is seeking
indemnification hereunder, the Servicer shall have the right, at its own
expense, to participate in or assume the defense thereof from the party seeking
indemnification, so long as the Servicer acknowledges its indemnification
obligation to the applicable Servicer Indemnified Party and such party shall
fully cooperate with the Servicer subject to reimbursement for actual
out-of-pocket expenses incurred as a result of such request by the Servicer,
provided, however, that the Servicer shall not effect any settlement of any
pending or threatened proceeding in respect of which the Purchaser or the
Noteholder is or could have been a party or indemnity could have been sought
hereunder by the Purchaser or the Noteholder without the prior written consent
of the Purchaser or the Majority Noteholder, as applicable; provided, further,
however, that the Servicer shall not, without the prior written consent of the
Trustee or the Backup Servicer, as applicable, effect the settlement of any
pending or threatened proceeding in which the Trustee or the Backup Servicer are
defendants and indemnity could have been sought hereunder by the Trustee or the
Backup Servicer, as applicable. If the Servicer does not elect to assume control
or otherwise participate in the defense of any third-party claim after receipt
of notice thereof from the party seeking indemnification, the Servicer, in the
absence of gross negligence or willful misconduct on the part of the party
seeking indemnification, shall be bound by the results obtained by such party
with respect to such claim.

54

--------------------------------------------------------------------------------

        Notwithstanding any provision of this Section 8.2 or any other provision
of this Agreement, nothing herein shall be construed as to require the Servicer
to provide any indemnification hereunder or under any other Basic Document for
any costs, expenses, losses, claims, damages or liabilities arising out of, or
incurred in connection with, credit losses with respect to the Receivables or
the Financed Equipment.

        Section 8.3.     Merger or Consolidation of, or Assumption of the
Obligations of the Servicer or Backup Servicer.

          (a) The Servicer shall not merge or consolidate with any other Person,
convey, transfer or lease all or substantially all of its assets as an entirety
to another Person, or permit any other Person to become the successor to the
Servicer’s business unless, after the merger, consolidation, conveyance,
transfer, lease or succession, the successor or surviving entity shall be
capable of fulfilling the duties of the Servicer contained in this Agreement.
Any corporation or other entity (i) into which the Servicer may be merged or
consolidated, (ii) resulting from any merger or consolidation to which the
Servicer shall be a party, (iii) which acquires by conveyance, transfer, or
lease substantially all of the assets of the Servicer, or (iv) succeeding to the
business of the Servicer, in any of the foregoing cases shall execute an
agreement of assumption to perform every obligation of the Servicer under this
Agreement and, whether or not such assumption agreement is executed, shall be
the successor to the Servicer under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties to this
Agreement, anything in this Agreement to the contrary notwithstanding; provided,
however, that nothing contained herein shall be deemed to release the Servicer
from any obligation. The Servicer shall provide notice of any merger,
consolidation or succession pursuant to this Section to the Trustee, the
Noteholder and each Rating Agency. Notwithstanding the foregoing, the Servicer
shall not merge or consolidate with any other Person or permit any other Person
to become a successor to the Servicer’s business, unless (x) immediately after
giving effect to such transaction, no representation or warranty made pursuant
to Section 8.1 shall have been breached (for purposes hereof, such
representations and warranties shall be deemed made as of the date of the
consummation of such transaction) and no event that, after notice or lapse of
time, or both, would become an Event of Default shall have occurred and be
continuing, (y) the Servicer shall have delivered to the Trustee, the Rating
Agencies and the Noteholder an Officer’s Certificate and an Opinion of Counsel
each stating that such consolidation, merger or succession and such agreement of
assumption comply with this Section and that all conditions precedent, if any,
provided for in this Agreement relating to such transaction have been complied
with, and (z) the Servicer shall have delivered to the Trustee, the Rating
Agencies and the Noteholder an Opinion of Counsel, stating in the opinion of
such counsel, either (A) all financing statements and continuation statements
and amendments thereto have been executed and filed that are necessary to
preserve and protect the interest of the Purchaser and the Trustee,
respectively, in the Receivables and the Other Conveyed Property and reciting
the details of the filings or (B) no such action shall be necessary to preserve
and protect such interest.


          (b) Any Person (i) into which the Backup Servicer (in its capacity as
Backup Servicer or successor Servicer) may be merged or consolidated, (ii)
resulting from any merger or consolidation to which the Backup Servicer shall be
a party, (iii) which acquires by conveyance, transfer or lease substantially all
of the assets of the Backup Servicer, or (iv) succeeding to the business of the
Backup Servicer, in any of the foregoing cases shall execute an agreement of
assumption to perform every obligation of the Backup Servicer under this
Agreement and, whether or not such assumption agreement is executed, shall be
the successor to the Backup Servicer under this Agreement without the execution
or filing of any paper or any further act on the part of any of the parties to
this Agreement, anything in this Agreement to the contrary notwithstanding;
provided, however, that nothing contained herein shall be deemed to release the
Backup Servicer from any obligation.


55

--------------------------------------------------------------------------------

        Section 8.4.     Appointment of Subservicers. The Servicer shall be
permitted to enter into agreements with collection agencies, attorneys and other
professionals, experts, consultants and service providers (collectively the
“Subservicers”) to assist the Servicer in the collection, repossession,
refurbishing or liquidation of the Receivables or the Financed Equipment and the
performance of any of its duties hereunder. The Servicer shall use due care in
the selection of Subservicers and shall include a requirement in each agreement
with a Subservicer that in the event such agreement is terminated, the
Subservicer will deliver promptly to the Servicer all information in its
possession related to the Receivables. No agreement with a Subservicer may
require payment of a termination fee to the Subservicer in the event such
agreement is terminated. No Subservicer shall, by virtue of any agreement with
the Servicer, become the Servicer hereunder and the Servicer shall remain
primarily responsible and primarily liable for the performance of all duties and
obligations of the Servicer pursuant to this Agreement as if it alone were
servicing the Receivables. The fees and expenses of each Subservicer shall be as
agreed between the Servicer and such Subservicer and neither the Noteholder, the
Purchaser nor the Seller shall have any responsibility therefor.

        Section 8.5.     Servicer and Backup Servicer Not to Resign. Subject to
the provisions of Section 8.3, neither the Servicer nor the Backup Servicer
shall resign from the obligations and duties imposed on it by this Agreement as
Servicer or Backup Servicer except (i) upon a determination that by reason of a
change in legal requirements the performance of its duties under this Agreement
would cause it to be in violation of such legal requirements in a manner which
would have a material adverse effect on the Servicer or the Backup Servicer, as
the case may be, and the Noteholder does not elect to waive the obligations of
the Servicer or the Backup Servicer, as the case may be, to perform the duties
which render it legally unable to act or to delegate those duties to another
Person or, (ii) in the case of the Backup Servicer, upon the prior written
consent of the Noteholder. Any such determination permitting the resignation of
the Servicer or Backup Servicer shall be evidenced by an Opinion of Counsel to
such effect delivered and acceptable to the Trustee and the Noteholder. No
resignation of the Servicer shall become effective until the Backup Servicer or
an entity acceptable to the Noteholder shall have assumed the responsibilities
and obligations of the Servicer. No resignation of the Backup Servicer shall
become effective until an entity acceptable to the Noteholder shall have assumed
the responsibilities and obligations of the Backup Servicer; provided, however,
that in the event a successor Backup Servicer is not appointed within 60 days
after the Backup Servicer has given notice of its resignation and has provided
the Opinion of Counsel required by this Section 8.5, the Backup Servicer may
petition a court for its removal.

56

--------------------------------------------------------------------------------

        Section 8.6.     Reporting Requirements. The Originator shall notify the
Noteholder promptly of its filing with the Securities and Exchange Commission of
(i) the consolidated balance sheet of the Servicer and its Subsidiaries as at
the end of such fiscal year and (ii) the unaudited consolidated balance sheet of
the Servicer and its Subsidiaries as at the end of each fiscal quarter and the
related unaudited statements of earnings, stockholders equity and cash flows for
the portion of the fiscal year through such fiscal quarter (and as to the
statements of earnings for such fiscal quarter).

ARTICLE IX

DEFAULT

        Section 9.1.     Servicer Termination Events. For purposes of this
Agreement, each of the following shall constitute a "Servicer Termination
Event":

          (a) Any failure by the Servicer or, for so long as the Originator or
an Affiliate of the Originator is the Servicer, the Purchaser, to deliver any
proceeds or payments required to be so delivered under this Agreement or any
other Basic Document that continues unremedied for a period of two (2) Business
Days (or one (1) Business Day with respect to payment of Purchase Amounts after
written notice is received by the Servicer from the Trustee or the Noteholder or
after discovery of such failure by a Executive Officer of the Servicer;


          (b) Failure by the Servicer to deliver to the Trustee and the
Noteholder, the Servicer’s Certificate by 12:00 noon New York City time on the
second Business Day after the date such Servicer’s Certificate is required to be
delivered;


          (c) Failure on the part of the Servicer or, for so long as the
Originator or an Affiliate of the Originator is the Servicer, the Purchaser, to
duly observe or perform in any material respect any other covenants or
agreements of the Servicer or, for so long as the Originator or an Affiliate of
the Originator is the Servicer, the Purchaser, as the case may be, which failure
materially and adversely affects the rights of the Noteholder and (other than
covenants and agreements related to the merger of the Servicer and the
perfection and maintenance of any security interest by the Servicer) continues
unremedied for a period of thirty (30) days after the earlier of knowledge
thereof by an Executive Officer of the Servicer or after the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Servicer by the Noteholder;


          (d) The entry of a decree or order for relief by a court or regulatory
authority having jurisdiction in respect of the Servicer in an involuntary case
under the Bankruptcy Code, as now or hereafter in effect, or another present or
future, federal or state, bankruptcy, insolvency or similar law, or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Servicer or of any substantial part of its properties or
ordering the winding up or liquidation of the affairs of the Servicer or the
commencement of an involuntary case under the Bankruptcy Code, as now or
hereinafter in effect, or another present or future federal or state bankruptcy,
insolvency or similar law and such case is not dismissed within 60 days;


57

--------------------------------------------------------------------------------

          (e) The commencement by the Servicer of a voluntary case under the
Bankruptcy Code, as now or hereafter in effect, or any other present or future,
federal or state, bankruptcy, insolvency or similar law, or the consent by the
Servicer to the appointment of, or taking possession by, a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
assets of the Servicer of any substantial part of its property or the making by
the Servicer of an assignment for the benefit of creditors generally or the
failure by the Servicer generally to pay its debts as such debts become due or
the taking of corporate action by the Servicer in furtherance of any of the
foregoing;


          (f) Any representation, warranty or statement of the Servicer made in
this Agreement or any other Basic Document to which it is a party or any
certificate, report or other writing delivered pursuant hereto or thereto shall
prove to be incorrect in any material respect as of the time when the same shall
have been made, and within 30 days after the earlier of knowledge thereof by an
Executive Officer of the Servicer or after written notice thereof shall have
been given to the Servicer by the Trustee or the Noteholder the circumstances or
condition in respect of which such representation, warranty or statement was
incorrect shall not have been eliminated or otherwise cured;


          (g) If during any period hereafter, the average of the Delinquency
Ratios for the last day of each of the preceding three Accrual Periods exceeds
7%;providedhowever that in the event that the Servicer is terminated after the
occurrence of a Servicer Termination Event, the Backup Servicer, the Originator
and the Note Purchaser shall negotiate in good faith to establish, within ninety
(90) days of the Assumption Date, a new Delinquency Ratio with respect to the
Receivables, which shall replace the Delinquency Ratio set forth in this
subclause (g);


          (h) The Loss Ratio exceeds 1.25% while the Originator is the Servicer;


          (i) The Noteholder shall not have delivered (or been deemed to have
delivered) a Servicer Extension Notice in accordance with Section 4.15;


          (j) An Event of Default shall have occurred and be continuing while
the Originator is Servicer;


          (k) The Servicer Pool Loss Ratio shall equal or exceed 7.5% while the
Originator is the Servicer; or


          (l) The Servicer Delinquency Ratio shall equal or exceed 10% while the
Originator is the Servicer.


        In the event that the Servicer, Purchaser or Trustee gains knowledge of
the occurrence of a Servicer Termination Event, the Servicer, Purchaser or
Trustee, as applicable, shall promptly notify the Noteholder in writing of such
occurrence; provided, that, the Servicer shall be deemed to satisfy such
obligation upon its delivery of an Officer’s Certificate in accordance with
Section 4.10 hereof.

58

--------------------------------------------------------------------------------

        Section 9.2.     Consequences of a Servicer Termination Event. If a
Servicer Termination Event shall occur and be continuing, the Noteholder by
notice given in writing to the Servicer (with copies to the Trustee and the
Backup Servicer) may terminate all of the rights and obligations of the Servicer
under this Agreement. The outgoing Servicer shall be entitled to its pro rata
share of the Servicing Fee for the number of days in the Accrual Period prior to
the effective date of its termination. On or after the receipt by the Servicer
of such written notice or upon termination of the term of the Servicer, all
authority, power, obligations and responsibilities of the Servicer under this
Agreement, whether with respect to the Note or the Receivables and Other
Conveyed Property or otherwise, automatically shall pass to, be vested in and
become obligations and responsibilities of the Backup Servicer (or such other
successor Servicer appointed by the Noteholder under Section 9.3); provided,
however, that the Backup Servicer or the successor Servicer shall have no
liability with respect to any obligation which was required to be performed by
the terminated Servicer prior to the date that the Backup Servicer or the
successor Servicer becomes the Servicer or any claim of a third party based on
any alleged action or inaction of the terminated Servicer; provided, further,
however that the Majority Noteholder shall provide the Backup Servicer with at
least 5 days’ prior written notice of its appointment as successor servicer,
which notice shall specify the date on which the Backup Servicer shall assume
the obligations of the Servicer hereunder (the “Assumption Date”); provided,
further, however, that the Majority Noteholder acknowledges that following the
Assumption Date, a transition period which shall not exceed thirty (30) days,
shall occur during which the Backup Servicer shall complete the transfer of all
Receivables and servicing files and to implement the systems and procedures
required to service the Receivables in accordance with servicing procedures and
standards set forth herein and provided further that during the 30 day
transition period referenced in this Section 9.2, the Backup Servicer’s
liability for the performance of its duties hereunder shall be limited to those
duties which the Backup Servicer has affirmatively undertaken during the
transition period, notwithstanding the forgoing, at the end of the transition
period, the Backup Servicer shall be responsible for the performance of all of
the duties of the Servicer as described herein irrespective of the completeness
of the transition of the servicing function at that time. The Backup Servicer or
successor Servicer is authorized and empowered by this Agreement to execute and
deliver, on behalf of the terminated Servicer, as attorney-in-fact or otherwise,
any and all documents and other instruments and to do or accomplish all other
acts or things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement of the Receivables
and the Other Conveyed Property and related documents to show the Purchaser as
lienholder or secured party with respect to the Receivables, or otherwise. The
terminated Servicer agrees to cooperate with the Backup Servicer or successor
Servicer in effecting the termination of the responsibilities and rights of the
terminated Servicer under this Agreement, including, without limitation, the
transfer to the Backup Servicer or successor Servicer for administration by it
of all cash amounts that shall at the time be held by the terminated Servicer
for deposit, or have been deposited by the terminated Servicer, in the
Collection Account or thereafter received with respect to the Receivables and
the delivery to the successor Servicer of all Receivable Files that shall at the
time be held by the terminated Servicer and a computer tape in readable form as
of the most recent Business Day containing all information necessary to enable
the Backup Servicer or successor Servicer to service the Receivables and the
Other Conveyed Property. Subject to Section 5.6(b), all reasonable costs and
expenses (including reasonable attorneys’ fees) incurred in connection with
transferring any Receivable Files to the Backup Servicer or successor Servicer
and amending this Agreement to reflect such succession as Servicer pursuant to
this Section 9.2 shall be paid by the predecessor Servicer upon presentation of
reasonable documentation of such costs and expenses. In addition, and subject to
Section 5.6(b) hereof, any Backup Servicer or successor Servicer shall be
entitled to payment from the immediate predecessor Servicer for reasonable
transition expenses incurred in connection with acting as successor Servicer,
and to the extent not so paid, such payment shall be made pursuant to Section
5.6 hereof. Upon receipt of notice of the occurrence of a Servicer Termination
Event, the Trustee shall give notice thereof to the Rating Agencies and the
Noteholder. If requested by the Noteholder, the successor Servicer shall
terminate the Lockbox Agreement and direct the Obligors to make all payments
under the Receivables directly to the successor Servicer (in which event the
successor Servicer shall process such payments in accordance with Section
4.2(e)), or to a lockbox established by the Backup Servicer or the successor
Servicer at the direction and expense of the Noteholder. The terminated Servicer
shall grant the Trustee, the Backup Servicer or the successor Servicer and the
Noteholder reasonable access to the terminated Servicer’s premises at the
terminated Servicer’s expense during normal business hours as reasonably
required to effectuate the efficient and complete transfer of the servicing
function. Notwithstanding anything else herein to the contrary, in no event
shall the Trustee be liable for any transition expenses, servicing fee or for
any differential in the amount of the servicing fee paid hereunder and the
amount necessary to induce any successor servicer to act as successor Servicer.
In no event shall the successor servicer be liable for the acts or omissions of
the predecessor Servicer.

59

--------------------------------------------------------------------------------

        Section 9.3.     Appointment of Successor.

          (a) On and after the time the Servicer receives a notice of
termination pursuant to Section 9.2, upon non-extension of the servicing term as
referred to in Section 4.15, or upon the resignation of the Servicer pursuant to
Section 8.5, the predecessor Servicer shall continue to perform its functions as
Servicer under this Agreement, in the case of termination, until the date
specified in such termination notice or, if no such date is specified in a
notice of termination, until receipt of such notice and, in the case of
expiration and non-renewal of the term of the Servicer upon the expiration of
such term, and, in the case of resignation, until the earlier of (x) the date 45
days from the delivery to the Trustee of written notice of such resignation in
accordance with the terms of this Agreement and (y) the date upon which the
predecessor Servicer shall become unable to act as Servicer, as specified in the
notice of resignation and accompanying Opinion of Counsel; provided, however,
that with respect to clause (x) above, the Servicer shall not be relieved of its
duties, obligations and liabilities as Servicer until the Backup Servicer or a
successor Servicer has assumed such duties, obligations and liabilities and the
Rating Agency Condition shall have been satisfied.


          (b) Notwithstanding the preceding sentence, if the Backup Servicer or
any other successor Servicer shall not have assumed the duties, obligations and
liabilities of Servicer within 45 days of the termination, non-extension or
resignation described in this Section 9.3, the Servicer may petition a court of
competent jurisdiction to appoint a successor servicer as the successor to the
Servicer. Pending appointment as successor Servicer, Backup Servicer (or such
other Person as shall have been appointed by the Noteholder) shall act as
successor Servicer unless it is legally unable to do so, in which event the
outgoing Servicer (unless it is legally unable to do so) shall continue to act
as Servicer until a successor has been appointed and accepted such appointment.
In the event of termination of the Servicer, the Backup Servicer shall assume
the obligations of Servicer hereunder on the Assumption Date and in the event
that the Noteholder shall have determined that a Person other than the Backup
Servicer shall be the successor Servicer in accordance with Section 9.2 or on
the date of the execution of a written assumption agreement by such Person to
serve as successor Servicer. Notwithstanding the Backup Servicer’s assumption
of, and its agreement to perform and observe, certain of the duties,
responsibilities and obligations of the Originator as Servicer, or any successor
Servicer, under this Agreement arising on and after the Assumption Date, the
Backup Servicer shall not be deemed to have assumed or to become liable for, or
otherwise have any liability for any duties, responsibilities, obligations or
liabilities of (i) the Servicer arising on or before the Assumption Date,
whether provided for by the terms of this Agreement, arising by operation of law
or otherwise, including, without limitation, any liability for any duties,
responsibilities, obligations or liabilities of the Servicer arising on or
before the Assumption Date under Section 4.7 or Section 8.2 of this Agreement,
whether provided by the terms of this Agreement, arising by operation of law or
otherwise, or (ii) under Section 8.2(a) or Section 8.2(e). Notwithstanding the
above, if the Backup Servicer shall be legally unable or unwilling to act as
Servicer, the Backup Servicer, the Trustee or the Noteholder may petition a
court of competent jurisdiction to appoint any successor servicer as the
successor to the Servicer. Pending appointment pursuant to the preceding
sentence, the Backup Servicer shall act as successor Servicer unless it is
legally unable to do so, in which event the outgoing Servicer (unless it is
legally unable to do so) shall continue to act as Servicer until a successor has
been appointed and accepted such appointment. Subject to Section 8.5, no
provision of this Agreement shall be construed as relieving the Backup Servicer
of its obligation to succeed as successor Servicer upon the termination of the
Servicer pursuant to Section 9.2 or the resignation of the Servicer pursuant to
Section 8.5. In no event shall the Trustee be required to act as successor
Servicer or perform any duties of the successor Servicer hereunder.


60

--------------------------------------------------------------------------------

          (c) Any successor Servicer shall be entitled to such compensation
(whether payable out of the Collection Account or otherwise) as the Servicer
would have been entitled to under this Agreement if the Servicer had not
resigned or been terminated hereunder, provided however, that the Backup
Servicer shall be entitled to the fees and expenses described in the Backup
Servicer Fee Letter.


        Section 9.4.     Notification to the Noteholder. Upon any termination
of, or appointment of a successor to, the Servicer, the Trustee shall give
prompt written notice thereof to the Noteholder and to the Rating Agencies.

        Section 9.5.     Waiver of Past Defaults. The Noteholder may waive in
writing any default by the Servicer in the performance of its obligations under
this Agreement and the consequences thereof. Upon any such waiver of a past
default, such default shall cease to exist, and any Servicer Termination Event
arising therefrom shall be deemed to have been remedied for every purpose of
this Agreement. No such waiver shall extend to any subsequent or other default
or impair any right consequent thereto. The Servicer shall give prompt written
notice of such waiver to the Rating Agencies, the Backup Servicer, the Trustee
and the Rating Agency Condition must have been satisfied prior to such waiver
becoming effective.

61

--------------------------------------------------------------------------------

        Section 9.6.     Action Upon Certain Failures of the Servicer. In the
event that the Trustee shall have knowledge of any failure of the Servicer
specified in Section 9.1 which would give rise to a right of termination under
such Section upon the Servicer’s failure to remedy the same after notice, the
Trustee shall give notice thereof to the Servicer and the Noteholder. For all
purposes of this Agreement (including, without limitation, this Section 9.6),
the Trustee shall not be deemed to have knowledge of any failure of the Servicer
as specified in Section 9.1(c) through Section 9.1(h) unless notified thereof in
writing by the Servicer or the Noteholder. The Trustee shall be under no duty or
obligation to investigate or inquire as to any potential failure of the Servicer
specified in Section 9.1.

ARTICLE X

MISCELLANEOUS PROVISIONS

        Section 10.1.     Amendment.

          (a) This Agreement may not be waived, amended or otherwise modified
except in a writing signed by the parties hereto and the Majority Noteholder.


          (b) Prior to the execution of any such amendment, waiver or consent,
and prior to the effectiveness of such amendment, waiver or consent, the Trustee
shall furnish a copy of such amendment, waiver or consent to the Majority
Noteholder and Rating Agencies, and such amendment, waiver or consent may be
executed only after written consent of the Majority Noteholder has been received
and the Rating Agency Condition has been satisfied.


          (c) Prior to the execution of any amendment, waiver or consent to this
Agreement, the Trustee shall be entitled to receive and rely upon an Opinion of
Counsel stating that the execution of such amendment, waiver or consent is
authorized or permitted by this Agreement and the Opinion of Counsel referred to
in Section 10.2(b) has been delivered.


          (d) The Trustee may, but shall not be obligated to, enter into any
such amendment, waiver or consent which affects the Trustee’s own rights, duties
or immunities under this Agreement or otherwise.


          (e) This agreement may be amended with the consent of the Majority
Noteholder (which consent shall not be unreasonably withheld or delayed) (i) to
fix errors, ambiguities and omissions and (ii) to facilitate the execution of a
Hedge Agreement, provided (1) the Rating Agencies affirm in writing the greater
of the then current credit rating of the Note and BBB-/Baa3, (2) the Hedge
Counterparty is rated A/A2 or better, and (3) such amendment is limited to
prepayment restrictions on the Note, minimum and maximum outstanding principal
balances, and any other provisions required by the Rating Agencies and Hedge
Counterparty exclusively to accommodate such Hedge Agreement.


62

--------------------------------------------------------------------------------

        Section 10.2.     Protection of Title to Property.

          (a) The Originator, the Seller, the Purchaser or the Servicer or each
of them shall authorize, execute (if necessary) and file such financing
statements and cause to be authorized, executed (if necessary) and filed such
continuation statements, all in such manner and in such places as may be
required by law fully to preserve, maintain and protect the interests of the
Purchaser, the Noteholder and the Trustee in the Receivables and the Other
Conveyed Property and in the proceeds thereof. The Servicer shall deliver (or
cause to be delivered) to the Noteholder and the Trustee file-stamped copies of,
or filing receipts for, any document filed as provided above, as soon as
available following such filing.


          (b) None of the Originator, the Seller, the Purchaser or the Servicer
shall change its name, identity, jurisdiction of organization, form of
organization or corporate or limited liability company structure in any manner
that would, could or might make any financing statement or continuation
statement filed in accordance with paragraph (a) above seriously misleading
within the meaning of Section 9-506 of the UCC, unless it shall have given the
Noteholder and the Trustee at least thirty (30) days’ prior written notice
thereof and shall have promptly filed appropriate amendments to all previously
filed financing statements or continuation statements. Promptly upon such
filing, the Originator, the Purchaser, the Seller or the Servicer, as the case
may be, shall deliver an Opinion of Counsel to the Trustee and the Noteholder,
in a form and substance reasonably satisfactory to the Noteholder, stating
either (A) all financing statements and continuation statements have been
authorized, executed and filed that are necessary fully to preserve and protect
the interest of the Purchaser and the Trustee in the Receivables, and reciting
the details of such filings or referring to prior Opinions of Counsel in which
such details are given, or (B) no such action shall be necessary to preserve and
protect such interest.


          (c) Each of the Seller, the Purchaser, the Originator and the Servicer
shall have an obligation to give the Noteholder and the Trustee at least 30
days’ prior written notice of any relocation of its chief executive office or a
change in its jurisdiction of organization if, as a result of such relocation or
change, the applicable provisions of the UCC would require the filing of any
amendment of any previously filed financing or continuation statement or of any
new financing statement and shall promptly file any such amendment or new
financing statement. The Servicer shall at all times be organized under the laws
of the United States (or any State thereof), maintain each office from which it
shall service Receivables, and its chief executive office and jurisdiction of
organization, within the United States of America.


          (d) The Servicer shall maintain accounts and records as to each
Receivable accurately and in sufficient detail to permit (i) the reader thereof
to know at any time the status of such Receivable, including payments and
recoveries made and payments owing (and the nature of each) and (ii)
reconciliation between payments or recoveries on (or with respect to) each
Receivable and the amounts from time to time deposited in the Collection Account
in respect of such Receivable.


63

--------------------------------------------------------------------------------

          (e) The Servicer shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables to the Purchaser,
the Servicer’s master computer records (including any backup archives) that
refer to a Receivable shall indicate clearly the interest of the Purchaser in
such Receivables and that such Receivables are owned by the Purchaser and
pledged to the Trustee for the benefit of the Noteholder. Indication of the
Purchaser’s and the Trustee’s interest in a Receivable shall be deleted from or
modified on the Servicer’s computer systems when, and only when, the Related
Receivable shall have been paid in full or repurchased.


          (f) If at any time, the Originator, the Seller or the Servicer shall
propose to sell, grant a security interest in or otherwise transfer any interest
in equipment receivables to any prospective purchaser, lender or other
transferee, the Servicer shall give to such prospective purchaser, lender or
other transferee computer tapes, records or printouts (including any restored
from backup archives) that, if they shall refer in any manner whatsoever to any
Receivable, shall indicate clearly that such Receivable has been sold and is
owned by the Purchaser and pledged to the Trustee for the benefit of the
Noteholder.


        Section 10.3.     Notices. All demands, notices and communications upon
or to the Originator, the Seller, the Purchaser, the Backup Servicer, the
Servicer, the Trustee or the Rating Agencies under this Agreement shall be in
writing and delivered by electronic mail, via facsimile, personally delivered,
or mailed by certified mail, return receipt requested, and shall be deemed to
have been duly given upon receipt (a) in the case of the Seller, to Gehl
Receivables LLC, 143 Water Street, West Bend, WI 53095, Attention: Michael J.
Mulcahy, Vice President, Secretary and General Counsel, Telecopy: 262-334-6603,
E-mail: mmulcahy@gehl.com; (b) in the case of the Originator or the Servicer, to
Gehl Company, 143 Water Street, West Bend, WI 53095, Attention: Michael J.
Mulcahy, Vice President, Secretary and General Counsel, Telecopy: 262-334-6603,
E-mail: mmulcahy@gehl.com; (c) in the case of the Purchaser, to Gehl Funding
LLC, 143 Water Street, West Bend, WI 53095, Attention: Michael J. Mulcahy, Vice
President, Secretary and General Counsel, Telecopy: 262-334-6603, E-mail:
mmulcahy@gehl.com; (d) in the case of the Trustee at the Corporate Trust Office,
Attention: Global Debt, Structured Finance Administration; Telecopy:
212-623-5932; (e) in the case of the Backup Servicer, to Systems and Services
Technologies, Inc., 4315 Pickett Road, St. Joseph, Missouri, 64503, Attention:
John J. Chappell and Joseph Booz, Telecopy: (816) 671-2029; (f) in the case of
the Noteholder, to UBS Real Estate Securities Inc., 1285 Avenue of the Americas,
11th Floor, New York, New York 10019, Attention: Tamer El-Rayess, Telecopy:
(212) 713-7999 Email: tamer.el-rayess@ubs.com; (g) in the case of Moody’s, to
Moody’s Investors Service, Inc., ABS Monitoring Department, 99 Church Street,
New York, New York 10007, Telecopy: (212) 533-3850; and (h) in the case of
Standard & Poor’s, to Standard & Poor’s, a Division of The McGraw-Hill
Companies, Inc., 55 Water Street, New York, New York 10041, Attention: Asset
Backed Surveillance Department, Telecopy: (212) 438-2649. Any notice so mailed
within the time prescribed in this Agreement shall be conclusively presumed to
have been duly given, whether or not the Noteholder shall receive such notice.

64

--------------------------------------------------------------------------------

        Section 10.4.     Assignment. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
permitted assigns. Notwithstanding anything to the contrary contained herein,
except as provided in Section 7.4, Section 8.3 and this Section 10.4 and as
provided in the provisions of this Agreement concerning the resignation of the
Servicer, this Agreement may not be assigned by the Originator, the Purchaser,
the Seller or the Servicer without the prior written consent of the Trustee, the
Backup Servicer and the Noteholder; providedthat the Purchaser will grant all of
its right, title and interest herein as Collateral to the Trustee for the
benefit of the Noteholder.

        Section 10.5.     Limitations on Rights of Others. The provisions of
this Agreement are solely for the benefit of the parties hereto and for the
benefit of the Noteholder (or its assignee, as a third-party beneficiary).
Nothing in this Agreement, whether express or implied, shall be construed to
give to any other Person any legal or equitable right, remedy or claim in the
Collateral or under or in respect of this Agreement or any covenants, conditions
or provisions contained herein.

        Section 10.6.     Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        Section 10.7.     Separate Counterparts. This Agreement may be executed
by the parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

        Section 10.8.     Headings. The headings of the various Articles and
Sections herein are for convenience of reference only and shall not define or
limit any of the terms or provisions hereof.

        Section 10.9.     Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS. SECTIONS 2.1(A) AND 2.2 OF THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES UNDER SUCH
SECTION SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

        Section 10.10.     Assignment to Trustee. The Seller hereby acknowledges
and consents to any mortgage, pledge, assignment for security and grant of a
security interest by the Purchaser to the Trustee pursuant to the Indenture for
the benefit of the Noteholder of all right, title and interest of the Purchaser
in, to and under the Receivables and Other Conveyed of Property.

65

--------------------------------------------------------------------------------

        Section 10.11.     Nonpetition Covenants.

          (a) Notwithstanding any prior termination of this Agreement, the
Originator, the Servicer and the Seller shall not, prior to the date which is
one year and one day after the date on which all principal, interest, fees and
all other amounts in respect of the Notes have been paid in full, acquiesce,
petition or otherwise invoke or cause the Purchaser to invoke the process of any
court or government authority for the purpose of commencing or sustaining a case
against the Purchaser under any federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official with respect to the Purchaser or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Purchaser in connection with any obligations arising under or
in connection with any of the Basic Documents including, without limitation, any
breach of a representation and warranty or other agreement by the Purchaser
hereunder.


          (b) The Gehl Parties hereby agree that damages will not be an adequate
remedy for breach of this covenant and that this covenant may be specifically
enforced by the Trustee on behalf of the Noteholder or the Noteholder


        Section 10.12.     Limitation of Liability of Trustee. Notwithstanding
anything contained herein to the contrary, this Agreement has been executed and
delivered by JPMorgan Chase Bank, National Association, not in its individual
capacity but solely as Trustee and in no event shall JPMorgan Chase Bank,
National Association, have any liability for the representations, warranties,
covenants, agreements or other obligations of the Purchaser hereunder or in any
of the certificates, notices or agreements delivered by the Purchaser pursuant
hereto, as to all of which recourse shall be had solely to the assets of the
Purchaser.

        Section 10.13.     Independence of the Servicer. For all purposes of
this Agreement, the Servicer shall be an independent contractor and shall not be
subject to the supervision of the Purchaser, the Trustee and Backup Servicer
with respect to the manner in which it accomplishes the performance of its
obligations hereunder. Unless expressly authorized by this Agreement, the
Servicer shall have no authority to act for or represent the Purchaser in any
way and shall not otherwise be deemed an agent of the Purchaser.

        Section 10.14.     No Joint Venture. Nothing contained in this Agreement
(i) shall constitute the Servicer and the Purchaser as members of any
partnership, joint venture, association, syndicate, unincorporated business or
other separate entity, (ii) shall be construed to impose any liability as such
on any of them or (iii) shall be deemed to confer on any of them any express,
implied or apparent authority to incur any obligation or liability on behalf of
the others.

        Section 10.15.     Intention of Parties Regarding Delaware
Securitization Act. It is the intention of the Purchaser and the Seller that the
transfer and assignment of the property contemplated by Section 2.1(a) of this
Agreement shall constitute a sale of property from the Seller to the Purchaser,
conveying good title thereto free and clear of any liens, and the beneficial
interest in and title to such assets shall not be part of the Seller’s estate in
the event of the filing of a bankruptcy petition by or against the Seller under
any bankruptcy or similar law. In addition, for purposes of complying with the
requirements of the Asset-Backed Securities Facilitation Act of the State of
Delaware, 6 Del. C. § 2701A, et seq. (the “Securitization Act”), each of the
parties hereto hereby agrees that:

66

--------------------------------------------------------------------------------

          (a) any property, assets or rights purported to be transferred, in
whole or in part, by the Seller to the Purchaser pursuant to this Agreement
shall be deemed to no longer be the property, assets or rights of the Seller;


          (b) none of the Seller, its creditors or, in any insolvency proceeding
with respect to the Seller or the Seller’s property, a bankruptcy trustee,
receiver, debtor, debtor in possession or similar person, to the extent the
issue is governed by Delaware law, shall have any rights, legal or equitable,
whatsoever to reacquire (except pursuant to a provision of this Agreement),
reclaim, recover, repudiate, disaffirm, redeem or recharacterize as property of
the Seller any property, assets or rights purported to be transferred, in whole
or in part, by the Seller to the Purchaser pursuant to this Agreement;


          (c) in the event of a bankruptcy, receivership or other insolvency
proceeding with respect to the Seller or the Seller’s property, to the extent
the issue is governed by Delaware law, such property, assets and rights shall
not be deemed to be part of the Seller’s property, assets, rights or estate; and


          (d) the transaction contemplated by this Agreement shall constitute a
“securitization transaction” as such term is used in the Securitization Act.


        Section 10.16.     Special Supplemental Agreement. If any party to this
Agreement is unable to sign any amendment or supplement due to its dissolution,
winding up or comparable circumstances, then the consent of the Noteholder shall
be sufficient to amend this Agreement without such party’s signature.

        Section 10.17.     Limited Recourse. Notwithstanding anything to the
contrary contained in this Agreement, the obligations of the Purchaser hereunder
are solely the obligations of the Purchaser, and shall be payable by the
Purchaser, solely as provided herein. The Purchaser shall only be required to
pay (a) any fees, expenses, indemnities or other liabilities that it may incur
hereunder including any liability on any Notes (i) from funds available pursuant
to, and in accordance with, the payment priorities set forth in Section 5.6(b)
and (ii) only to the extent the Purchaser receives additional funds for such
purposes or to the extent it has additional funds available (other than funds
described in the preceding clause (i)) that would be in excess of amounts that
would be necessary to pay the debt and other obligations of the Purchaser
incurred in accordance with the Purchaser’s limited liability company agreement
and all financing documents to which the Purchaser is a party. In addition, no
amount owing by the Purchaser hereunder in excess of the liabilities that it is
required to pay in accordance with the preceding sentence shall constitute a
“claim” (as defined in Section 101(5) of the Bankruptcy Code) against it. No
recourse shall be had for the payment of any amount owing hereunder or for the
payment of any fee hereunder or any other obligation of, or claim against, the
Purchaser arising out of or based upon any provision herein, against any member,
employee, officer, agent, director or authorized person of the Purchaser or any
Affiliate thereof; provided, however, that the foregoing shall not relieve any
such person or entity of any liability they might otherwise have as a result of
fraudulent actions or omissions taken by them.

67

--------------------------------------------------------------------------------

        Section 10.18.     Acknowledgement of Roles. The parties expressly
acknowledge and consent to JPMorgan Chase Bank, National Association and its
affiliate Systems and Services Technologies, Inc. acting in the multiple
capacities of Backup Servicer, Trustee and Custodian. The parties agree that
such entities acting in such multiple capacities shall not be subject to any
claim, defense or liability arising from their performance in any such
capacities based on conflict of interest principles, duty of loyalty principles
or other breach of fiduciary duties to the extent that any such conflict or
breach arises from the performance by JPMorgan Chase Bank, National Association
or Systems and Services Technologies, Inc. of any other such capacity or
capacities in accordance with this Agreement or any other Basic Documents to
which they are parties.

        Section 10.19.     Termination. The respective obligations and
responsibilities of the Seller, the Purchaser, the Servicer, the Backup
Servicer, and the Trustee created hereby shall terminate on the Termination
Date; provided, however, that in any case there shall be delivered to the
Trustee and the Noteholder an Opinion of Counsel that all applicable preference
periods under federal, state and local bankruptcy, insolvency and similar laws
have expired. The Servicer shall promptly notify the Trustee, the Seller, the
Issuer, each Rating Agency and the Noteholder of any prospective termination
pursuant to this Section 10.19.

        Section 10.20.     Submission to Jurisdiction. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, OR ANY LEGAL PROCESS WITH RESPECT TO ITSELF OR
ANY OF ITS PROPERTY, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY
DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

        Section 10.21.     Waiver of Trial by Jury. THE PARTIES HERETO EACH
WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY PARTY AGAINST THE OTHER PARTY, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS OR OTHERWISE. THE PARTIES HERETO EACH AGREE THAT ANY SUCH
CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.

68

--------------------------------------------------------------------------------

        Section 10.22.     Process Agent. Each of the Originator, Purchaser,
Seller, Servicer and Trustee agrees that the process by which any proceedings in
the State of New York are begun may be served on it by being delivered by
certified mail at the chief executive office or corporate trust office, as
applicable, or at its registered office for the time being. If such person is
not or ceases to be effectively appointed to accept service of process on the
Originator’s, Purchaser’s, Seller’s, Servicer’s or Trustee’s behalf, the
Originator, Purchaser, Seller, Servicer or Trustee, as applicable, shall, on the
written demand of the process agent, appoint a further person in the State of
New York to accept service of process on its behalf and, failing such
appointment within 15 days, the process agent shall be entitled to appoint such
a person by written notice to the Originator, Purchaser, Seller, Servicer or
Trustee, as applicable. Nothing in this sub-clause shall affect the right of the
process agent to serve process in any other manner permitted by law.

        Section 10.23.     No Set-Off. Each of the Originator, Seller and
Servicer agrees that it shall have no right of set-off or banker’s lien against,
and no right to otherwise deduct from, any funds held in any account described
herein or in the Basic Documents for any amount owed to it under the Basic
Documents.

        Section 10.24.     No Waiver; Cumulative Remedies. No failure to
exercise and no delay in exercising any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise hereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.

        Section 10.25.     Merger and Integration. This Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Agreement and
the other Basic Documents. This Agreement may not be modified, amended, waived
or supplemented except as provided herein.

        Section 10.26.     Survival of Representations and Warranties. The
representations and warranties of the parties hereto and all provisions for
remedies and indemnification contained herein shall survive the termination of
this Agreement. In addition, all causes of action arising prior to the date of
termination shall continue in full force and effect irrespective of the
termination of this Agreement.





69

--------------------------------------------------------------------------------

[Signature Page to Sale and Servicing Agreement]

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective duly authorized officers as of
the day and the year first above written.

GEHL FUNDING LLC, as Purchaser

  By: /s/ Thomas M. Rettler Name: Thomas M. Rettler Title: Vice President and
Chief Financial Officer

  GEHL RECEIVABLES LLC, as Seller

  By: /s/ Thomas M. Rettler Name: Thomas M. Rettler Title: Vice President and
Chief Financial Officer

  GEHL COMPANY, as Servicer and Originator

  By: /s/ Thomas M. Rettler Name: Thomas M. Rettler Title: Vice President and
Chief Financial Officer

  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Trustee

  By: /s/ Daniel C. Brown, Jr. Title: Daniel C. Brown, Jr.            Vice
President


[SIGNATURE PAGE TO SALE AND SERVICING AGREEMENT]

--------------------------------------------------------------------------------

SYSTEMS AND SERVICES TECHNOLOGIES, INC., as Backup Servicer and Custodian

  By: /s/ Kimberly K. Costa Title: Vice President














[SIGNATURE PAGE TO SALE AND SERVICING AGREEMENT]

--------------------------------------------------------------------------------

ANNEX A

DEFINED TERMS

        “Accountants’ Report” means the report of a firm of Independent
Accountants as described in Section 4.11 of the Sale and Servicing Agreement.

        “Accrual Period” means, a calendar month; provided that the initial
Accrual Period shall be the period from and including the day after the initial
Cutoff Date to and including February 28, 2005.

        “Act” has the meaning specified in Section 11.3 of the Indenture.

        “Addition Notice” means, with respect to any transfer of Receivables to
the Purchaser pursuant to Section 2.1 of the Sale and Servicing Agreement,
notice of the Seller’s election to transfer Receivables to the Purchaser, such
notice to designate the related Funding Date and the aggregate principal amount
of Receivables to be transferred on such Funding Date, substantially in the form
of Exhibit D to the Sale and Servicing Agreement.

        “Advance” has the meaning set forth in paragraph 4 of the recitals to
the Note Purchase Agreement.

        “Advance Amount” means with respect to the Receivables, an amount equal
to the lesser of (i) the excess of the Maximum Invested Amount over the Invested
Amount of the Note as of such Funding Date; and (ii) the excess of the Borrowing
Base (taking into account the amount of the Receivables to be purchased on such
Funding Date), plus the sum of (x) the face amount of any Eligible Investments
and (y) the Available Funds (exclusive of Eligible Investments) on deposit in
the Collection Account.

        “Advance Rate” means as of any day of determination, an amount equal to
the lesser of (I) 90.5% (or such higher percentage as shall be permitted by the
Rating Agencies without a corresponding reduction in the rating of the Note
below “Baa2” by Moody’s or “BBB” by Standard & Poors), and (II) 100% minus the
product of (x) 2.5 and (y) the Weighted Average Life of the Receivables and (z)
the product of (i) 4 and (ii) the current Loss Ratio.

        “Advance Request” has the meaning set forth in Section 2.03 of the Note
Purchase Agreement.

        “Affiliate” of any Person means any Person who directly or indirectly
controls, is controlled by, or is under direct or indirect common control with
such Person. For purposes of this definition, the term “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling,” “controlled
by” and “under common control with” have meanings correlative to the foregoing.

        “Aggregate Adjusted Receivable Balance” shall be an amount equal to the
Aggregate Discounted Eligible Receivable Balance, minus the sum of (i) the
Aggregate Concentration Adjustment Amount, (ii) the aggregate principal balance
of the Defaulted Receivables discounted at the Portfolio Discount Rate and (iii)
the LTV Adjustment Amount.

Annex A - 1

--------------------------------------------------------------------------------

        “Aggregate Concentration Adjustment Amount” shall mean, without
duplication, the portion of the Aggregate Discounted Eligible Receivable Balance
which exceeds the following concentration limits:

          (i) 1.25% for Eligible Receivables originated with any single Obligor;


          (ii) 75% for Eligible Receivables originated by construction equipment
dealers or by Gehl Equipment Sellers with construction equipment dealers;


          (iii) 20% for Eligible Receivables which are Rental Fleet Receivables;


          (iv) 5% for Eligible Receivables that are secured entirely by
attachments;


          (v) 15% for Eligible Receivables secured by Eligible Used Equipment
that is not Equipment less than one year old that was sold out of a Dealer’s
rental fleet;


          (vi) 7% for Eligible Receivables that provide for balloon payments;


          (vii) 10% for Eligible Receivables which provide for non-monthly
payments, irregular payments , interest rates which increase after a
predetermined period, or initial payment deferrals (other than balloon
payments);


          (viii) 1% for Eligible Receivables originated with any federal, state
or municipal government entity;


          (ix) 5% for Eligible Receivables with an original term of sixty (60)
months or greater;


          (x) 12% for Eligible Receivables originated with Obligors which reside
in any single state;


          (xi) 5% for Eligible Receivables which are Rental Fleet Receivables
which are secured by agricultural equipment;


          (xii) 10% for Eligible Receivables which include extended warranty
contracts; or


          (xiii) 2% for Eligible Receivables which are subject to an extension
or other modification pursuant to Section 4.2 of the Sale and Servicing
Agreement.


        “Aggregate Discounted Eligible Receivable Balance” means the aggregate
amount of the Discounted Eligible Receivable Balance for all Eligible
Receivables.

        “Aggregate Principal Balance” means, with respect to any date of
determination and with respect to the Receivables or the Eligible Receivables,
the sum of the Principal Balances for all Receivables or the Eligible
Receivables (other than (i) any Receivable or Eligible Receivable, as
applicable, that became a Liquidated Receivable prior to the end of the most
recently ended Accrual Period and (ii) any Receivable or Eligible Receivable, as
applicable, that became a Purchased Receivable prior to the end of the most
recently ended Accrual Period) as of the date of determination.

Annex A - 2

--------------------------------------------------------------------------------

        “Amortization Period” means the period beginning on the Facility
Termination Date and ending on the Final Scheduled Payment Date.

        “Amount Financed” means, with respect to a Receivable, the aggregate
amount advanced under such Receivable toward the purchase price of the Financed
Equipment and any related costs, including amounts advanced in respect of
accessories, service and warranty contracts, other items customarily financed as
part of retail equipment installment sale contracts or promissory notes, and
related costs.

        “Annual Percentage Rate” or “APR” of a Receivable means the annual
percentage rate of finance charges, as stated in the related Contract.

        “Applicable Margin” means with respect to any day (a) prior to the
occurrence of an Event of Default, 0.80% and (b) commencing on and during the
continuance of an Event of Default, the sum of (i) 0.80% plus (ii) the Default
Applicable Margin.

        “Assignment” means an assignment from the Seller to the Purchaser with
respect to the Receivables and Other Conveyed Property to be conveyed by the
Seller to the Purchaser on any Funding Date, in substantially the form of
Exhibit C to the Sale and Servicing Agreement.

        “Assumption Date” has the meaning set forth in Section 9.2 of the Sale
and Servicing Agreement.

        “Authorized Officer” means, with respect to the Servicer or Issuer, any
officer or agent acting pursuant to a power of attorney of such Person, who is
authorized to act therefor and who is identified on the list of Authorized
Officers delivered by such Person to the Trustee and the Note Purchaser on the
Closing Date (as such list may be modified or supplemented from time to time
thereafter).

        “Available Funds” means, for each Payment Date, the sum of the following
amounts deposited into the Collection Account with respect to the preceding
Accrual Period, without duplication: (i) all collections on the Receivables;
(ii) Net Liquidation Proceeds received during such Accrual Period with respect
to Liquidated Receivables; (iii) all Purchase Amounts deposited in the
Collection Account by the related Determination Date pursuant to the Sale and
Servicing Agreement; (iv) Investment Earnings on the Pledged Accounts for the
related Payment Date; (v) all amounts received pursuant to Receivable Insurance
Policies with respect to any Financed Equipment; (vi) any amounts received by
the Purchaser pursuant to the Hedge Agreements; (vii) the Purchase Amount for
any Receivable repurchased by the Seller or the Servicer during such Accrual
Period and the Repurchase Price paid to the Seller for any Receivables
repurchased in accordance with Section 5.9 of the Sale and Servicing Agreement;
(viii) all Dealer Reserve Amounts deposited into the Collection Account in
accordance with the Sale and Servicing Agreement; (ix) any amounts transferred
from the Reserve Account in accordance with Section 5.4 of the Sale and
Servicing Agreement, on a Deficiency Claim Date; and (x) an amount equal to the
excess of the amount on deposit in the Cap Distribution Account over the
Noteholder’s Monthly Cap Distributable Amount for the related Payment Date on
the related Determination Date.

Annex A - 3

--------------------------------------------------------------------------------

        “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
from time to time, and as codified as 11 U.S.C. Section 101 et seq.

        “Backup Servicer” means Systems and Services Technologies, Inc., in its
capacity as Backup Servicer pursuant to the Sale and Servicing Agreement or as a
successor Servicer upon the occurrence of a Servicer Termination Event, as
applicable.

        “Backup Servicing Fee” means the fee payable to the Backup Servicer on
each Payment Date so long as the Originator or any successor Servicer (other
than the Backup Servicer) is the Servicer, which shall be as set forth in the
Fee Schedule.

        “Basic Documents” means the Purchase and Sale Agreement, the Indenture,
the Sale and Servicing Agreement, the Lockbox Agreement, the Note Purchase
Agreement, the Hedge Agreement, the Intercreditor Agreement and all documents,
agreements and certificates delivered in connection therewith.

        “Benefit Plan” shall mean an “employee benefit plan,” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA or any “plan” as
defined in Section 4975 of the Code.

        “Board of Managers” means those Persons appointed or elected by the
member(s) of a limited liability company to oversee the management of such
entity.

        “Borrowing Base” means the product of (i) the Aggregate Adjusted
Receivable Balance and (ii) the Advance Rate.

        “Borrowing Base Certificate” means, with respect to any transfer of
Receivables, the certificate of the Servicer setting forth the calculation of
the Borrowing Base, substantially in the form of Exhibit A to the Note Purchase
Agreement.

        “Borrowing Base Deficiency” means the excess, if any, of (i) the
Invested Amount over (ii) the sum of (A) the Borrowing Base plus (B) the face
amount of any Eligible Investments on deposit in the Collection Account in
excess of the current Available Funds.

        “Business Day” means any (i) day other than a Saturday, a Sunday or
other day on which commercial banks located in the states of Wisconsin, New York
(or the state in which any successor servicer is located) are obligated to be
closed and (ii) if the applicable Business Day relates to the determination of
LIBOR, a day which is a day described in clause (i) above and which is also a
day for trading by and between banks in the London interbank eurodollar market.

        “Cap Distribution Account” means the account designated as such,
established and maintained pursuant to Section 5.1 of the Sale and Servicing
Agreement.

Annex A - 4

--------------------------------------------------------------------------------

        “Cash Reserve Amount” means, with respect to any Determination Date, a
portion of the amount on deposit in the Reserve Account equal to the sum of (i)
$250,000 and (ii) the Noteholder’s Monthly Interest Distributable Amount.

        “Casualty” means, with respect to Financed Equipment, the total loss or
destruction of such Financed Equipment.

        “Change of Control” means, with respect to any Person, a change
resulting when any Unrelated Person or any Unrelated Persons, acting together,
that would constitute a Group together with any Affiliates or Related Persons
thereof (in each case also constituting Unrelated Persons) shall at any time
either (i) Beneficially Own more than 50% of the aggregate voting power of all
classes of Voting Stock of such Person, (ii) succeed in having sufficient of its
or their nominees elected to the Board of Directors of such Person such that
such nominees when added to any existing manager remaining on the Board of
Directors of such Person after such election who is an Affiliate or Related
Person of such Person or Group shall constitute a majority of the Board of
Directors of such Person. As used herein, (a) “Beneficially Own” shall mean
“beneficially own” as defined in Rule 13d-3 of the Exchange Act, or any
successor provision thereto; provided, however, that, for purposes of this
definition, a Person shall not be deemed to Beneficially Own securities tendered
pursuant to a tender or exchange offer made by or on behalf of such Person or
any such Person’s Affiliates until such tendered securities are accepted for
purchase or exchange; (b) “Group” shall mean a “group” for purposes of Section
13(d) of the Exchange Act; (c) “Unrelated Person” shall mean at any time any
Person other than the Originator or any of its Subsidiaries and other than any
trust for any employee benefit plan of the Originator or any of its
Subsidiaries; (d) “Related Person” shall mean any other Person owning (1) 5% or
more of the outstanding common stock or membership interests of such Person, or
(2) 5% or more of the Voting Stock of such Person; and (e) “Voting Stock” of any
Person shall mean the capital stock, membership interests or other indicia of
equity rights of such Person which at the time has the power to vote for the
election of one or more members of the Board of Directors or Board of Managers
(or other governing body) of such Person.

        “Closing Date” means February 24, 2005.

        “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and Treasury Regulations promulgated thereunder.

        “Collateral” has the meaning specified in the Granting Clause of the
Indenture.

        “Collateral Agent” means JPMorgan Chase Bank, National Association.

        “Collection Account” means the account designated as such, established
and maintained pursuant to Section 5.1 of the Sale and Servicing Agreement.

        “Commission” means the United States Securities and Exchange Commission.

        “Commitment” means the obligation of the Note Purchaser to make Advances
to the Issuer pursuant to the terms of the Note Purchase Agreement and the other
Basic Documents.

        “Company” means Gehl Company, a Wisconsin corporation.

Annex A - 5

--------------------------------------------------------------------------------

        “Consolidated Total Adjusted Equity” of any Person means, with respect
to any fiscal quarter, the total shareholders’ equity of such Person and its
consolidated Subsidiaries that, in accordance with generally accepted accounting
principles, is reflected on the consolidated balance sheet of such Person and
its consolidated Subsidiaries for such fiscal quarter, minus the aggregate
amount of such Person’s intangible assets, including without limitation,
goodwill, franchises, licenses, patents, trademarks, tradenames, copyrights and
service marks.

        “Consumer Laws” means federal and State usury laws, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations B and Z, any State law adaptations of the National Consumer Act and
of the Uniform Consumer Credit Code and other federal, State and local consumer
credit laws and equal credit opportunity and disclosure laws.

        “Contract” means a retail installment sale contract or installment
promissory note or security agreement in substantially the form set forth as
Exhibit E to the Sale and Servicing Agreement and relating to the sale or
refinancing of new or used agricultural and construction equipment and other
writings related thereto from time to time.

        “Corporate Trust Office” means with respect to the Trustee, the
principal office of the Trustee at which at any particular time its corporate
trust business shall be administered which office is located at 4 New York
Plaza, 6th Floor, New York, New York, 10004, Attention: Global Debt, Structured
Finance Administration, or at such other address as the Trustee may designate
from time to time by notice to the Note Purchaser, the Servicer, the Issuer, or
the principal corporate trust office of any successor Trustee (the address of
which the successor Trustee will notify the Note Purchaser).

        “Cram Down Loss” means, with respect to a Receivable, if a court of
appropriate jurisdiction in an insolvency proceeding shall have issued an order
reducing the amount owed on a Receivable or otherwise modifying or restructuring
Scheduled Receivable Payments to be made on a Receivable, an amount equal to
such reduction in the Principal Balance of such Receivable or the reduction in
the net present value (using as the discount rate the lower of the contract rate
or the rate of interest specified by the court in such order) of the Scheduled
Receivable Payments as so modified or restructured. A “Cram Down Loss” shall be
deemed to have occurred on the date such order is entered.

        “Custodial Receipt” shall have the meaning set forth in Section 3.5 of
the Sale and Servicing Agreement.

        “Custodian” means Systems and Services Technologies, Inc. and its
successors, in its capacity as Custodian pursuant to the Sale and Servicing
Agreement.

        “Cutoff Date” means, with respect to a Receivable or Receivables, the
date specified as such for such Receivable or Receivables in the Schedule of
Receivables attached to the Sale and Servicing Agreement or any Assignment.

Annex A - 6

--------------------------------------------------------------------------------

        “Dealer” means, with respect to a Receivable, the seller or financier of
the related Financed Equipment (other than a Gehl Equipment Seller) who
originated and assigned such Receivable to the Originator.

        “Dealer Agreement” means the Gehl Finance Dealer Contract Purchase
Agreement between the Originator or a subsidiary of the Originator and any
Dealer or Gehl Equipment Seller (in substantially the forms attached as Exhibit
F to the Sale and Servicing Agreement), which governs the sale and financing of
any Financed Equipment and shall include all documents, recourse letters and
other instruments executed in connection therewith.

        “Dealer Recourse” means all rights against, and proceeds from, recourse
of any kind against Dealers with respect to the Receivables as described in the
Dealer Agreements (other than Dealer Reserve Amounts) including, without
limitation, rights and proceeds in respect of a Dealer’s failure to obtain a
first priority perfected security interest in the Financed Equipment and general
recourse against a Dealer pursuant to any Dealer Agreement.

        “Dealer Reserve Amount” means a percentage, equal to or less than 3%, of
the Amount Financed in each Contract which the Company retains as a reserve in
accordance with its policies.

        “Default” means any occurrence that is, or with notice or the lapse of
time or both would become, an Event of Default.

        “Default Applicable Margin” means 2%.

        “Defaulted Receivable” means, with respect to any Receivable as of any
date, a Receivable with respect to which: (i) any portion of its Scheduled
Receivable Payment is more than 90 days past due as of the end of the
immediately preceding Accrual Period, (ii) the related Obligor has been
identified on the records of the Servicer as being the subject of a current
bankruptcy preceding; (iii) the Servicer has repossessed the related Financed
Equipment (and any applicable redemption or acceleration period has expired) as
of the end of the immediately preceding Accrual Period, or (iv) such Receivable
has been written off by the Servicer as uncollectible in accordance with the
Servicer’s policies or the Servicer has determined in good faith that payments
thereunder are not likely to be resumed.

        “Defective Receivable” means a Receivable that is subject to repurchase
pursuant to Section 3.3 or Section 4.7 of the Sale and Servicing Agreement.

        “Deficiency Claim Amount” has the meaning set forth in Section 5.4(b) of
the Sale and Servicing Agreement.

        “Deficiency Claim Date” has the meaning set forth in Section 5.4(b) of
the Sale and Servicing Agreement.

        “Deficiency Notice” has the meaning set forth in Section 5.4(b) of the
Sale and Servicing Agreement.

Annex A - 7

--------------------------------------------------------------------------------

        “Delinquency Ratio” means, as of any date of determination, the average
for the three (3) months preceding such date of determination of the Aggregate
Principal Balance of the Delinquent Receivables divided by the Aggregate
Principal Balance of the Receivables.

        “Delinquent Receivables” means any Receivable (other than Defaulted
Receivables) with respect to which any portion of the Scheduled Receivable
Payment is more than sixty (60) days past due as of the end of the immediately
preceding Accrual Period.

        “Delivery” means, when used with respect to Pledged Account Property:

        (i)     the perfection and priority of a security interest in such
Pledged Account Property which is governed by the law of a jurisdiction which
has adopted the 1978 Revision to Article 8 of the UCC (and not the 1994 Revision
to Article 8 of the UCC as referred to in (ii) below):

          (a) with respect to bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments”
within the meaning of Section 9-102(a)(47) of the UCC and are susceptible of
physical delivery, transfer thereof to the Trustee or its nominee or custodian
by physical delivery to the Trustee or its nominee or custodian endorsed to, or
registered in the name of, the Trustee or its nominee or custodian or endorsed
in blank, and, with respect to a certificated security (as defined in Section
8-102 of the UCC), transfer thereof (1) by delivery of such certificated
security endorsed to, or registered in the name of, the Trustee or its nominee
or custodian or endorsed in blank to a financial intermediary (as defined in
Section 8-313 of the UCC) and the making by such financial intermediary of
entries on its books and records identifying such certificated securities as
belonging to the Trustee or its nominee or custodian and the sending by such
financial intermediary of a confirmation of the purchase of such certificated
security by the Trustee or its nominee or custodian, or (2) by delivery thereof
to a “clearing corporation” (as defined in Section 8-102(3) of the UCC) and the
making by such clearing corporation of appropriate entries on its books reducing
the appropriate securities account of the transferor and increasing the
appropriate securities account of a financial intermediary by the amount of such
certificated security, the identification by the clearing corporation of the
certificated securities for the sole and exclusive account of the financial
intermediary, the maintenance of such certificated securities by such clearing
corporation or a “custodian bank” (as defined in Section 8-102(4) of the UCC) or
the nominee of either subject to the clearing corporation’s exclusive control,
the sending of a confirmation by the financial intermediary of the purchase by
the Trustee or its nominee or custodian of such securities and the making by
such financial intermediary of entries on its books and records identifying such
certificated securities as belonging to the Trustee or its nominee or custodian
(all of the foregoing, “Physical Property”), and, in any event, any such
Physical Property in registered form shall be in the name of the Trustee or its
nominee or custodian; and such additional or alternative procedures as may
hereafter become appropriate to effect the complete transfer of ownership of any
such Pledged Account Property to the Trustee or its nominee or custodian,
consistent with changes in applicable law or regulations or the interpretation
thereof;


Annex A - 8

--------------------------------------------------------------------------------

          (b) with respect to any security issued by the U.S. Treasury, the
Federal Home Loan Mortgage Corporation or by the Federal National Mortgage
Association that is a book-entry security held through the Federal Reserve
System pursuant to Federal book-entry regulations, the following procedures, all
in accordance with applicable law, including applicable Federal regulations and
Articles 8 and 9 of the UCC: book-entry registration of such Pledged Account
Property to an appropriate book-entry account maintained with a Federal Reserve
Bank by a financial intermediary which is also a “depository” pursuant to
applicable Federal regulations and issuance by such financial intermediary of a
deposit advice or other written confirmation of such book-entry registration to
the Trustee or its nominee or custodian of the purchase by the Trustee or its
nominee or custodian of such book-entry securities; the making by such financial
intermediary of entries in its books and records identifying such book-entry
security held through the Federal Reserve System pursuant to Federal book-entry
regulations as belonging to the Trustee or its nominee or custodian and
indicating that such custodian holds such Pledged Account Property solely as
agent for the Trustee or its nominee or custodian; and such additional or
alternative procedures as may hereafter become appropriate to effect complete
transfer of ownership of any such Pledged Account Property to the Trustee or its
nominee or custodian, consistent with changes in applicable law or regulations
or the interpretation thereof; and


          (c) with respect to any item of Pledged Account Property that is an
uncertificated security under Article 8 of the UCC and that is not governed by
clause (b) above, registration on the books and records of the issuer thereof in
the name of the financial intermediary, the sending of a confirmation by the
financial intermediary of the purchase by the Trustee or its nominee or
custodian of such uncertificated security, the making by such financial
intermediary of entries on its books and records identifying such uncertificated
certificates as belonging to the Trustee or its nominee or custodian; or


        (ii)     the perfection and priority of a security interest in such
Pledged Account Property which is governed by the law of a jurisdiction which
has adopted the 1994 Revision to Article 8 of the UCC:

          (a) with respect to bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments”
within the meaning of Section 9-102(a)(47) of the UCC (other than certificated
securities) and are susceptible of physical delivery, transfer thereof to the
Trustee by physical delivery to the Trustee, indorsed to, or registered in the
name of, the Trustee or its nominee or indorsed in blank and such additional or
alternative procedures as may hereafter become appropriate to effect the
complete transfer of ownership of any such Pledged Account Property to the
Trustee free and clear of any adverse claims, consistent with changes in
applicable law or regulations or the interpretation thereof;


          (b) with respect to a “certificated security” (as defined in Section
8-102(a)(4) of the UCC), transfer thereof:


Annex A - 9

--------------------------------------------------------------------------------

          (1) by physical delivery of such certificated security to the Trustee,
provided that if the certificated security is in registered form, it shall be
indorsed to, or registered in the name of, the Trustee or indorsed in blank;


          (2) by physical delivery of such certificated security in registered
form to a “securities intermediary” (as defined in Section 8-102(a)(l4) of the
UCC) acting on behalf of the Trustee if the certificated security has been
specially endorsed to the Trustee by an effective endorsement.


          (c) with respect to any security issued by the U.S. Treasury, the
Federal Home Loan Mortgage Corporation or by the Federal National Mortgage
Association that is a book-entry security held through the Federal Reserve
System pursuant to Federal book entry regulations, the following procedures, all
in accordance with applicable law, including applicable federal regulations and
Articles 8 and 9 of the UCC: book-entry registration of such property to an
appropriate book-entry account maintained with a Federal Reserve Bank by a
securities intermediary which is also a “depositary” pursuant to applicable
federal regulations and issuance by such securities intermediary of a deposit
advice or other written confirmation of such book-entry registration to the
Trustee of the purchase by the securities intermediary on behalf of the Trustee
of such book-entry security; the making by such securities intermediary of
entries in its books and records identifying such book-entry security held
through the Federal Reserve System pursuant to Federal book-entry regulations as
belonging to the Trustee and indicating that such securities intermediary holds
such book-entry security solely as agent for the Trustee; and such additional or
alternative procedures as may hereafter become appropriate to effect complete
transfer of ownership of any such Pledged Account Property to the Trustee free
of any adverse claims, consistent with changes in applicable law or regulations
or the interpretation thereof;


          (d) with respect to any item of Pledged Account Property that is an
“uncertificated security” (as defined in Section 8-102(a)(18) of the UCC) and
that is not governed by clause (c) above, transfer thereof:


          (1)(A)        by registration to the Trustee as the registered owner
thereof, on the books and records of the issuer thereof;


          (B)        by another Person (not a securities intermediary) who
either becomes the registered owner of the uncertificated security on behalf of
the Trustee, or having become the registered owner acknowledges that it holds
for the Trustee;


          (2)        the issuer thereof has agreed that it will comply with
instructions originated by the Trustee without further consent of the registered
owner thereof;


          (e) with respect to a “security entitlement” (as defined in Section
8-102(a)(17) of the UCC):


Annex A - 10

--------------------------------------------------------------------------------

          (1)        if a securities intermediary (A) indicates by book entry
that a “financial asset” (as defined in Section 8-102(a)(9) of the UCC) has been
credited to the Trustee’s “securities account” (as defined in Section 8-501(a)
of the UCC), (B) receives a financial asset (as so defined) from the Trustee or
acquires a financial asset for the Trustee, and in either case, accepts it for
credit to the Trustee’s securities account (as so defined), (C) becomes
obligated under other law, regulation or rule to credit a financial asset to the
Trustee’s securities account, or (D) has agreed that it will comply with
“entitlement orders” (as defined in Section 8-102(a)(8) of the UCC) originated
by the Trustee, without further consent by the “entitlement holder” (as defined
in Section 8-l02(a)(7) of the UCC), of a confirmation of the purchase and the
making by such securities intermediary of entries on its books and records
identifying as belonging to the Trustee of (I) a specific certificated security
in the securities intermediary’s possession, (II) a quantity of securities that
constitute or are part of a fungible bulk of certificated securities in the
securities intermediary’s possession, or (III) a quantity of securities that
constitute or are part of a fungible bulk of securities shown on the account of
the securities intermediary on the books of another securities intermediary;


          (f) in each case of delivery contemplated pursuant to clauses (a)
through (e) of subsection (ii) hereof, the Trustee shall make appropriate
notations on its records, and shall cause the same to be made on the records of
its nominees, indicating that such Trust Property which constitutes a security
is held in trust pursuant to and as provided in the Sale and Servicing
Agreement.


        “Determination Date” means, with respect to any Payment Date, the second
Business Day immediately preceding such Payment Date.

        “Discounted Eligible Receivable Balance” means, for each Eligible
Receivable, the lesser of (i) the Principal Balance of any Eligible Receivable
and (ii) the present value of all principal and interest payments due (excluding
any amounts due 72 months following the date such Receivable was originated)
over the remaining term of the related Contract, discounted at the Portfolio
Discount Rate.

        “Dollar” means lawful money of the United States.

        “Draw Date” means, with respect to any Payment Date, the third Business
Day immediately preceding such Payment Date.

        “Eligible Account” means either (i) a segregated non-interest bearing
trust account that is maintained with a depository institution reasonably
acceptable to the Note Purchaser, or (ii) a segregated direct deposit account
maintained with a depository institution or trust company organized under the
laws of the United States of America, or any of the States thereof, or the
District of Columbia, having a certificate of deposit, short-term deposit or
commercial paper rating of at least “A-1+” by Standard & Poor’s and “P-1” by
Moody’s and reasonably acceptable to the Note Purchaser.

Annex A - 11

--------------------------------------------------------------------------------

        “Eligible Investments” mean book-entry securities, negotiable
instruments or securities represented by instruments in bearer or registered
form which evidence:

          (a) direct obligations of, and obligations fully guaranteed as to the
full and timely payment by, the United States of America;


          (b) demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any State thereof (or any domestic branch of a
foreign bank) and subject to supervision and examination by Federal or State
banking or depository institution authorities; provided, however, that at the
time of the investment or contractual commitment to invest therein, the
commercial paper or other short-term unsecured debt obligations (other than such
obligations the rating of which is based on the credit of a Person other than
such depository institution or trust company) thereof shall be rated “A-1+” by
Standard & Poor’s and “P-1” by Moody’s;


          (c) commercial paper that, at the time of the investment or
contractual commitment to invest therein, is rated “A-1+” by Standard & Poor’s
and “P-1” by Moody’s;


          (d) bankers’ acceptances issued by any depository institution or trust
company referred to in clause (b) above;


          (e) repurchase obligations with respect to any security that is a
direct obligation of, or fully guaranteed as to the full and timely payment by,
the United States of America or any agency or instrumentality thereof the
obligations of which are backed by the full faith and credit of the United
States of America, in either case entered into with (i) a depository institution
or trust company (acting as principal) described in clause (b) or (ii) a
depository institution or trust company whose commercial paper or other short
term unsecured debt obligations are rated “A-1+” by Standard & Poor’s and “P-1”
by Moody’s and long term unsecured debt obligations are rated “AAA” by Standard
& Poor’s and “Aaa” by Moody’s;


          (f) money market mutual funds registered under the Investment Company
Act of 1940, as amended, having a rating, at the time of such investment, from
each of the Rating Agencies in the highest investment category granted thereby;


          (g) any other investment as may be acceptable to the Note Purchaser,
as evidenced by a writing to that effect, as may from time to time be confirmed
in writing to the Trustee by the Note Purchaser, so long as the Note Purchaser
and the Trustee has received written notification from each Rating Agency that
the acquisition of such investment will satisfy the Rating Agency Condition; or


          (h) a trust or deposit account of the Trustee with interest or other
compensation to be agreed to in writing between the Trustee and the Company.


        Any of the foregoing Eligible Investments may be purchased by or through
the Trustee or any of its Affiliates.

Annex A - 12

--------------------------------------------------------------------------------

        “Eligible Receivables” means, as of any date of determination,
Receivables with respect to which each of the following are true:

          (a) such Receivables have been originated in connection with the sale
of Financed Equipment to an Obligor which is located in the United States of
America or its territories by a Dealer or a Gehl Equipment Seller in the
ordinary course of its business;


          (b) such Receivables have been originated by a Dealer or a Gehl
Equipment Seller which had all necessary licenses and permits required to
originate such Receivables in the state in which the Receivables were originated
or where the Obligor resides, as applicable, and with respect to which the Note
Purchaser shall have received a copy of a survey and a legal opinion from
counsel to the Company in form and substance acceptable to the Note Purchaser in
accordance with the requirements of the Note Purchase Agreement;


          (c) the Company at the time of its acquisition of the Receivables and
at the time of its sale of the Receivables under the Basic Documents had all
necessary licenses and permits required to originate, own, service and transfer
such Receivables, as applicable, and shall have been qualified to do business in
each state in which the related Receivables were originated to the extent
required by the laws of such state, except where the failure to be so qualified
will not have a material adverse effect on the value or enforceability of the
Receivables;


          (d) the contracts and other documents constituting each Receivable
were fully and properly executed by the parties thereto;


          (e) such Receivables have been purchased by the Seller pursuant to the
Purchase and Sale Agreement directly from the Originator which acquired the
Receivables from Dealers or Gehl Equipment Sellers and such Receivables have
been validly sold and assigned to the Purchaser hereunder without any
intervening assignments;


          (f) such Receivables constitute valid, subsisting and enforceable
first priority perfected security interests in favor of the Originator in the
Financed Equipment, which security interests have been validly assigned by the
Originator to the Seller and by the Seller to the Purchaser and pledged by the
Purchaser to the Trustee for the benefit of the Noteholder and which secure the
Obligors’ indebtedness under the Receivables;


          (g) such Receivables are evidenced by contracts which contain
customary and enforceable provisions such that the rights and remedies of the
holder or assignee thereof are adequate for realization against the Collateral
of the benefits of the security, including without limitation the right of
repossession following a default;


          (h) such Receivables provide for payments that fully amortize the
Amount Financed over the original term (except for the last payment, which may
be different from the level payment) and yield interest at the Annual Percentage
Rate (which may include Receivables which have interest rates which increase
after a predetermined time period);


Annex A - 13

--------------------------------------------------------------------------------

          (i) if such Receivables are Rule of 78‘s Receivables, in the event
that such Receivable is prepaid in full, the Contract provides for the payment
of a full month’s interest in the month of prepayment, at the Annual Percentage
Rate of such Receivable;


          (j) such Receivables are either Rule of 78‘s Receivables or Simple
Interest Receivables;


          (k) such Receivables were sold by a Dealer or a Gehl Equipment Seller
to the Originator without any fraud or misrepresentation on the part of such
Dealer or Gehl Equipment Seller;


          (l) in the case of Contracts which require balloon payments and which
have a term of five (5) years of more, the amount of the related balloon payment
may not exceed 30% of the original Financed Amount of the Contract;


          (m) such Receivables contain no future funding obligations;


          (n) such Receivables (i) are Rental Fleet Receivables or (ii) arise
from the sale or financing of Financed Equipment or the provision of services to
the related Obligor or Dealer by the Originator;


          (o) the related Financed Equipment is either sold under the “Gehl” or
“Mustang” brand name or is an attachment;


          (p) such Receivables satisfy all applicable requirements of the
Originator’s Underwriting Practices and Procedures;


          (q) such Receivables arise under a Contract in substantially the form
of the agreement set forth on Exhibit E of the Sale and Servicing Agreement,
which Contract is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor and is enforceable against such
Obligor in accordance with its terms, subject to applicable bankruptcy or
insolvency laws, and is not subject to any right of rescission, offset,
counterclaim or other defense (including defenses arising out of violations of
usury laws) of the Obligor against the Originator or the Seller or any other
adverse claim;


          (r) such Receivables, together with the Contracts related thereto, do
not contravene any law, rule or regulation applicable thereto (including,
without limitation, any Consumer Law);


          (s) such Receivables are not subject to cross-collateralization
provisions contained in contracts financed through other credit facilities,
except where the holders of such contracts have agreed in writing, in form and
substance satisfactory to the Note Purchaser and the Rating Agencies, to waive
their rights to enforce such cross collateralization provisions and satisfactory
subordination language exists to protect the interests of the Issuer and the
Note Purchaser in the Receivables sold under the Purchase and Sale Agreement and
the Sale and Servicing Agreement;


Annex A - 14

--------------------------------------------------------------------------------

          (t) the Seller has good and marketable title thereto free and clear of
any adverse claims;


          (u) such Receivables are secured by new equipment or Eligible Used
Equipment;


          (v) such Receivables are denominated and payable only in United States
dollars;


          (w) the Obligor with respect to such Receivables has not been
designated as “sub-standard” by the Servicer;


          (x) the Obligor with respect to such Receivables is not an Affiliate
of any Gehl Party;


          (y) such Receivable was not previously an Eligible Receivable which
became ineligible as a result of the modification of such Receivable by the
Servicer in a manner proscribed by Section 4.2 of the Sale and Servicing
Agreement, provided however, that in the event an Eligible Receivable becomes
ineligible as a result of modifications unrelated to those proscribed in Section
4.2 of the Sale and Servicing Agreement, such Receivable may subsequently become
an Eligible Receivable if the remaining criteria set forth in this definition
are satisfied;


          (z) the Amount Financed with respect to each such Receivable (other
than Rental Fleet Receivables) does not exceed the lesser of (i) the customer
invoice amount (including any tax and freight for the related Financed
Equipment), and (ii) either (a) 125% times the Standard Trade Price for Obligors
designated as “exceptional” by the Servicer, or (b) the sum of (A) 105% times
the Standard Trade Price, and (B) any tax and freight for the Financed
Equipment;


          (aa) in the case of Rental Fleet Receivables, the Financed Equipment
is intended for use in the Dealer’s rental fleet, and the amount financed does
not exceed the cost paid by the Dealer for such Financed Equipment;


          (bb) such Receivables are not subject to balloon payments due at
maturity, unless the amount of such balloon payment is less than the outstanding
balance of a fully amortizing straight-line 84 month loan;


          (cc) such Receivables, as of the time of the sale to the Purchaser,
(i) are not more than 60 days past due from the date of the original Contract
governing such Receivables (without adjustments for rewrites and extensions);
and (ii) have not been written off by the Originator in accordance with the
Originator’s servicing practices and procedures;


          (dd) except for Rental Fleet Receivables, no more than 10% of the
aggregate Discounted Eligible Receivable Balance with respect to the Receivables
from any single Obligor is more than 60 days past due;


Annex A - 15

--------------------------------------------------------------------------------

          (ee) for Rental Fleet Receivables, no more than 25% of the aggregate
Discounted Eligible Receivable Balance with respect to the Receivables from any
single Obligor is more than 90 days past due;


          (ff) other than those Obligors which have financed equipment with the
Originator during the preceding five (5) years (and have not defaulted thereon),
each Obligor has made its first Scheduled Receivable Payment in accordance with
the terms of its Contract;


          (gg) the Obligors of such Receivables are not the subject of a
bankruptcy or similar proceeding;


          (hh) such Receivable has an average term to maturity of not more than
72 months; and


          (ii) no Receivables shall include Financed Equipment which satisfies
the definition of a “trailer” or “motor vehicle” under applicable state law in
the state of origination, unless the Note Purchaser shall have received from the
Purchaser the following documents in form and substance reasonably acceptable to
it: (i) a survey of the law in each jurisdiction in which such Receivables are
located, which specifically describes all licensing and permitting requirements
required to originate, own, service and transfer such Receivables; and (ii) a
written opinion of counsel of the Seller, which counsel shall be a nationally
recognized firm or such other firm as may be acceptable to the Note Purchaser,
which confirms that the Company has satisfied all applicable licensing and
permitting requirements under the law of the states in which Receivables were
originated.


        “Eligible Used Equipment” means:

          (a) equipment that was either (i) taken in trade by a Dealer or a Gehl
Equipment Seller or (ii) sold under the Company’s or Mustang’s brand names and
was sold out of a Dealer’s rental fleet or (iii) previously securing a Contract
originated by a Dealer or a Gehl Equipment Seller and was since repossessed by
such seller;


          (b) equipment consisting of either construction or agricultural
product lines; and


          (c) equipment on which the term of the related Contract expires no
later than ten (10) years from the model year of such equipment.


        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

        “Event of Default” has the meaning specified in Section 5.1 of the
Indenture.

        “Excess Concentration Amount” means the aggregate amount by which
(without duplication), the Aggregate Principal Balance of Eligible Receivables
sold to the Purchaser hereunder exceeds any of the concentration limits
enumerated in the definition of “Aggregate Concentration Adjustment Amount”;
provided, however, that in determining which Receivables to exclude for purposes
of complying with any such concentration limit, the Seller shall exclude
Receivables starting with those having the most recent origination dates.

Annex A - 16

--------------------------------------------------------------------------------

        “Exchange Act” means the Securities Exchange Act of 1934, as amended.

        “Executive Officer” means, with respect to any corporation, limited
liability company or partnership, the general partner, managing member, Chief
Executive Officer, Chief Operating Officer, Chief Financial Officer, President,
Executive Vice-President, any Vice-President, the Secretary or Assistant
Secretary or the Treasurer or Assistant Treasurer of such entity.

        “Facility Termination Date” means the earlier of (I) the Scheduled
Maturity Date, (II) the date of the occurrence of a Funding Termination Event
(other than a Funding Termination Event described in clause (vi) of the
definition of Funding Termination Event) and (III) any anniversary of the
Closing Date to the extent that the Note Purchaser has delivered notice of
termination to the Issuer and the Seller no earlier than 60 days and no later
than 45 days prior to such anniversary.

        “FDIC” means the Federal Deposit Insurance Corporation.

        “Fee Schedule” means that certain notice captioned “Schedule of Fees for
Gehl-UBS Warehouse” from JPMorgan Chase Bank, National Association, as
acknowledged by the Servicer as of February 24, 2005.

        “Final Distribution Date” means March 15, 2014.

        “Final Scheduled Payment Date” means the Payment Date occurring on or
after the date that is four months after the Facility Termination Date.

        “Financed Equipment” means new or used agricultural or construction
equipment and related parts, equipment, attachments or accessories sold on an
installment basis together with all accessions thereto, securing the Obligor’s
indebtedness under a Receivable.

        “Financial Statements” has the meaning set forth in Section 5.02(h) of
the Note Purchase Agreement.

        “Funding Account” has the meaning specified in Section 2.03 of the Note
Purchase Agreement.

        “Funding Date” shall mean the Business Day on which an Advance occurs.

        “Funding Termination Event” means the occurrence of any one of the
following events, unless waived in writing by the Note Purchaser: (i) an Event
of Default; (ii) failure by the Seller or the Servicer to repurchase any
Receivable in accordance with the terms of the Sale and Servicing Agreement;
(iii) the Company or an Affiliate thereof shall no longer be the Servicer under
the Sale and Servicing Agreement; (iv) the Company is terminated as servicer
under any other sale and servicing agreement relating to a term securitization
or warehouse financing facility which has a maximum credit limit of five hundred
thousand dollars ($500,000) or more (other than a term securitization or a
warehouse financing facility, with respect to which the Company is only acting
in the capacity of a third-party servicer and owns no residual interest therein
and the related retail equipment installment sale contracts of which were not
originated or purchased by the Company or its Affiliates); (v) failure by the
Issuer or the Servicer to accept the proposed assignee in accordance with
Section 8.03(b)(iii) of the Note Purchase Agreement (vi) the Notes shall be
downgraded below BBB by Standard & Poor’s or below Baa3 by Moody’s or (vii) the
Outstanding Amount of the Note shall exceed the notional amount of the Hedge
Agreement for two (2) Business Days or more, and with respect to any of the
forgoing, the Majority Noteholder shall have declared that a Funding Termination
Event has occurred.

Annex A - 17

--------------------------------------------------------------------------------

        “GAAP” means generally U.S. accepted accounting principles occasioned by
the promulgation of rules, regulations, pronouncements or opinions by the
Financial Accounting Standards Board, the American Institute of Certified Public
Accountants or the Securities and Exchange Commission (or successors thereto or
agencies with similar functions) from time to time, which principles shall be
consistently applied during the time period referenced.

        “Gehl Equipment Seller” means the Gehl Company, and its Subsidiaries and
Affiliates.

        “Gehl Finance Dealer Contract Purchase Agreement” means those contracts
between the Company and its Dealers in substantially the forms attached as
Exhibit F to the Sale and Servicing Agreement.

        “Gehl Parties” shall mean the Issuer, the Servicer, the Seller and the
Originator and their assigns.

        “Governmental Authority” means the United States of America, any state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory, or administrative functions
thereof pertaining thereto.

        “Grant” means to mortgage, pledge, release, convey, assign, transfer,
create, grant a lien upon and a security interest in and right of set-off
against, pursuant to the Indenture. To the extent not otherwise inconsistent
with the Basic Documents, a Grant of the Collateral or of any agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the right to claim for,
collect, receive and give receipt for principal and interest payments in respect
of the Collateral and all other moneys payable thereunder, to give and receive
notices and other communications, to make waivers or other agreements, to
exercise all rights and options, to bring proceedings in the name of the
granting party or otherwise and generally to do and receive anything that the
granting party is or may be entitled to do or receive thereunder or with respect
thereto.

        “Green Guide” means the Green Guide published by Primedia Business
Magazines & Media, Inc., or its successors and assigns used to determine the
value of used equipment or such other source customarily used in the
agricultural or construction equipment industry, as applicable, or to obtain
such value.

Annex A - 18

--------------------------------------------------------------------------------

        “Hedge Agreement” means, an interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, and all other agreements or
arrangements designed to protect a Person against fluctuations in interest rate,
in each case in a notional amount equal to the principal amount of all Advances
and in form and substance satisfactory to the Note Purchaser, including but not
limited to the master agreement, between the Issuer and a Hedge Counterparty,
and all schedules and confirmations in connection therewith; provided that the
Rating Agency Condition shall have been satisfied with respect to such Hedge
Agreement (other than an interest rate cap agreement).

        “Hedge Agreement Strike Rate” means the rate calculated in accordance
with the Hedge Agreement which shall initially be 5.50% on the Closing Date.

        “Hedge Counterparty” means any entity acceptable to the Note Purchaser
and the Issuer that enters into a Hedge Agreement with the Issuer.

        “Hedge Counterparty Scheduled Fees” means the fees due and owing to the
Hedge Counterparty pursuant to the Hedge Agreement other than the Hedge
Counterparty Termination Fees.

        “Hedge Counterparty Termination Fees” has the meaning assigned to such
term in the Hedge Agreement.

        “Holder” or “Noteholder” means the Person in whose name a Note (or any
portion thereof) is registered on the Note Register, which shall initially be
UBS.

        “Indebtedness” means, with respect to any Person at any time, (a)
indebtedness or liability of such Person for borrowed money whether or not
evidenced by bonds, debentures, notes or other instruments, or for the deferred
purchase price of property or services (including trade obligations); (b)
obligations of such Person as lessee under leases which should be, in accordance
with generally accepted accounting principles, recorded as capital leases; (c)
current liabilities of such Person in respect of unfunded vested benefits under
plans covered by Title IV of ERISA; (d) obligations issued for or liabilities
incurred by another Person on the account of such Person; (e) obligations or
liabilities of such Person arising under acceptance facilities; (f) obligations
of such Person under any guarantees, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss; (g) obligations of such Person
secured by any lien on property or assets of such Person, whether or not the
obligations have been assumed by such Person; or (h) obligations of such Person
under any interest rate or currency exchange agreement.

        “Indenture” means the Indenture dated as of February 24, 2005, among the
Issuer, UBS, as Noteholder, and the Trustee, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

        “Independent” means, when used with respect to any specified Person,
that the person (a) is in fact independent of the Issuer, any other obligor upon
the Note, the Seller and any Affiliate of any of the foregoing persons, (b) does
not have any direct financial interest or any material indirect financial
interest in the Issuer, any such other obligor, the Seller or any Affiliate of
any of the foregoing Persons and (c) is not connected with the issuer, any such
other obligor, the Seller or any Affiliate of any of the foregoing Persons as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions.

Annex A - 19

--------------------------------------------------------------------------------

        “Independent Accountants” shall have the meaning set forth in Section
4.11 of the Sale and Servicing Agreement.

        “Ineligible Receivable” means any Receivable other than an Eligible
Receivable.

        “Initial Advance” means the first Advance that is funded on or after the
Closing Date.

        “Information” shall have the meaning set forth in Section 5.10 of the
Sale and Servicing Agreement.

        “Insolvency Event” means, with respect to a specified Person, (a) the
institution of a proceeding or the filing of a petition against such Person
seeking the entry of a decree or order for relief by a court having jurisdiction
in the premises in respect of such Person or any substantial part of its
property in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, seeking
the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or ordering the winding-up or liquidation of such Person’s
affairs, and such proceeding or petition, decree or order shall remain unstayed
or undismissed for a period of 60 consecutive days or an order or decree for the
requested relief is earlier entered or issued; or (b) the commencement by such
Person of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or the consent by
such Person to the entry of an order for relief in an involuntary case under any
such law, or the consent by such Person to the appointment of or taking
possession by, a receiver, liquidator, assignee, custodian, trustee,
sequestrator, or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

        “Intercreditor Agreement” means that certain Intercreditor and Lockbox
Administration Agreement dated as of the Closing Date by and among the
Originator, the Servicer, the Trustee, the financial institutions signatory
thereto as “Contract Buyers” and the joinder parties from time to time signatory
thereto.

        “Interest Period” means, with respect to the Note and any Payment Date,
the Accrual Period most recently ended as of such Payment Date.

        “Invested Amount” means, with respect to any date of determination, the
aggregate outstanding balance of the Note on such date of determination.

        “Investment Company Act” has the meaning set forth in Section 5.01(c) of
the Note Purchase Agreement.

Annex A - 20

--------------------------------------------------------------------------------

        “Investment Earnings” means, with respect to any Payment Date and any
Pledged Account, the investment earnings on Pledged Account Property and
deposited into such Pledged Account during the related Accrual Period pursuant
to Section 5.1(j) of the Sale and Servicing Agreement.

        “Issuer” means Gehl Funding LLC until a successor replaces it and,
thereafter, means the successor and, for purposes of any provision contained
herein, each other obligor on the Note.

        “Issuer Order” and “Issuer Request” means a written order or request
signed in the name of the Issuer by any one of its Authorized Officers and
delivered to the Trustee.

        “LIBOR” means the rate for one-month deposits in U.S. dollars, which
rate is determined on a daily basis by the Noteholder by reference to the
British Bankers’ Association LIBOR Rates on Bloomberg (or such other service or
services as may be nominated by the British Bankers’ Association for the purpose
of displaying London interbank offered rates for U.S. dollar deposits) on such
date (or, if such date is not a Business Day, on the immediately preceding
Business Day) at or about 11 a.m. New York City time; provided, however, that if
no rate appears on Bloomberg on any date of determination, LIBOR shall mean the
rate for one-month deposits in U.S. Dollars which appears on the Telerate Page
3750 on any such date of determination; provided further, that if no rate
appears on either Bloomberg or such Telerate Page 3750, on any such date of
determination LIBOR shall be determined as follows:

        LIBOR will be determined at approximately 11:00 a.m., New York City
time, on such day on the basis of (a) the arithmetic mean of the rates at which
one-month deposits in U.S. dollars are offered to prime banks in the London
interbank market by four (4) major banks in the London interbank market selected
by the Noteholder and in a principal amount of not less than $75,000,000 that is
representative for a single transaction in such market at such time, if at least
two (2) such quotations are provided, or (b) if fewer than two (2) quotations
are provided as described in the preceding clause (a), the arithmetic mean of
the rates, as requested by the Noteholder, quoted by three (3) major banks in
New York City, selected by the Noteholder, at approximately 11:00 A.M., New York
City time, on such day, one-month deposits in United States dollars to leading
European banks and in a principal amount of not less than $75,000,000 that is
representative for a single transaction in such market at such time.

        “Lien” means a security interest, lien, charge, pledge, equity, or
encumbrance of any kind, other than tax liens, mechanics’ liens and any liens
that attach to the respective Receivable by operation of law as a result of an
Obligor’s failure to pay an obligation.

        “Liquidated Receivable” means any Receivable (i) which has been
liquidated by the Servicer through the sale of the Financed Equipment or (ii)
for which the related Financed Equipment has been repossessed and 90 days have
elapsed since the date of such repossession or (iii) as to which an Obligor has
failed to make more than 90% of a Scheduled Receivable Payment of more than ten
dollars ($10.00) for 120 (or, if the related Financed Equipment has been
repossessed, 210) or more days as of the end of a Accrual Period or (iv) with
respect to which proceeds have been received which, in the Servicer’s judgment,
constitute the final amounts recoverable in respect of such Receivable. For
purposes of this definition, a Receivable shall be deemed a “Liquidated
Receivable” upon the first to occur of the events specified in items (i) through
(iv) of the previous sentence.

Annex A - 21

--------------------------------------------------------------------------------

        “Lockbox Account” means the account maintained by the Lockbox Bank
pursuant to Section 4.2(b) of the Sale and Servicing Agreement.

        “Lockbox Agreement” means the Lockbox Control Agreement, dated as of
February 24, 2005, by and among the Purchaser, the Seller, the Company, the
Lockbox Bank and the Collateral Agent as such agreement may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, or such agreement shall be terminated in accordance with its
terms, in which event “Lockbox Agreement” shall mean such other agreement, in
form and substance acceptable to the Noteholder, among the Seller, the Company,
the Purchaser, the Lockbox Bank and the Collateral Agent and any other
appropriate parties.

        “Lockbox Bank” means M&I Marshall & Ilsley Bank, or such other
depository institution named by the Company and acceptable to the Noteholder at
which the Lockbox Account is established and maintained.

        “Loss Ratio” means on any date of determination, the sum for the current
Accrual Period and each of the two immediately preceding Accrual Periods of the
quotient of (i) the sum of (a) the aggregate discounted Principal Balance
(discounted at the Portfolio Discount Rate) for all Receivables which have
become either (x) more than 180 days delinquent during the any such Accrual
Period or (y) have been placed on non-accrual by the Servicer during any such
Accrual Period, minus (b) recoveries on Receivables that are more than 180 days
delinquent or were placed on non-accrual during any such Accrual Period, divided
by (ii) the Aggregate Discounted Eligible Receivable Balance as measured at the
start of the current Accrual Period.

        “Losses” shall have the meaning set forth in Section 7.7 of the Sale and
Servicing Agreement.

        “LTV Adjustment Amount” means, with respect to any date of determination
for all Receivables the sum of (i) used equipment sold from a Dealer’s Rental
Fleet less than six months in age, the product of (A) the excess of (i) the
outstanding Principal Balance of each such Receivable at origination, over, (ii)
95% of the Standard Trade Price of the related Financed Equipment, times (B)
remaining months to maturity divided by the original months to maturity, plus
(ii) for equipment sold from a Dealer’s Rental Fleet between six months and
twelve months in age, the aggregate amount of (A) the excess of (i) the
outstanding Principal Balance of each such Receivable at origination, over, (ii)
90% of the Standard Trade Price of the related Financed Equipment, times (B)
remaining months to maturity divided by the original months to maturity, plus
(iii) for all other Eligible Used Equipment, the aggregate amount of (A) the
excess of (i) the outstanding Principal Balance of each such Receivable at
origination, over, (ii) the quick value at origination of the related Financed
Equipment (or substantially similar equipment) securing such Receivable,
provided that, such aggregate amount will be calculated in accordance with data
as published in the Green Guide, times (B) remaining months to maturity divided
by original months to maturity.

Annex A - 22

--------------------------------------------------------------------------------

        “Majority Noteholder” means the Holders of at least a majority of the
Outstanding Amount of the Notes.

        “Material Adverse Change” means (a) in respect of any Person, a material
adverse change in (i) the business, financial condition, results of operations
or properties of such Person and its Subsidiaries or Affiliates, or (ii) the
ability of such Person to perform its obligations under any of the Basic
Documents to which it is a party, (b) in respect of any Receivable, a material
adverse change in (i) the value or marketability of such Receivable or (ii) the
probability that amounts now or hereafter due in respect of such Receivable will
be collected on a timely basis, in each case in a manner that materially and
adversely affects the Noteholder or (c) the ability of the Trustee on behalf of
the Noteholder to realize the benefits of the security afforded under the Basic
Documents.

        “Maximum Invested Amount” means $150,000,000, provided, however that the
Company may reduce the Maximum Invested Amount in accordance with the Note
Purchase Agreement.

        “Moody’s” means Moody’s Investors Service, Inc., or its successor.

        “Net Borrowing Base” means, as of any date of determination, an amount
equal to the Borrowing Base less any Available Funds (including any Eligible
Investments) on deposit in the Collection Account.

        “Net Liquidation Proceeds” means, with respect to a Liquidated
Receivable, all amounts realized (including, but not limited to, amounts
realized from Dealer Reserve Amounts) with respect to such Receivable (other
than amounts withdrawn from the Reserve Account) net of (i) reasonable expenses
incurred by the Servicer (in the case of the Backup Servicer as successor
Servicer, on an aggregate basis) in connection with the collection of any
Receivable and the repossession and disposition of any Financed Equipment and
the reasonable cost of legal counsel incurred in connection with the enforcement
of a Liquidated Receivable (including any amounts payable to Subservicers) and
(ii) amounts that are required to be refunded to the Obligor on such Receivable;
provided, however, that in the case of the initial Servicer, the Net Liquidation
Proceeds with respect to any Receivable shall in no event be less than zero.

        “Note” means the floating rate Variable Funding Note, substantially in
the form of the Note set forth in Exhibit A-1 to the Indenture and shall include
any Note issued upon any assignment, transfer, or exchange of such Note.

        “Note Distribution Account” means the account designated as such,
established and maintained pursuant to Section 5.1 of the Sale and Servicing
Agreement.

        “Note Interest Rate” means for any day during the Interest Period the
sum of (i) the lesser of (x) LIBOR and (y) the Hedge Agreement Strike Rate for
such day and (ii) the Applicable Margin; provided, however, that the Note
Interest Rate will in no event be higher than the maximum rate permitted by law.

        “Note Paying Agent” means the Trustee or any other Person that meets the
eligibility standards for the Trustee specified in Section 6.11 of the Indenture
and is authorized by the Issuer to make the payments to and distributions from
the Collection Account and the Note Distribution Account, including payment of
principal of or interest on the Note on behalf of the Issuer.

Annex A - 23

--------------------------------------------------------------------------------

        “Note Purchase Agreement” means the Note Purchase Agreement dated as of
February 24, 2005, among UBS, the Issuer and the Servicer, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof.

        “Note Purchaser” means UBS and its successors and permitted assigns.

        “Note Register” and “Note Registrar” have the respective meanings
specified in Section 2.4 of the Indenture.

        “Noteholder” means the Person in whose name a Note is registered on the
Note Register, as of the immediately preceding Record Date.

        “Noteholder’s Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of the Noteholder’s Interest Distributable Amount for
the preceding Payment Date over the amount that was actually deposited in the
Note Distribution Account on such preceding Payment Date on account of the
Noteholder’s Interest Distributable Amount.

        “Noteholder’s Interest Distributable Amount” means, with respect to any
Payment Date, the sum of the Noteholder’s Monthly Interest Distributable Amount
for such Payment Date and the Noteholder’s Interest Carryover Shortfall for such
Payment Date, if any, plus interest on the Noteholder’s Interest Carryover
Shortfall, to the extent permitted by law, at the Note Interest Rate for the
related Interest Period(s), from and including the preceding Payment Date to,
but excluding, the current Payment Date.

        “Noteholder’s Monthly Cap Distributable Amount” means, with respect to
any Payment Date, the sum for each day during the related Interest Period of the
product of (i) the excess of LIBOR over the Hedge Agreement Strike Rate for each
day during such Interest Period, (ii) the Invested Amount for each day during
such Interest Period and (iii) 1/360.

        “Noteholder’s Monthly Interest Distributable Amount” means, with respect
to any Payment Date, the sum for each day during the related Interest Period of
the product of (i) the Note Interest Rate for each day during such Interest
Period, (ii) the Invested Amount for each day during such Interest Period and
(iii) 1/360.

        “Noteholder’s Principal Distributable Amount” means, with respect to any
Payment Date (other than the Final Scheduled Payment Date) either (A) prior to
the Facility Termination Date, the Borrowing Base Deficiency, if any, or (B)
upon the earlier of (i) the Facility Termination Date and (ii) the date on which
the Invested Amount of the Note is equal to or less than 20% of the aggregate
amount of the Advances made over the life of the Note, an amount equal to the
lesser of (i) amount on deposit in the Collection Account subsequent to payments
made under Sections 5.6(c)(i) through 5.6(c)(v) of the Sale and Servicing
Agreement and (ii) the aggregate outstanding principal amount of the Note. The
Noteholder’s Principal Distributable Amount on the Final Scheduled Payment Date
will equal to the aggregate outstanding principal amount of the Note.

Annex A - 24

--------------------------------------------------------------------------------

        “Obligor” on a Receivable means the purchaser or co-purchasers of the
Financed Equipment and any other Person who owes payments under the Receivable.

        “Officer’s Certificate” means a certificate signed by an Executive
Officer of the Originator, the Seller, the Purchaser or the Servicer, as
appropriate.

        “Opinion of Counsel” means a written opinion of counsel who may be but
need not be counsel to the Purchaser, the Seller or the Servicer, which counsel
shall be reasonably acceptable to the Trustee and the Noteholder and which
opinion shall be reasonably acceptable in form and substance to the Trustee and
to the Noteholder.

        “Originator” means Gehl Company, a Wisconsin corporation.

        “Originator Indemnified Party” shall have the meaning set forth in
Section 7.7 of the Sale and Servicing Agreement.

        “Originator’s Underwriting Practices and Procedures” means, as of the
Closing Date, the underwriting practices and procedures as approved by the
Noteholder and which were established by the Originator and used in the ordinary
course of business by the Originator and its Dealers in originating Receivables,
determining the credit worthiness of Obligors and establishing the amount and
terms of each Obligor’s credit line. Such term shall also include any subsequent
written policy which reflects the Originator’s underwriting and origination
practices and procedures.

        “Other Conveyed Property” means all property conveyed by the Seller to
the Purchaser pursuant to Section 2.1 (a) of the Sale and Servicing Agreement
and Section 2 of each Assignment.

        “Outstanding” means, as of the date of determination, the Note
theretofore authenticated and delivered under the Indenture except:

          (i)        the Note theretofore canceled by the Note Registrar or
delivered to the Note Registrar for cancellation;


          (ii)        the Note the payment for which money in the necessary
amount has been theretofore deposited with the Trustee or any Note Paying Agent
in trust for the Holder of the Note (provided, however, that if the Note is to
be prepaid, notice of such prepayment has been duly given pursuant to this
Indenture, satisfactory to the Trustee); and


          (iii)        the Note in exchange for or in lieu of another Note which
have been authenticated and delivered pursuant to this Indenture unless proof
satisfactory to the Trustee is presented that any Note is held by a bona fide
purchaser.


        “Outstanding Amount” means the aggregate principal amount of all Notes
outstanding at the date of determination.

Annex A - 25

--------------------------------------------------------------------------------

        “Payment Date” means, with respect to each Accrual Period, the 15th day
of the following calendar month, or if such day is not a Business Day, the
immediately following Business Day, commencing on April 15, 2005.

        “Person” means any individual, corporation, estate, partnership, limited
liability company, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization or government
or any agency or political subdivision thereof.

        “Physical Property” has the meaning assigned to such term in the
definition of “Delivery” above.

        “Pledged Account Property” means the Pledged Accounts, all amounts and
investments held from time to time in any Pledged Account (whether in the form
of deposit accounts, Physical Property, book-entry securities, uncertificated
securities or otherwise), and all proceeds of the foregoing.

        “Pledged Accounts” has the meaning assigned thereto in Section 5.1(f) of
the Sale and Servicing Agreement.

        “Portfolio Discount Rate” shall mean a rate equal to the sum of the (i)
the relevant Hedge Agreement Strike Rate, and (ii) 1.85% per annum.

        “Principal Balance” of a Receivable, as of the close of business on the
last day of an Accrual Period, means the Amount Financed minus the sum of the
following amounts without duplication: (i) in the case of a Rule of 78‘s
Receivable, that portion of all Scheduled Receivable Payments actually received
on or prior to such day allocable to principal using the actuarial or constant
yield method; (ii) in the case of a Simple Interest Receivable, that portion of
all Scheduled Receivable Payments actually received on or prior to such day
allocable to principal using the Simple Interest Method; (iii) any payment of
the Purchase Amount with respect to the Receivable allocable to principal; (iv)
any Cram Down Loss in respect of such Receivable; and (v) any prepayment in full
or any partial prepayment applied to reduce the principal balance of the
Receivable.

        “Proceeding” means any suit in equity, action at law or other judicial
or administrative proceeding.

        “Purchase Amount” means, on any date of determination with respect to a
Defective Receivable, the net present value of the remaining payments on such
Receivable discounted using the Portfolio Discount Rate.

        “Purchase and Sale Agreement” means that certain Purchase and Sale
Agreement, dated as of February 24, 2005, between the Company, as the Seller,
and Gehl Receivables LLC, as the Purchaser.

        “Purchase Price” means, with respect to each Receivable and related
Other Conveyed Property transferred to the Purchaser on the Closing Date or on
any Funding Date, an amount equal to the Principal Balance of such Receivable as
of the Closing Date or such Funding Date, as applicable.

Annex A - 26

--------------------------------------------------------------------------------

        “Purchased Receivable” means any Receivable repurchased as of the close
of business on the last day of an Accrual Period by the Servicer pursuant to
Section 4.7 of the Sale and Servicing Agreement or repurchased by the Seller
pursuant to Section 3.3 or Section 3.5 of the Sale and Servicing Agreement.

        “Purchaser”means Gehl Funding LLC.

        “Purchaser Property” means the Receivables and Other Conveyed Property,
together with certain monies received after the related Cutoff Date, the
Receivables Insurance Policies, the Collection Account (including all Eligible
investments therein and all proceeds therefrom), the Lockbox Account and certain
other rights under the Sale and Servicing Agreement.

        “Qualified Institution” means a depository institution organized under
the laws of the United States of America or any one of the States thereof or
incorporated under the laws of a foreign jurisdiction with a branch or agency
located in the United States of America or one of the States thereof and subject
to supervisions and examination by federal or state banking authorities which at
all times satisfies the long term and short term ratings as required by the
Rating Agencies and, in the case of any such institution organized under the
laws of the United States of America, whose deposits are insured by the FDIC.

        “Rating Agency” means each of Moody’s and Standard & Poor’s, and any
successors thereof. If no such organization or successor maintains a rating on
the Note, “Rating Agency” shall be a nationally recognized statistical rating
organization or other comparable Person designated by the Noteholder, notice of
which designation shall be given to the Trustee and the Servicer.

        “Rating Agency Condition” means, with respect to any action, that each
Rating Agency shall have been given ten (10) days’ (or such shorter period as
shall be acceptable to each Rating Agency) prior notice thereof and that each of
the Rating Agencies shall have notified the Seller, the Servicer, the Note
Purchaser and the Trustee in writing that such action will not result in a
reduction or withdrawal of the then current rating of the Note.

        “Realized Losses” means, with respect to any Receivable that becomes a
Liquidated Receivable, the excess of the Principal Balance of such Liquidated
Receivable over Net Liquidation Proceeds allocable to principal thereof.

        “Receivable” means each Contract for Financed Equipment which is listed
on the Schedule of Receivables and is an Eligible Receivable at the time of its
transfer under the Purchase and Sale Agreement and the Sale and Servicing
Agreement, as the case may be, and all rights and obligations thereunder (other
than Receivables that shall have become Purchased Receivables).

        “Receivable Files” means the documents specified in Section 3.4(a) of
the Sale and Servicing Agreement.

Annex A - 27

--------------------------------------------------------------------------------

        “Receivables Insurance Policy” means, with respect to a Receivable, any
insurance policy (including the insurance policies described in Section 4.4 of
the Sale and Servicing Agreement) benefiting the holder of the Receivable
providing loss or physical damage, theft, mechanical breakdown or similar
coverage with respect to the Financed Equipment or the Obligor.

        “Record Date” means, with respect to a Payment Date, the close of
business on the day three (3) days prior to such Payment Date.

        “Related Receivables” means, with respect to a Funding Date, the
Receivables listed on Schedule A to the applicable Assignment executed and
delivered by the Seller with respect to such Funding Date.

        “Release Request” shall have the meaning set forth in Section 3.6 of the
Sale and Servicing Agreement.

        “Rental Fleet Receivables” means Receivables secured by Financed
Equipment purchased by Dealers for use in a rental fleet.

        “Repossessed Receivable” means a Receivable with respect to which the
earlier to occur of (i) the date the Financed Equipment is actually repossessed
and (ii) 30 days after the date the Financed Equipment is authorized for
repossession.

        “Repurchase Price” has the meaning specified in Section 5.9 of the Sale
and Servicing Agreement.

        “Required Reserve Account Amount means, on any date of determination, an
amount equal to the sum of (i) the greater of (x) 1.0% of the sum of the
aggregate amount advanced on each Funding Date (including the Closing Date),
provided however that such amount shall not exceed $1,500,000, and (y) 2% of the
Outstanding Amount; plus (ii) the Cash Reserve Amount.

        “Reserve Account” means the account designated as such, established and
maintained pursuant to Section 5.1 of the Sale and Servicing Agreement.

        “Responsible Officer” means, in the case of the Trustee, the chairman or
vice-chairman of the board of directors, the chairman or vice-chairman of the
executive committee of the board of directors, the president, vice-president,
assistant vice-president or managing director, the secretary, and assistant
secretary or any other officer of the Trustee customarily performing functions
similar to those performed by any of the above designated officers and also
means, with respect to a particular corporate trust matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

        “Rule of 78‘s Receivable” means any Receivable under which the portion
of a payment allocable to earned interest (which may be referred to in the
related retail installment sale contract as an add-on finance charge) and the
portion allocable to the Amount Financed is determined according to the method
commonly referred to as the “Rule of 78‘s” method or the “sum of the months’
digits” method or any equivalent method.

Annex A - 28

--------------------------------------------------------------------------------

        “Rule 144A Information” has the meaning set forth in Section 3.25 of the
Indenture.

        “Sale and Servicing Agreement” means the Sale and Servicing Agreement
dated as of February 24, 2005, among the Purchaser, the Originator, the Seller,
the Servicer, the Backup Servicer, the Custodian and the Trustee, as the same
may be amended or supplemented from time to time.

        “Scheduled Maturity Date” means February 15, 2008, or such later date as
agreed upon pursuant to Section 2.05 of the Note Purchase Agreement.

        “Schedule of Receivables” means the Schedule of all Receivables
purchased by Seller pursuant to the Purchase and Sale Agreement and each Sale
Assignment thereunder and purchased by the Purchaser pursuant to the Sale and
Servicing Agreement and each Assignment which is attached as Schedule A to the
Sale and Servicing Agreement, as amended or supplemented by each Addition Notice
and otherwise from time to time in accordance with the terms of the Sale and
Servicing Agreement, the Purchase and Sale Agreement or the related Assignment
or Sale Assignment, as applicable.

        “Scheduled Receivable Payment” means, with respect to any Receivable,
the amount set forth in the related Contract as the amount required to be paid
by the Obligor for each Accrual Period. If after the Closing Date, the amount
required to be paid by the Obligor under a Contract has been modified so as to
differ from the amount originally specified in such Contract (i) as a result of
the order of a court in an insolvency proceeding involving the Obligor or (ii)
as a result of modifications or extensions of the Receivable as permitted by
Section 4.2 of the Sale and Servicing Agreement, the Scheduled Receivable
Payment for such Receivable shall refer to the Obligor’s payment obligation as
so modified.

        “Secured Obligations” means all amounts and obligations which the Issuer
may at any time owe to, or on behalf of, the Trustee for the benefit of the
Noteholder under the Indenture or the Note.

        “Secured Parties” means each of the Trustee, the Note Purchaser, and the
Back-up Servicer in respect of the Secured Obligations.

        “Securities Act” means the Securities Act of 1933, as amended.

        “Seller” means Gehl Receivables LLC, a Delaware limited liability
company.

        “Servicer” means Gehl Company in its capacity as the servicer of the
Receivables, and each successor Servicer pursuant to Section 9.3 of the Sale and
Servicing Agreement.

        “Servicer Delinquency Ratio” means, as of any date of determination, the
average, for the three (3) months preceding such date of determination, of the
aggregate principal balance of all receivables which are more than sixty (60)
days contractually past due that are serviced by the Servicer divided by the
aggregate principal balance of all receivables serviced by the Servicer.

Annex A - 29

--------------------------------------------------------------------------------

        “Servicer Extension Notice” has the meaning specified in Section 4.15 of
the Sale and Servicing Agreement.

        “Servicer Financial Threshold Event” shall occur on any date of
determination as determined by the Noteholder on which the book equity of the
Servicer is less than $115,000,000.

        “Servicer Pool Loss Ratio” means on any date of determination, the sum
for the current Accrual Period and each of the two immediately preceding Accrual
Periods of (i) the quotient of (a) aggregate principal balance of all
receivables serviced by the Servicer (irrespective of whether such receivables
are subject to the transactions contemplated by the Basic Documents), and which
have become either (x) more than 180 days delinquent during any such Accrual
Period or (y) have been placed on non-accrual by the Servicer during any such
Accrual Period, minus (b) recoveries on all such receivables serviced by the
Servicer that are more than 180 days delinquent or were placed on non-accrual
during any such Accrual Period, divided by (ii) the aggregate principal balance
of all receivables serviced by the Servicer at the start of the current Accrual
Period.

        “Servicer Termination Event” means an event specified in Section 9.1 of
the Sale and Servicing Agreement.

        “Servicer’s Certificate” means a certificate completed and executed by a
Servicing Officer and delivered pursuant to Section 4.9 of the Sale and
Servicing Agreement, substantially in the form of Exhibit G to the Sale and
Servicing Agreement.

        “Servicing Fee” has the meaning specified in Section 4.8 of the Sale and
Servicing Agreement.

        “Servicing Fee Percentage” means 1.0%, provided that if Backup Servicer
is the Servicer, the Servicing Fee Percentage shall be as set forth in the
Backup Servicer Fee Letter.

        “Servicing Officer” means any Person whose name appears on a list of
Servicing Officers delivered to the Trustee and the Noteholder, as the same may
be amended, modified or supplemented from time to time.

        “Simple Interest Method” means the method of allocating a fixed level
payment between principal and interest, pursuant to which the portion of such
payment that is allocated to interest is equal to the product of the APR
multiplied by the unpaid balance multiplied by the period of time (expressed as
a fraction of a year, based on the actual number of days in the calendar month
and the actual number of days in the calendar year) elapsed since the preceding
payment of interest was made and the remainder of such payment is allocable to
principal.

Annex A - 30

--------------------------------------------------------------------------------

        “Simple Interest Receivable” means a Receivable under which the portion
of the payment allocable to interest and the portion allocable to principal is
determined in accordance with the Simple Interest Method.

        “Standard & Poor’s” “S&P” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., or its successor.

        “Standard Trade Price” means the list price less the standard trade
discount.

        “State” means any one of the 50 states of the United States of America
or the District of Columbia.

        “Subservicer” has the meaning set forth in Section 8.4 of the Sale and
Servicing Agreement.

        “Subsidiary” means, with respect to any Person, any corporation,
partnership, association or other business entity of which a majority of the
outstanding shares of capital stock or other equity interest having ordinary
voting power for the election of directors or their equivalent is at the time
owned by such Person directly or through one or more Subsidiaries.

        “Taxes” has the meaning set forth in Section 3.05 of the Note Purchase
Agreement.

        “Term” has the meaning set forth in Section 2.05 of the Note Purchase
Agreement.

        “Termination Date” means the date on which the Trustee shall have
received payment and performance of all Secured Obligations but in no event
shall be later than March 15, 2015.

        “341 Hearing” means the judicial hearing in which a person subject to a
Chapter 7 Insolvency Event has presented his plan of reorganization to the
bankruptcy court and all of his creditors.

        “Trust Estate” means all money, instruments, rights and other property
that are subject to the lien and security interest of the Indenture for the
benefit of the Noteholder (including all Collateral Granted to the Trustee),
including all proceeds thereof.

        “Trustee” means JPMorgan Chase Bank, National Association, a national
banking association, not in its individual capacity but as trustee under the
Indenture, or any successor trustee under the Indenture.

        “Trustee Fee” means (A) the fee payable to the Trustee on each Payment
Date as set forth in the Fee Schedule, and (B) any other amounts payable to the
Trustee pursuant to the Fee Schedule.

        “UBS” means UBS Real Estate Securities Inc.

Annex A - 31

--------------------------------------------------------------------------------

        “UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction, as amended from time to time.

        “Unused Facility Fee” has the meaning set forth in Section 3.02 of the
Note Purchase Agreement.

        “Weighted Average Life” means with respect to any pool of Receivables,
the average maturity of the principal component of the Scheduled Receivable
Payments for such Receivables.













Annex A - 32